 

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 1 of 159

 

 

UNITED STATES DISTRICT Cour y

 

SOUTHERN DISTRICT OF NEW YOR iy », op Of OF Foe
PM

Cuzé D Thongs

 

Write the full name of each plaintiff.

-against-
F; ive Star Fleedrte CorP
Meteopoh Han Than syordedton Prothorily
New York State Dept dé awa Qclb

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

Vs
|
Mi
|

 

 

IY cv_O864/

(Include case number if one has been

assigned)
quel Puvencled
COMPLAINT

Do youwant a jury trial?
Yes CINo

 

LU
Notice

 

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 2 of 159

 

Notice of Plousrbeleby”
| The As), hog I. 7s 3 A. oyely | - / i

 

 

| alleges fod fle dee enclanté is Liable for Violadeng /

Ais Roshts Srotectel eypoter- Stofe, City O00
felerat louis Expr €ss Cf voiein 4 IS Corylalate Brig oe

 

S uhm ittads. QLelr 4A aS has erat Sill oosows have |
4 nesabrve rapoac tn hrs lye’, Bane 2528) rely

FCA bis enytfaparen/ anf business Sfpordanifres

40/ Seferet Los Lanse sS oppor teri Ly COL fF ubel ff (0S
Ads eLifllrasch ol +43 anol porobore eryloyortad— .

Dy atelier fo emesis Prisgezay Ads okysphorla
C9657 75 henl HL eelafeo/ 255 CS, Eee —
- feep/e to look ad hyn da ey 00€ [29 hb fC fe Ce

 
 

They have Caused _

hom are Sbrangers fo hy; pion ately olenying bag

ple ab Aidy Jo dye MrSoffe fC fe The; ACHIONS,
Thas bnclacle ~lel- Claes Fo FHA Kegce-jaf Fe

20 7 gbefon |

LI) EL Pe iS A iy BS A Stu | orrentation Anof

    

 

or Seta! . gencle Telen tirby. +haf- he. olo-es Nf aan vc
| Blea bey As, They hove oben led hie the Might dels
| arsurt of Hoppiness, May Hese Factors apply + the Decenlanrdt
where it Moy, This Claim 5 Plausible Aad dn ibs Face |
Case 1:18-cv-03691-AJN-RWL Document 63. Filed 01/28/19 Page 3 of 159

 

| Caze D. Thomas, Without prejudice and reservation of my rights, and
waiver of none.in any and all matters, | assert my case under any and all
laws, writs, standards, statutes, and clauses that may apply in my
complaint, | assert my case under any and all laws, writs, standards,
statutes and clauses that supercedes, any all laws, writs, standards, statues,
and clauses that any Defendant has applied and or reference as a reason to
dismiss, and | oppose all laws, writs, standards, statutes, and cluases that
has and been implied as reasons to dismiss by any of the Defendants. The
Planatiff, Mr. Thomas raises objections to any and all contents in the
Defendance submittals in all forms concerning any and all matters where
due process isnt followed. Having stated the said above, the rights of the
Defendent Mr. Caze D. Thomas includes The Constitution Of The United
States Of America, which includes but not limited to invoking The Equal
Protection Clause of the XIVth Amendment.

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 4 of 159

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed. -

lace D Thornes

 

 

 

 

First Name Middle Initial Last Name
hy LS4S Parsons Bll #1
Street Address 13657
Fresh Meadows wy Domestic Kyoublre
County, City State Zip Code
(34262-3457 PLhamesin electele @ Yak. 00, Cam
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: «7 ve_.S: bore £7 Vectrle

Name
4Op-32_ 76%

Address where defendant may be served

Ozone Gré WS, Lhe

County, City State Zip Code

Defendant 2: / cad Ofe fy 4 2 Cc

Name
ts Wh)4e4al/ SY? &e

Address where defendant may be served

vYr Ay £0008
County, City State Zip Code

 

Page 2
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 5 of 159

Defendant 3:

- Dept Ope Harrgh Lights
sis~ Henson / #900

Address where defendant may be served

Bklyn Vy A Litt]

County, City 7 Sfate Zip Code

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Me P-paelitian Tanspocdiudion be boride

 

 

Name
<1 (cond wa
Address iS
wy ALM 1000¥
County, City , state Zip Code

Il. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that

apply and explain):

[] race:

 

[] color:

 

religion:

 

Sex:

 

 

(] national origin:

Page 3
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 6 of 159

[1 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

C1. Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

 

C) Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

©) Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

 

My disability or perceived disability is:

C1 Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

a New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

W oiner (may include other relevant federal, state, city, or county law):
The Const ituct lon Of The United States of Binericn

Page 4
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 7 of 159

TV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply): .

(1 did not hire me

terminated my employment

[] did not promote me

C1 did not accommodate my disability

oY provided me with terms and conditions of employment different from those of
similar employees

retaliated against me

harassed me or created a hostile work environment

other (specify): Bee Sectian “G2

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

See Atachel Jabelecd “Facds”

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 8 of 159

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

Yes (Please attach a copy of the charge to this complaint.)

When did you file your charge? exace date is currently unknswwa
to me, The Complaintan / Petitioner /Plantigé
C] No at Hos time

Have you received a Notice of Right to Sue from the EEOC?
Yes (Please attach a copy of the Notice of Right to Sue.)

What is the date on the Notice?

 

When did you receive the Notice?

 

Ll] No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
(1 direct the defendant to hire me
C1 direct the defendant to re-employ me’
C] direct the defendant to promote me
C1 direct the defendant to reasonably accommodate my religion
( direct the defendant to reasonably accommodate my disability

a direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

See addachel  fitled “Relier=

 

 

 

Page 6
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 9 of 159

VII. PLAINTIFE’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Yes /iv oh

  
 

 

 

 

 

 

 

 

 

Dated — Plaintiff’s Signature
Ca2é D> ‘ Tlomas
First Name Middle Initial Last Name
%o b6-¥S~ farsons Olvel Zé 1
Street Address .
Fresh V4 Cools vy Domesd it Keon b/ Je
County, City State Zip Code
(341) 2.62-S434 TLonnasin electri (@ ahos Cov
Telephone Number Email Address (if available) 7

ee the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
es [INo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 10 of 159

Case t 18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 8 of 19 so
oe U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION _-

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

0 Caze Thomas . From: New York District Office

65-45 Parsons Blvd, Apt 1M . _ 33 Whitehall Street

Fresh Meadows, NY 11365 ; 5th Floor

, . New York, NY 10004
[_} On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(2))

EEOC Charge No. _ , EOC Representative See vee, vee vad Slephone No, at
Holly M. Shabazz, -
16G-2017-02949 State & Local Program Manager (212) 336-3643

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act. i
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you walted too jong after the date(s) of the alleged
discrimination to file your charge
The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the

information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

to ae oR mee

Cnher (oriefly sialé}

O8 OO0O00

~ NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equai Pay Act (EPA): EPA sults must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years 43 years)
before you file suit may not be collectible.

On behalf of the Commission

Aix ./ LP, aoe. _ January 25, 2018

Enclosures(s) . Kevin erry, "(Date Mailed)
District Director

ee wee

cc.

Attn: Director of Human Resources
FIVE STAR ELECTRIC CORP.
101-32 101st Street

Ozone Park, NY 11416

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 11 of 159

: To WittoM IT MAY Concern, lal]

4
Tee ee
4

PhioR To CK2e THe dts THM nAdlOd ,
; , Sku CA2E TWice. AS EF Do WwIthAth ATsox Ay
| Eneet, TE ARCO CALE. how HE WAR DoWe AUO

7 ue ey THWG Whe ot. Bont DAE: CADE

A

/ | PesPouDe0 eet oe wk OCS HE WAS Der
Five. Dw hu woul Sate Ava lF Ke
| Dene) AU Tbab, LeTTHe fot, DAU, Avow)
a jo ibs told Ger wd TaUcde eH,
ker No TIME Puck To tS TAMU RO
. po T thane AfouT AY HALAL MOT
|ssver hB POST One

“4

   
 

4
, He
it
4 . ; ; , .
y STeFRe- _ boston

tha ee slain

TVS Oe | ET aT NIL
Case 1:18-cv-03691-AJN-RWL Document 63. Filed 01/28/19 Page 12 of 159

 

 
   

Jeffrey Thurston

 

 

From: Quiles, Rick <rquiles@mtahq.org> So YY
Sent: " Thursday, April 13, 2017 10: 58 AM 5
/ ‘To: a . _ DanielGreci ole. :
> 7 Ce oO “- .  s deffray Thurston :
'- Subjeet:  - aw RE: Caze Thomas issue
Dah, . , Te

Per our conversation Mr. Thomas stop by the Security Office Vand asked if the cameras have audio capabilities and
turnstile access records. t found the request very odd and my response to Mr. Thomas was did you speak to your boss’
(Dan Greci) he skirted around the question and proceeded to ask r me e who the Property Manager was ‘and where he sits. :

é

Regards.

From: Dan ‘el Greci [mailto: DGreci@fivestarelectric. net]
“Sent: Phursday, April 13, 2017 10: 34 AM - a

To: Quiles, Rick <rquiles@mtahq.org> oo cS

Cc: Jeffrey Thurston <!Thurston@fivestaretectric.net>

Subject: Caze Thomasisse-—-— >

 

cet ne a eerie © ae ea ms
~— meting Tt

 

Hj Rick, . . Rae

“an you please email me what Caze Th amas was requesting from you. and your deflariment earlier today. Also Caze
Thomas is no longer with Five Star Electric and | am requesting that you cancel his access to 2 Broadway and if possible
to alert your staff not to grant him access to any parts of the building. | have his access pass and | will bring it to you as
soon as | havea chance.

+

| apologize, for any inconvience.

Daniel Greci

General Foreman

Five Star Electric Corp. . . co
101-32 101* Street . .
Ozone Park, NY 11416 a . . : : .
Cc 347-957-1375 . . Lo okt. —

wis email message is for the sole use of the intendéd recipient(s) and may contain confidentia! and privileged information.
ast fosure or distributicn § is prohibited. if you are ot the intended recipient, please contact the sender by reply email and des

  
 
 

Bu norized review, use.
astray all copies of the original message.

THIS OOh PAN ¥ I$ AN EQUAL OPPORTUNITY EMPLOYER AND PROVIDES OPPORTUNITIES TO SMALL, SYOMAN OWNE D. MINORITY OWNED.
LOCALLY OWNED, VETERAN OWNED, DISABLED OWNED, AND DISADVANTAGED BUSINESSES (MIFANO}.

 

“yet
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 13 of 159

 

Conpased, ol sdr€Seof pool e tsdervaghl a peleng. Avy CHSC).
the Aonbige has “been secenhly, Kemi nite Gaol Lecuals

fhe LIgAKEZ Df ulich he chase ts pole bas Comp ladat 7

 

thr case anol aflers ean wsk. tle Court Ge cece fhe

F File L28. Lamplonb

errors he previausly Made Concerniar tLe oS he ehese te de ”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
J as Ladedb C/13/17, ae olay doe Ales) afer NES Urongru

Case 1:18-cv-03691-AJN-RWL Document 63. Filed 01/28/19 Page 14 of 159

Ld Le lout Levon Vee Luts -ugde decanse » fa 1 ofpesiag

- pay lens. Actnel physicud an ude oloesnf ee, ripe . - |
_ tle eviotence aay [ess clot R packual, Confee)n eof

| —ondhin tis Com leant “Ss pk yslead aa Lachine) ev velence,
Because pot OnS Of- fais ; cvilenee IAS | presented! o ft.

_ AASdOL Cuvee York Stake Dept o€ Laber) by bed. Mic, Taras

“pod local Union 45° NAC, Tle Enel; Five Stigr- oh,
Cop opted not te pequest hearin before An impartie/

| boloninisheofive Suckge, ihiel they « NUre Ged. Bo clays oo

te lo 30. Taclded wl Leese slbaehed olocument (03 the

- hanoloier Hen Stadetnend- S4)of do huve been Pro luvetoh

by wr, Seee Phacustern , “This | stndemend- 2S ev iolend- Lead
Five Sar Llechc Carpe tags | ell AWIHE df fle Crinbagdh, .
“Complainds getters Sto¢ed im lis Compl ants, as 7 f--

 

y
termynadedff This. Sladement ay bse OY? -beace Had dey rpde y

. Fd Whdemendy Le he NPDER fee MISDOL, and le les Couel: - - ;

In deiny 3s Leyve gocused Ua Plewnhize OF nok menhoning Le

‘mothe whl efter He gr evence heaciaa ~8).0N dy / IX, hich.

85 wnbuatig mvide pdecisiot 1 Here FINO, 85 Well AS heving

| | Wade calse- Keports. Vo He ANYSDOL- ree Hey @ didal Knol a

wo | iV fry ater echoes omtde by He ol plaintiee Carceralon. Sale
- Comylernfs, Fader evdlence can. ‘he pound wikia Document

. AL Fresenceol wh We evidence as suck Hheong lowl Hos Case, ql
/ Dependant, The MTA hws chesen Le wvest Lae Mans tin Faye "Shor’ back

| of Tn. Hearty Aymnsr | He Plainher, CH2'e D. “VRon as
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 15 of 159
‘Case. 1:18-cv-03691-AJN-RWL Document 1 Filed. 04/26/18 Page 9 of 19

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Craze % hens

 

 

 

Write the full name of each plaintiff. CV.

{Include case number if one has been

assignéd)

~against-
COMPLAINT
Five Siac Sleckic
Do you want a jurytrial?
- “Bhyes No

Deed oF TESS _
Deak ee Vaan Rios
MetroPal: dian Tanseonbation Arctherity

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of

. names. The names listed above must be identical to those

contained in Section fl.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor's initials; and the last four digits of a fi nancial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 16 of 159
“Case 1:18-cv-03691-AJN-RWL Document 1. Filed 04/26/18 Page 10 of 19

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of ©
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C, § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
bea citizen of the same State as any plaintiff.

What i is the basis for federa!-court jurisdiction in your case?
la Federal Question AS Enown
C] Diversity of Citizenship

A. If you checked Federal Question .

Which of your federal constitutional or federal statutory rights have been violated? |
gay aed all ¢ivil Brel Haran Ligh fs expressed in rn,
‘The Cornplein dont / Ha Pebbaver cS Complaint.

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff, ; ; , is a citizen of the State of
{Plaintiff's name)

 

(State in which the person resides and intends to remain.)

ot, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 17 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 11 of 19

if the defendant is an individual:

The defendant, , , is a citizen of the State of
(Defendant's name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:
The defendant, __, is incorporated under the laws of

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

I. PARTIES
A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

(ade D fleas

 

 

 

 

 

First Name Middle Initial Last Name
69S Parsons Blud # 1
Street Address
Fresh Peadus | Ww, Demag tic Lap ble
County, City State Zip Code
(20D 262-H3Y “GLomnsznelecdte QVahes css
Telephone Number Email Address (if available)

' Page3

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 18 of 159
‘Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 12 of 19

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

. Defendant 3:

Five Star Electric.

First Name Last Name

 

Current Job Title (or other identifying information)

(0) —wz /OP* St Ozone Fork Av 1/4

Current Work Address (or other address where defendant may be served)

 

 

Ozone gark Att 4b
County, City State .. Zip Code
Deet ee FEOC
First Name Last Name

 

Current Job Title (or other identifying information)

Sz White holl st

Current Work Address {or other address where defendant may be served}

 

 

ALY wy 20004
County, City State Zip Code
eat ac Human £7ghF
First Name . Last Name “~

 

Current Job Title (or other identifying information)

So Hansgn 61 p- P20

Current Work Address (or other address where defendant may be served)

SZC Af (1217

_ County, City State Zip Code

Page 4

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 19 of 159
Case, 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 . Page 13 of 19

Defendant 4: L4 eho pb Lan Transyecrtad Jon Mebléor ti Y

First Name J ’ Last Name

 

Current Job Title (or other identifying information)

’ Boron “of

Current Work Address"(or other address where defendant may be served)

AY td JOOOS

County, City State. Zip Code

Il. STATEMENT OF CLAIM

Place(s) of occurrence: .

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Ser ottoched labeleol “Coach?

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Page 5

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 20 of 159
~ Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 14 of 19

 

 

 

 

 

 

 

 

 

 

INJURIES:
if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

See Mach labeled elie”

 

 

 

 

Page 6

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 21 of 159
‘Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 15 of 19

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11,

_ Lagree to notify the Clerk's Office in writing of any changes to my mailing address, I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

t/a 1¥

 

 

 

 

 

 

 

Dated ¢ / Plaintiff's Signature

f Aze J ba mb §
First Name wt She! Last Name

ts O16 Parsons Kite| ZF U4

Street Address

Fresh Wepokrrs A Ourestic Leable
County, City State Zip Code

(3211) 262-393 Voontneleetit@) Vobea Cor
Telephone Number Email Address (if available)

Thaye-read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically
fYes ONo

{f you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 
Cas

T:18-cv-03691-AJN-RWL Dociimént 63 Filed 01/28/19 Page 22 of 159
e 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 16 of 19

_Eacks

 

nag assvrent vclading lout nat | rai beel fo
\narcrasiimenk logsed). « on ender _ oud Setunal “real oy

as Dh wy edSlo dion, Doar Anthdon Of Chae aden
Nhegalls i, disdasing weve Kol ocak wacormablin

Seine, satanacsh Leen tunebian, Els: Le dw \egerl
Choe lave abs, PIOUS Sie aes ‘ed wegleck 2—
dubres, Pand Conseicred wochuding ard war Hdd bon
da eck acd kl Moc haa, Cola ons, pod
Shelubes Wad rey npoly against ue abuse
aod SFE e OSES Vol exe dene Ly Re

Comp ( a ndand-

 

ako, Alloxayng BN “Ehebieal Compnay/ he hes

ne quischcbian na pesper tudherily he tebe.
Cantos rd Cacao QF He secacity headguatecs

wet Lewdrog Ait, all Lana,

 

 

 

 

 

 

 

 
Case1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 23 of 159
Cage 1:18-cv-03691-AJN-RWL Documenti1 Filed 04/26/18 Page 17 of 19

Noes

PReliee”
\evesse. at Bec S Uk vate vat Lee Deel s gc

 

EEC, pea ond comerce Ks Sekse Che
hee 2A ASW, SIMI =-37153, al ol) lacs.
Pecks wha \nowcasSimmenk sethadhiog élosk
oak Kal Le lncrmssmen Somsd on gender
and Seeuak ecvedttian es Dell as Cuter | atlon,
Wee rnb ae Avcodber Kegallg A Sclydng
W bk Ceca wscormabion, slander: acongeul
Lecosuntion, SEAS eh wg \egale Qeoumerds,
louse. CR — ond Dehek Se dukes, anak
Conspiracy} arcludiing and. LA odd: Lion J dey ane
and af ror \waas , ‘eegulaPons acd slots wa
roy apple acaiec We abuse and areense
kuwk chere dane. dn Wee Carrachatabant a

 

NGas CEsSe,

 

 

 

 

 

 

 

 

 

 

 

 

 
Case

H:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 24 of 159

Cage 1:18-cv-03691-AJN-RWL Document 1. Filed 04/26/18 Page 19 of 19

J "Rel ak

Rue wave Bay end all ccawukng Qual ould
prevent Woe” Cavnghorinlart: ExOm Leics a\loaed 4
enter zx’ Rrandadaty he conduct Ovss (QS Kags nsf,
Aacl_2 om oer wnolhive, Ahaust uncivil, and | smwarcante

hinthkerance.

 

Grand \. compleinbahd Ke eric pono 4
dake edvacege OE ow gro cucemeat orocecaces |
Arol programs dha Ube MTA xe opel Jas ew
condrnatdors... Shaul one day he complaintont

 

a alecicle to app! ce dpi oie Me Lonel |
LCL, dhol deca og Deca ro AO leckerael

L, on backs &.

 

A Scere public Apology) ELDON oll (22PAES,

 

"The bebe QE probe apoleg Err Ave ih

 

‘en(phalabant im sabe.
we Wont eceviously used bo ewdicly lumiliale
gad cual say accuse He (¢ avo lwiakent | are to
be pausded) > inal Lhe lscobrans Hece hh

PGE ‘ending f- ost tLsece perked Porongh out Woe
ecalpel{ a: 0 % Soomond NY MY “10004

  

 

 

 

 
Case |f:#8-cv-03691-AJN-RWE Document 63 Filed 01/28/19 Page 25 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 18 of 19

Sopy
AL
Rel wf.

 

LR. “Te ie eoigloganert - e€ and and all Secux fy

 

Wh
Fersane/ aoef Elevalyr peators og 2 Brondiseg NIC
Opler fisted, kp mey have los Weic ercloeenent
ecter Ss pS ‘ OE Service 3  Acter - OE hearing” olness

fo the trad da tle t amp larndernds Aeeqert “They

ten are _vicdims,

 

 

| Becht ran wh eocarce all Sages , Secuctly, nol Sucverllance

meawhces dad war fol be getrogr2ale Face th Lejos nee
Securit Ras k Level ag the | . 2Bcmeda sua ME Ait LOG?

 

—— _Tavesliqudeal\_cases sand ed Log, zaucdagiaker Me, hecelly
re He Deh se tao shh

 

 

Tasdeode. fr _ecson vooth ey title anil position alba
75 Lzasslegehable, Beapercly tevin, And Enwdycr<ch A
bawotle. ke sensibiily oc. fhe Sec cdty Lobeal por Me
nitoce, Ey spertbuns throng hous Ie buildeap

 

2 Cromthoey NY, Ay Lack,

 

Auiare! Ue weielura arcoubt Reguested fo_clerund fo the. Complamdant-
For being Vicdivazed anal Sudgecke hy each anal Mery

opgense. vad violation in thts casi Zp whjl, Can suf) ene

efpect(s) Resslt(ed/s) In trpuint., grt ce, Tsolwbion, nad
Obstenekions in the Conmplalntenls Cactec pnd pursnit

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 26 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 1 of 19
JUDGE NATHAN

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Write the full name of each plaintiff.

 

 

 

“(Include case number if one has been

 

assigned)
-against- . .
. . Deo you want a trial?
Five sda Ehecdeiy _ ¥ ee m2 oe
[9 Yes No o in

 

Ded! se EEOC .
Deck 6€ Haran Eighds | eS

Write the full name of each defendant. The names listed ae
above must be identical to those contained in Section |. 1
an

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the jast four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule

of Civil Procedure 5.2.

 

 

 

Rev. 3/24/17

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 27 of 159
Case 1:18-cv-03691-AJN-RWL Documenti Filed 04/26/18 Page 2 of 19

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

(ace “2D Thonates

 

 

 

 

First Name Middle Initial Last Name
%o OS4S” frarsons Blvol ff 1M
Street Address
Eveash Menclods . ALL Danese Lgaod lic
County, City State ‘ Zip Code
(241 60-3F Thoma sinelebr®@ Phas Car
Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1: Five Sac & hchic

Name .
(Qi1-S2 fof

Address where defendant may be served

Azone. Pack ad (ltt

County, City State Zip Code

Defendant 2: Peet wee EFAC

Name

Address where defendant may be served

ALL Af LLO04

County, City State ’ Zip Code

Page 2

 
ase 1:18-cv-03691; Sones poe nt 63 d 04/28/19 Page 28 of 159
pepee@age, 1: ‘Hedy BSBS RAIN sere NG Ao ‘ouiYe/18 Page 3 of 19
B® Bromddn} NY A

Defendant 3:

Deg oe bomen Eig bbs

Name

6 Heys iy ( de G00

Address where defendant may be served

Bkiva Md. LLENT
County, City State Zip Code

YW PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Metropol, Len “Teansoorberton Redhosily.

 

 

Name
Z Reomdy aed
Address Ss
kf. alt . LD.
County, City State Zip Code

Ill. CAUSE OF ACTION

A, Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply-ih your case):

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

CT race:

 

{] color:

 

C1) religion:
sex:

O national origin:

 

 

 

Page 3

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 29 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 4 of 19

C] 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

[] Age Discrimination in Employment Act of 1967, 29 U.S.C, §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

[] Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

© Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

 

My disability or perceived disability is:

[] Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

 

B. Other Claims
In en to my federal claims listed above, I assert claims under:
N

ew York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic

a marital status
New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
xual orientation, alienage, citizenship status

(f Other (may include other relevant federal, state, city, or county law):

 

Page 4

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 30 of 159
Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 5 of 19

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

[J didnot hire me
terminated my employment
did not promote me

did not accommodate my disability

Ooo Oo

provided me with terms and conditions of employment different from those of . i
similar employees

‘retaliated against me
harassed me or created a hostile work environment

a ciher (specify): See Secdion "B 7

 

B. Eacts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

Ae Fx
Es

    
 

LO dst ar hey V Lf

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 31 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 6 of 19

V.

ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other eyvernment agency?

Yes (Please attach a copy of the charge to this complaint.)

CO

When did you file your charge? @une dake vs cucrenlt 4 % plan
+6 ye j fle toy glam boat b / Pett tenes”
No baw He_comalens bon

Have yopreceived a Notice of Right to Sue from the EEOC?

_@ Yes (Please attach a copy of the Notice of Right to Sue.)

O

What is the date on the Notice?

 

 

When did you receive the Notice?
No |

VI. RELIEF

The relief I want the court to order is (check only those that apply):

CO

OO OO 0

direct the defendant to hire me

direct the defendant to re-employ me’

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion
direct the defendant to reasonably accommodate my disability

direct the defendant to (specify) (if you believe you are entitled to money
damages, explain that here)

see Atterh tidle ‘elie

 

 

 

Page 6

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 32 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 7 of 19

Vi. PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

T agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Weshy _ ROBE AE ROX

 

 

 

 

Dated Pjaintiff’s Signature
Cree “> : Thoms
First Name Middle Initial Last Name
> 65 YS Persons Loot Jé Im
Street Address
Fresh a earthyB AL vf Domesskic Peal c
County, City State Zip Code
(SY) ZL SRY Thomomsrcdectn ee & ¥, ahos Com
Telephone Number Email Address (if available) f

I haye read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes ONo

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 33 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 8 of 19

ate) . U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION _-

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

- Caze Thomas . From: New York District Office

65-45 Parsons Blvd, Apt 1M . . . 33 Whitehall Street

Fresh Meadows, NY 11365 ; 5th Floor

, New York, NY 10004
[_} On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601,7(a))

EEOC Charge No. _ , EEOC Renresentafive ecu pe mae. vst. E@lephone No,
Holly M. Shabazz, -
16G-2017-02949 State & Local Program Manager (212) 336-3643

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the required number of employees or ig not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

UUOUO

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

é

Other (uriefly siate}

Of

~ NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title VI, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equai Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. , .

On behalf of the Commission

Lia! ZEw — January 25, 2018

KevindBerry, — (Date Mailed)
District Director

Enclosures(s)

GC:
Attn: Director of Human Resources
FIVE STAR ELECTRIC CORP.
101-32 101st Street
Ozone Park, NY 11416

ee

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 34 of 159
‘ Case. 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 9 of 19

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

Write the full name of each plaintiff. CV.
{include case number if one has been
assigned) °

~against-
COMPLAINT
Five, Sher Clecks pe
Do you want a jurytrial?
Deed oe TEAC . Oyes No

 

Deak ec Vase Ruols
MetroPal ban Teensgeonbation Arctherity

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those

contained in Section [I

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full

birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of
n individual’s birth; a minor’s initials; and the last four digits of a financial account number,

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 35 of 159
‘Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 10 of 19

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C, § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
bea citizen of the same State as any plaintiff,

What | is the basis for federal-court jurisdiction in your case?
la Federal Question AS Know
L] Diversity of Citizenship

A. If you checked Federal Question .

Which of your federal constitutional or federal statutory rights have been violated?
gay bad all til Bn Baroan Lights aipressedf cn en,
“The Corp lerin dant / the Pebbaner’ cS Complaint.

 

 

B, If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , , 18 a Citizen of the State of
{Plaintiff's name) ,

 

{State In which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff. ;

Page 2

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 36 of 159
Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 11 of 19

if the defendant is an individual;

The defendant, , , is a citizen of the State of
(Defendant's name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if the defendant is a corporation:

The defendant, : . __,is incorporated under the laws of

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

(ve TD “Thomas

 

 

 

 

 

First Name Middle Initial Last Name
1 6695 Paesons Blud # 1M
Street Address
Fresh Pendle Me Drastic Keg wh he
County, City State Zip Code
( WY) Ct - 334 Gems, nszaclecdrte @ Vahtn. CEN
Telephone Number Email Address (if available)

» Page3

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 37 of 159
‘Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 12 of 19

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the compiaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant: «= Ejve Star 6 SecPric.

First Name Last Name

 

Current Job Title (or other identifying information)

(0) -e2 JO St Azone Fork AY 11/4

Current Work Address (or other address where defendant may be served)

 

 

Owen Pe rk Act tL4ib
County, City State . Zip Code
Defendant 2: Dept oy Ei Et OC 7
First Name Last Name

 

Current Job Title {or other identifying information)

Se hide loll st

Current Work Address (or other address where defendant may be served)

 

 

ALY Ly L000Y
County, City State Zip Code
Defendants: Teg a Yuma Cigdl
First Name OO last Name %~

 

Current Job Title (or other identifying information)

SS Horisyn (7 AE PD

Current Work Address (or other address where defendant may be served)
ESET) AY (12/7

County, City ‘ State Zip Code

Page 4

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 38 of 159
‘Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 13 of 19

Defendant 4:

Y bore ln Transported Jon Urllon Fi y

First Name Last Name

 

Current Job Title (or other identifying information)

Current Work Address"(or other address where defendant may be served)

A thd 10S

County, City State Zip Code

IL, STATEMENT OF CLAIM

Place(s) of occurrence: |

Date(s) of occurrence:

FACTS:

 

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

See poche label’ Fack?

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 39 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 14 of 19

 

 

 

 

 

 

 

 

 

 

INJURIES:
if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received. ‘

Fiaancal Secial tuccl Touckuwal
deskeedS ‘

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

See Whack Labeled “ Reliet”

 

 

 

 

Page 6

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 40 of 159
‘Case 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 15 of 19

V. PLAINTIFE’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11,

_ lagree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages If necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Ufe5 1d

 

 

Plaintiff? s Signatur:

 

 

 

 

 

Dated

(laze D Thames
First Name Middle Initia] Last Name

1s 6&4 Parsons Kiel gb t/a

Street Address .

fires { We poh as, LM Auresbe Kegan bloc
County, City State Zip Code

(341) 162 -BY3Y FLoandyelectit Vober Cor
Telephone Number Email Address (if available)

Thave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes ONo .

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 
Cas

_lEacks

6 T'T8-cv- “03091 -AJN-RWL Document 63 Filed 01/28/19 Page 41 of 159
e 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 16 of 19

 

 

lage asiventy “yee eatung loul- noc A reba fo
\nwacraSiimenk \oessed), on gether ev Serna 4 ras veakalte,
Re adel ws ecko don, E> <aornehion OF Chececkiee
Geely dusdssing ewe») “Kal Rocesch weroren lin
Shnvedee \aronocinl Lecmtunabinn Eels’ (e KwQ \eaerh
Soc smsecks, MOSe VS Coder ‘ed. negheck ae
dikies, Pund Conspicned includes ark. rnr_addlitlon
ha oesk ack hi Mece as , Coola any, pod
Shatules dot rey apoly againsh ie. Bouse
and _o¢censes Wook exe done ha Me

Comp { at ndeard-

 

ako, Al lexan en Ekectoceal Compra. he his.
2O ucischrcbian DR Or yper butheridy é Hike
Cantal Snel €xracoentt, OFF de. secacidy headguatecs

yet Droediray aly, alf Lado’,

 

 

 

 

 

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63_ Filed 01/28/19 Page 42 of 159
Case 1:18-cv-03691-AJN-RWL Document1 Filed 04/26/18 Page 17 of 19

voce Ss

. Realize” "

 

\evesse MGs Qee sian vewis Lax, Moe Deak era
EEOCL, aoely ard courte he Sekse Cun
Ke 3 ASM. S12I-B7, 53 rol of) leors
Secs AEA oy ka \osestaSS wren wodsdsag? You A
nas Sea! As \parressmenk \owsed) on gender
ack Seresnels oxvedkekian es dell as Cota’ ly atlon,
Wes covaihgn ae Arocadbers Meaals AiSclysing

iv LA Lecce ecasrmabon, slacler, amenggul
Lereingion, Saks eh wn egal, Qamunecds,
louse. cad eager ood Deke oe dukes, anol
Conepcacs} ncludting and vn Hh Vion Ly ane
eed A Moor \nas, ‘eegulePans, aud chefs Wol
A~AY neplg anaes We abuse and acrenSe.

Kobe cere Bane de We Carchaubant a
Haas CESe,

 

 

 

 

 

 

 

 

 

 

 

 
Cas
Cas

P 1:18-cv-03691-AJN-RWL Document 63_ Filed 01/28/19 Page, 43 of 159
e 1:18-cv-03691-AJN-RWL Document 1 Filed 04/26/18 Page 19 of 19

Z ofS

PReliel

Renae POM ank all eesdwickions Bab sould
prevent Qe “Cameloakart ETORY Loshees @\l cord \,
enter Z Sreoddaty So coaduct Lous, ness, Rersenef,
ancl ORL oer wollece, Arhoust urcivil, Angf ‘diwoncreantel

hinGlerant €.

 

| Gr KU. CB woleambaht Re ec appartanity de
| dake advarkege CHE ee pcotucenment procecHiw eS |
| Arol progres “ak Ue MTA 2s Op FELIS Tew

oandriaedors... Shoulel me day oe complaabant
aleciole to Apply do fu lev] ic ¢ Csmplantals

thy ldbowdd dream, oe becanting an _Lhectrrad

f: ort tracks oo

 

f Satert publ: cj ples WY JELOEN ell f20P2O5.

 

The le bers BE public apolags crom be Ware

[ alore Mle We dude-of: Complain bant in waves
oe Wonk eseviously wsed to ewdicly humiliate
aad cul sdy gccunse the Crvreloiakent are to _

 

De osdedl > or} alt phe /scudti ons bee lhe

 

oprending pest Laece posal Possnqhord: Wee

 

ecobpehy of 2 Senphasy wy, WY “10004,

 

 

 

 

 
Cagé""18-cV:03691-AJN-RWL Document 63_ Filed 01/28 19 Pag
Case 1:18-cv-03691-AJN-RWL Documenti Filed 04/26/1 Page 48 of gt?

Sony

 

ehef, ;
e ackate ee eotiloianech ar an and al Secuw , ky
Persanel aol Elevabor qparators. of 2 Brondisoy NIC
Opder dfistid, wp meu have lost Kei empoyaent
ectec iS mS ke a E Service 5 » Agter - QE bearing” aubness

fo the brah ja ble ¢ snp laindends = “They

ten _are_vicdims,

 

hogs each eincaree ol Sages, Secucthy, wool Sucvetllance
measnces dHad- wonlol be Agpxnprlete. Fac. th

 

Secur'cti Risk level oe the ZBcordaas Mh, thy 100%

 

Lavesligate all CASES ‘nll el hig rauedigater We. ficellz
Or Le Dept Or Heron Eighds..

 

Tasdoke. Lr Peron south 4 title ane osidion aiho
25_ ka raslegclable Feapecly trained, Anil Bnlzcrech A
howte ke sensilivily ec. fhe Seccidy Zobeal por he
nate Oe sperebruns throng howd tha buifdenp

a Cromthoey AY, A tEocks,

 

Auiarel Me Pb UTA arcaubt Regaestedl /4 hevenrd do fhe. Cornpharndnmnt—
ae her being Vicdivazed Anal Subgecked hy each anal eery.

oegenie_vnd Violatlon in tls case, whjcl,Carusels) ened

efpeck(s) Res sal teal /s) in. trmursn, 91g, Tsoletion, ‘Anal
dhstenetions in the Co aspialrtonls Cactec Pind _pursnit

ok hpee ness,

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 45 of 159

ks eviled Le Teconvec and. adn discrlecneRory
CV 4

| The Dererde voler to fewer anol protect a1

violations o Hee law,in ©
abuse Ard alias. Sa So “the Skobe Department or Vhurwan Rights
eS a t oleder ; 2 f a st Sle plaotipe Tkis 26 wn Bcd
wes An UNTAS eferrmneH@a) OY pn LL Le, hove a ihe
Lord opecades oudsicle. of the law,in whic cy he 2 te
bide 6 4 And uphold. This Is aa obstruction of Tustice ¢
cuprense og te olisdressedl vicdirt, tLe Plaaticg, Fad es) tion hin
jate havins Lo clecenal hj sete giast ard vilthstand tHe vnwarrenrted
Ot¢lacks thet has been congess¢ yet ignored by Moose ee are nus
ko Heeir own abuse These ackions Were ac bilrary And CApric(ousy
And oc lackeo! Radiona/! besi ss

ow Say \Ate COW, Sudan Joan Madden of Fhe Supe cme Court of

Are Shee, CE Neo Yor, County ae Nevo Nock. emeresseh FA voring
— ots oF Mlowins, ee Shue Department oF Kamin Rights |
ee eran Mee cxse, Wowever Vac eurdies iavolved hes not reclevea
Moe early lorticn een ere spare OF Mauna Re gists is
adopted aie ecisian, RTT

loitiin Meese documents are ak hes \o resented) +2
Such that Was been PS
entities ddbral Steer Yo each packs digeccently ada Yau Donkd

Bec ceered Yo 43 ia Has present court. Te avoid coneusion
ve Ceretcaticadtion, Hee Following exphinutlon is qivens

ployer

Where Adnese. Srecument : . . »
S + 4h Na
By are RR ENS meade Hoa arieviabion Cob wa)

_ 9 Ton Cighks Herch os dae aN ee State Bepartweat

& Derendhant ia
Lohere Mese Documents wmeation The Reseordunt Ewe Shae

e
Electric Corp, they ore REEF Erne do ne Deeendant Five cee Ee,
Where deese document mention Vae Respondant(), Paey aire “e
Rerrering to The DegEenhans)

Lwere, Wrese documents wrention “The Co
Ss MSFrering do “Tee, Manker .
Wrere Wnese dowwmenls venkion

(+ US PREFER, ke Vhe Planhige
erm Se,

 

 

wplaintant And eehtoner, it

 

re nouns oF "lL" ‘We ‘ wend “way”
Lhe US TEPresent ing Wiss cle

 
matt LZVUIAv - -

( S64 gINeRabdmeDbeuTERT 63 Filed 01/28/19 Page 46 of 159

ecm BBO TE TB=EV-
| 4.49-cv-03691-A
cage 4:18-cv-0

\ re
| ee

enema!

on penmeansarnerss

ate Ty [adie ———
oo p Al Lye L | eee
| ae 5 2 focowds a
ieee | ee
— 3
i _
net | OO
ase

Dip

BV TERYBSESLANRIL BRAM SrilSLESPZEPES! > aigeaer F 26 159

\ “A o¢ 3

 

Relree”

 

evesse MSs Qee? Sign viable Nog Ke Deot gE
EEQC, peel enh comerce he Gedsee Che

hee BW USM. SIIB, SS, prof. ol leas
Pex Laiuiuin, As case wren saiadsogs loud
ads ees As harrassment \ornsedl Oey weaker
eck Senerael ecco deeion es ell as. Relat ly abion,
Pecan len ae Aroradbers Necalig KiScledtug.

W het Leccs8 weqoxmebion, Carlee sasagel
Lecesndiion, gals eh Aa egal Qreine

louse. cae ener od rede oe dukes, wah
Cars eegucacd trcludtiag end VA wd: Lion ho and
ard A Moor \aas, eequlabiany, ad <Kotiks Wool
V—-DY gpa aca We abuse and arrense
iuwhe 4 chere ‘Bane de See Campanian as

Has case,

 

 

 

 

 

 

 

 

 

 

 

 
DQ:

BEAR CURSESL-AIN-RWE BOGHREN-ErIELPA ASRS, Ranpy's 96152

‘Zoe

re wf
Roevave. FAO, enh all edwukuw Tl Badd

prevent We “Camshoinbaet ETON Loses alt coed lg
enter “’ Rerneddat Ve mnoduck lous ness, Rersunnl,
pacl Og. ec wuottere , Abou wocivil, Arf airvoccanted

binokeanee.

 

anh i. Ca walvinbaht Re emir opgertant da

dake advadene Cre Ye pcotucenneat orocecduces |
Arol programs “dat lhe WTA xs ogeet Jas. ‘Tews

CO ndrintstorS +. Chaulel one dag oe camplatnbank
oleciote to Apply de fu ler] i ¢ Csmpluintaols

bbal lbhazcd decam OF becanteng AA Elechroced

ld ort tracts o

 

| Scere public geology grown wll foerPies.

 

"The lefes QE pudbbie apolags grom Abe Wire

i Alora Mle We dusde-o@: Comi@luia lant in salvicks
i. “Werk. eseviously weed bo ewdicly lumiliale
gad cul sag accuse ye C cwvolwiakent [ace to _
be posded) 2 mw all the lecatiens whee he

OFGE ‘eadling post Laecé posh Yoraughute ye
pcolbech_ of 2 Senda a NY wy “10004,

 

 

 

 

 
©)

fy

118. ey-O36S1-AIN-BWE BOSHMSNL? -ifaled.03994 9p Ranewt9 afo159

Copy

 

lief
ne k esirlotanes ae BY and afl Secs uty
Persone! aocl Blevabr ppaators o£ 2. Brondoes NGC
Spbec fisted, woken wed have last Bee emphyy ney
ecter iS. ais & QE Sevier 3 acter as OE bearing” wOllness

te the tradi ia tle tmp lain bards heat “They

don are _vicdims,

 

Rods each eucoree all Sages , Seciacthy, nol Sucverllance
J measares dak taal be agape. Face. the

 

Sectr'sti Rag k level ee He a Z Bemodnag MY, die loa?

 

Tavesliquke all cases sath ed bg zaucdigiekoc Me. Qe elty
oe the Dept OF Hoon Lghds..

 

Task Ae_OeriSon woth Peg bile anil pas.cd be alho
2p ka raalegelable Eeapecly trained Ande Badge reoh A
ere (a le sensibavily ca fhe Seciycity Lobeal, cor Me
nitoce OF sporetrons throsghaud Ie buildenp

ya Cronthoey MY, Vl LEO,

 

Aonal lL. Ml bk lures srcaubt Regueshd 1 vs clecsnrdl Lote Complorrtant=-
er being Vcd ! Hw zedl Aral Suabsecleh dy each andl ery

opgcense vod violation in thus case, whch Caase(s) Anol

efesck(s) Kessalt(eol/s) In. temsene., Cee, Tsolenon, vena

dostenetton's in We bo uplalntantd Caceec pnd _pursnit

oF hvepiness ;

 
Case 1:18-cv-03691-AJN-RWL Document 63: Filed 01/28/19 Page 50 of 159 ©

SUPREME COURT: STATE OF NEW YORK

 

 

COUNTY OF NEW YORK
x
In the Matter of the Application of
ANSWER
CAZE D. THOMAS, :
Index No.: 0100141/2018
Petitioner,
Madden, J.
~against-
Return date:
FIVE STAR ELECTRIC CO., May 1, 2018
NEW YORK DEPT. OF HUMAN RIGHTS, ©
Respondents.
Xx

The Respondent STATE DIVISION OF HUMAN RIGHTS |
(hereinafter “Division”), CAROLINE J. DOWNEY, General Counsel, answering -
the Petition alleges: |

1. Admits that the Division issued a Determination and Order After

Investigation that found “No Probable Cause to believe that respondent has |
engaged or is engaging in the unlawful discriminatory practice complained of.”
See Determination and Order After Investigation dated December 5, 2017, along
with the Final Investigation Report and Basis of Determination (hereafter

“FIRABOD”), attached as Exhibit A.
Case 1:18-cv-03691-AJN-RWL Document 63 : Filed 01/28/19 Page-51 of 159

REQUEST FOR REMAND

2. Petitioner filed a complaint with this agency on June 1, 2017 against
Five Star (hereafter “Star’), alleging unlawful discriminatory practices in relation to
employment because of his sex, sexual orientation, opposed
discrimination/retaliation.

3. Petitioner alleged in his administrative complaint that
rumors and lies were spread about him to his coworkers and building
employees of the MTA building at 2 Broadway, NY, NY, where “Star” assigned
him to work, because of his sex and sexual orientation. According to his
complaint, Petitioner “was lied on and falsely accused of causing safety hazards,
disturbances, and making violent threats when he actually sought and executed all
possible safety methods, walked away and stayed to himself as much as possible to
avoid any and all confrontations that were being provoked by supervision and
other employees because of their hate/dislike for his presence because he was of
transgender experience.”

(FIRABOD, p.1, attached as Exhibit A).
Case 1:18-cv-03691-AJN-RWL Document 63 ' Filed 01/28/19 Page-52 of 159

4, In his rebuttal to the Division, Petitioner:

.... relates two instances where he overheard people talking about
him while they were not aware [Petitioner] was listening. In one
instance, he overheard Valerio refer to [Petitioner] as “a female” in a
conversation with a male elevator operator. He then states that after
this incident building workers started referring to him as a female and
asking him if he was a man or a woman. He then realized that

whenever he walked into the shanty, the guys would be quiet and
started acting differently towards him.

(FIRABOD, p.9, attached as Exhibit A).

5. . On December 5, 2017, the Division dismissed his complaint for lack of
probable cause. Petitioner then brought a petition for judicial review of the Division
No Probable Cause Determination with this Court.

6. Upon review of the administrative record in the instant matter, the
Division’s Legal Bureau has concluded that the Regional Director’s determination
of no probable cause should be reopened. The Division respectfully requests that
this Court remand this case to the Division for further proceedings.

7. 9 N.Y.C.R.R. §465.20(a)(2) of the Division’s Rules of Practice
provides:

No case shall be reopened where an appeal has been taken to court

from an order dismissing a case for lack of probable cause or lack of

Jurisdiction. However, the division may request the court to remand
such a case for good cause.
Case. 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 53 of 159

8. A review of the record reveals that there are outstanding material
issues of fact. These issues include, but are not limited to, whether Petitioner was
treated differently with respect to disciplinary actions or subjected to a hostile
work environment because of his sex and sexual orientation or terminated in
retaliation for his complaint to Star’s Foreman about the hostile work environment
he was experiencing.

9. The Division wishes to explore whether Petitioner was discriminated
against because he is transgender. According to the Division’s regulations, “the
term ‘sex’ when used in the Human Rights Law includes gender identity and the
status of being transgender.” 9 N.Y.C.R.R. 8466. 13(c)(1). In addition,
discrimination on the basis of gender dysphoria, “a recognized medical condition .
related to an individual having a gender identity different from the sex assigned at
birth,” 9 N.Y.C.R.R. §466.13(b)(3), constitutes disability discrimination under the

Human Rights Law. 9N.Y.C.RR. §466.13(c).

10. In Richards vy. US. T, ennis Association, 93 Misc.2d 713, 400
N.Y.S.2d 267 (Sup. Ct., New York Co. 1977), the New York County Supreme
Court recognized that sex discrimination claims under the Human Rights Law may
be brought by individuals alleging discrimination because of their gender identity.

Following Richards, this Court in Maffei v. Koleaton Industry, 164 Misc.2d 547,
Case 1:18-cv-03691-AJN-RWL Document 63: Filed 01/28/19 Page 34 of 159

626 N.Y.S.2d 391 (Sup. Ct. New York Co. 1995), held that an employee who has
transitioned to a different gender identity at work and is harassed because of her
transition has a claim for sexual harassment. Jd at 556.

11. Concluding that no probable cause existed to believe that Five Star did,

hot violate the Human Rights Law, the Division’s Regional Director may have

overlooked or may have not given full consideration to these issues.
overlooked or may

 

12. Although the Division does not admit error in the handling of
Petitioner’s complaint, the Division believes that the need for further consideration
of the issues that the Regional Director may have overlooked or not fully analyzed

during the investigation constitutes ood cause for the remand of this case to this,

agency.

13. In accordance with EXEC. LAW §298, the Division submits for

filing, along with this answer, a certified transcript of the record of all prior
proceedings.

 

 
Case 1:18-¢v-03691-AJN-RWL Document 63 ' Filed 01/28/19 Page 55 of 159

WHEREFORE, the Division respectfully requests that this Court remand the

§465.20(a)(2) of this agency’s Rules of Practice, and grant such other and further

relief that this Court deems just and proper.

Dated: Bronx, New York
April 19, 2018

Yours, etc.

CAROLINE J. DOWNEY
General Counsel
STATE DIVISION OF HUMAN RIGHTS

= aoe
, WN wb 5 Lf 6.
. akg FALCACER of Counsel

     

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 56 of 159

MARILYN BALCACER, above-named, being an attorney admitted to
practice in the State of New York and associated with the General Counsel for the
State Division of Human Rights, the Respondent in the within proceeding, affirms
subject to the penalty of perjury that she has read and knows the contents of the
Verified Answer, that the same is true to her own knowledge, except as to matters
therein she states to be alleged on information and belief, and that, as to those

matters, she believes them to be true.

Dated: Bronx, New York
April 19, 2018

 

 
NEW YORK STATE
DIVISION OF HUMAN RIGHTS

TO: Files REGION: O.S.HLI.
FROM: Joyce Yearwood-Drury DATE: Ocotber 25, 2017
Director O.S.HLI.

SDHR CASE NO: 10188276-17-E-SOI-E
Federal Charge No. 16GB702949

SUBJECT: Caze Thomas v. Five Star Electrical Co., Jeff Thurston, Daniel Greci, Felix
Valerio

 

FINAL INVESTIGATION REPORT AND BASIS OF DETERMINATION
I. CASE SUMMARY

This is a verified complaint, filed by Complainant, Caze Thomas, on Thu 6/1/2017. The
Complainant who is a male heterosexual, charges the Respondents with unlawful discriminatory
practices in relation to employment because of sex, sexual orientation, opposed
discrimination/retaliation.

II. SUMMARY OF INVESTIGATION

Complainant's Position:

Complainant states rumors and lies were spread about him to his coworkers and other building
employees of the MTA building at 2 Broadway, NY, NY, because of his assumed sexual gender
and sexual orientation.

Complaint was lied on and falsely accused of causing safety hazards, disturbances, and making
violent threats when he actually sought and executed all possible safety methods, walked away
and stayed to himself as much as possible to avoid any and all confrontations that were being
provoked by supervision and other employees because of their hate/dislike for his presence
because he was of transgender experience.

Complainant was given a warning for being late twice and absent once, while several of his
coworkers were absent 3 days or more and late as well. They received no form of disciplinary:
action. Included in the warning Complainant was given was for leaving work early when in fact
he was directed to by the general foreman so that he could take care of a clerical error regarding
his union dues.

Complainant states that after being falsely accused of threatening a coworker, he went to the
MTA Head Security Office. He was redirected to the building manager. After he explained to
Case 1:18:cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 58 of 159

both parties that he had an issue with an employer [sic] and that he would like a point of contact
so that his shop steward could request to view security surveillance and building entry records to
prove his innocence and facts and matters of truth that he was being discriminated against, he
was ignored and redirected to his offending employer. This was allowed by the retaliation of the
wrongful termination he received.

The plot against Complainant was to deformate [sic] his character, to sabotage his work
assignments, and to label him as incompetent, unsafe and violent.

After his grievance appeal, the termination was deemed “not justified” by his Union. However,
the employer continued to lie in their reports to the Dep’t of Labor, and after the investi gation,
they too determined that the wrongful termination was “not justified.”

Respondents’ Position:

Respondents state Five Star is the largest union electrical contractor in the City of New York,
currently employing approximately 1,300 employees, including 955 electricians. All electricians
employed by Five Star are members of Local Union #3, IBEW ("Local 3"). .

Respondent Jeff Thurston is employed by Five Star as an Assistant Superintendent and manages
the field labor assigned to eight (8) projects, including the electrical maintenance work for the
headquarters of the Metropolitan Transportation Authority located at 2 Broadway in downtown
Manhattan, New York, performed by electricians classified as A journeypersons (the "MTA
Maintenance/2 Broadway Project") and electricians classified as members of the building
maintenance (DBM) division. The field labor for each project is directly supervised by either a

eman or Foreman or, in some i oth.

Respondent Daniel Greci is employed by Five Star as a General Foreman, assigned to the MTA
Maintenance/2 Broadway Project and supervises approximately twelve (12) electricians who
perform a variety of work. Mr. Greci has been employed by Five Star for 2.5 years; previously,
Mr. Greci worked for another Local 3 electrical contractor for 16 years. He has over 20 years of
experience in the electrical industry. Mr. Greci reports to Mr. Thurston.

Respondent Felix Valerio is employed by Five Star as a Foreman, assigned to the MTA
Maintenance/2 Broadway Project and supervises approximately eleven (11) electricians who
perform work on the project. Mr. Valerio has been employed by Five Star for 3 years;
previously, Mr. Valerio worked for another Local 3 electrical contractor for 17 years. He has
over 20 years of experience in the electrical industry. Mr. Valerio reports to Mr. Greci.

On or about February 27, 2017, Complainant, an electrician, was assigned to work at Five Star
by the Employment Department of the Joint Industry Board of the Electrical Industry ("JIB")
which, among other things, facilitates the placement of unemployed members of Local 3 with
union-affiliated contractors such as Five Star. Complainant was directed by Five Star to report to
the MTA Maintenance/2 Broadway Project. At the time he was hired, he received and
acknowledged various policies provided by Five Star, including the company's Harassment,
Discrimination and Retaliation Prevention Policy. (See Rp. Exh. 1.)

-2-
Case 1:18-cv-03691-AJN-RWL Document 63, Filed 01/28/19 Page 59 of 159

Respondents state during his second day working on the MTA Maintenance/2 Broadway Project
(February 28, 2017), Complainant complained to Mr. Valerio that he could do better quality
work than his assigned co-worker Andrew Bianco, a 35 year plus veteran of the electrical
industry, and did not need to be teamed with anyone. In response, Mr. Valerio explained to
Complainant that Five Star electricians work together as a team to perform their work on the
project. Later that same week, on March 2, 2017, Complainant was assigned to work with
Michael Messineo, a 10 year plus veteran of the electrical industry, terminating wires in a power
panel in the elevator machine room in the basement of 2 Broadway. While working around
energized panels, Complainant inexplicably began to sprinkle what he said was "holy water"
around the power panel area, stating that he felt "strange spirits" in the room and that the "holy
water” would address the issue. F ollowing this incident, Mr. Valerio reminded him that
sprinkling any liquid around energized power panels was unsafe to both himself and his

coworker and directed him not to do so again.

At the beginning of his second week on the project (March 6, 2017), Complainant called Mr.
Greci and advised that he would be late to work (scheduled starting time on the project is

7:00am) due to ah maintenance issue. After Mr. Greci followed up with Complainant to
determine his whereabouts around 9:00am, Complainant told Mr. Greci that he would not be
reporting to work until after 9:30am. Because the express terms of the Collective Bargaining
Agreement prohibit an employee from starting the day more than one hour late see Rp. Exh,
Mr. Greci so advised Complainant, who was marked as absent (unscheduled) for the day.

The following day, March 7, 2017, Complainant was assigned to work with Vincent
Springvloed, a 15 year plus veteran of the electrical industry. After Mr. Springvloed asked
Complainant to get certain materials to complete their work, Complainant became angry and
complained to Mr. Valerio (literally screaming in his face) that he felt like Mr. Springvloed was
treating him like an apprentice. Mr. Valerio then spoke with both electricians to diffuse the
situation so that they could move forward and complete their work together as a team.

During the third week of Complainant's employment, on March 15, 2017, Mr. Valerio received a
report via telephone from 2 Broadway building personnel that Complainant was cursing and
screaming at his assigned co-worker, a second year apprentice, Marcin Sanik, who had just been
assigned to the project. Mr. Valerio went to the basement location where they were working and
spoke with both employees. Complainant told Mr. Valerio that he was offended by the second
year apprentice asking so many questions about how to perform the work assigned to them. Mr.
Sanik explained in a written statement (See Rp. Exh. 3) that he was curious to learn more about
the conduit installation they were performing, so he asked Complainant questions regarding the
process which he refused to answer. Mr. Sanik further explained that Complainant later began
screaming at him and accused him of harassing Complainant by asking too many questions about
the electrical work they were performing.

Two days later, on Friday, March 17, 2017, Complainant arrived approximately one hour late
without any explanation.

Respondents state that during the fourth week of Complainant’s employment, on Tuesday,

-3-
Case 1:18-cv-03691-AJN-RWL Document 63. Filed 01/28/19 Page 60 of 159

March 21, 2017, Mr. Valerio was notified of another incident regarding Complainant involving a
co-worker, Lev Shnitkind, a 17 year veteran of the electrical industry. After Complainant and
Mr. Shnitkind had pulled cables in conduit from a power panel to receptacle boxes, Mr.
Shnitkind sought to assist Complainant in putting the power panel covers back on by holding the
comers to make it easier for Complainant to reinsert the screws. Complainant told Mr. Shnitkind
that he did not need his assistance, to which Mr. Shnitkind responded that it was safer to perform
the task together as a team. In response, Complainant became angry and demanded that Mr.
Shnitkind leave the room, repeating that he did not need anyone's assistance. Yet again, Mr.
Valerio spoke with both electricians to diffuse the situation, explaining to Complainant that the
electricians at 2 Broadway work together as a team, especially when confronted with a task that
presents a safety issue such as screwing back on covers to energized power panels.

Later that same day, Complainant asked Mr. Greci if he could leave work early (scheduled
quitting time on the project is 2:30pm) to attend a voluntary class being offered at the

Electrical Industry Training Center in Lone Island City. Mr. Greci granted his request without
docking him any time. Three days later, on Friday, March 24, 2017, Complainant again arrived
approximately one hour late to work with the excuse that the daylight savings time change —
which took place on March 12, 2017—. caused him to wake up late. Mr. Greci gave him a verbal
warning regarding his repeated late arrivals at work and docked him one hour of time.

    

During the fifth week of his employment, on Tuesday, March 28, 2017, Complainant again asked
Mr. Greci if he could leave work early to attend a voluntary class being offered at the Electrical
Industry Training Center. In response to Mr. Greci’s question whether this would be the last such
request, Complainant informed Mr. Greci that it would not be because the voluntary class he
wanted to take would take two years to complete. Mr. Greci then informed him that he would
have to dock him time for leaving early that day and that if he arrived late or left early again, he
would have to terminate him for failure to adhere to the hours of work. Complainant became
angry and began yelling at Mr. Greci. He then left the shanty and returned a few minutes later,
shouting across the room to Mr. Greci that he would not be leaving early that day.

Later that week, on March 31, 2017, Mr. Valerio witnessed Complainant performing work in an
unsafe manner and instructed him on the proper tool and method to use. Specifically, rather than
use an available compass saw to cut a hole in sheetrock to install new receptacles, Complainant
was using a drill bit to poke small holes in the sheetrock and then connecting the holes by using a
sawzall blade (detached from the reciprocating saw) to cut the sheetrock by hand. Complainant
respondent to Mr. Valerio that he was getting the job done and it did not matter how he did so.

Respondents state that twice a year, each member of Local 3 is required to pay their union dues
for the upcoming six-month period. Upon payment, Local 3 then issues a new union card to each
member which is valid for the next six months. At the beginning of April 2017 (the beginning of
one of the six month periods), after repeated reminders to the electricians during March 2017,
Mr. Greci checked the union card status of each of the electricians supervised by him on the
MTA Maintenance/2 Broadway Project. When Mr. Greci asked Complainant on April 3, 2017
(the first work day of the month) to see his new union card, Complainant did not have one in his
possession, nor did he have a receipt from the union hall verifying payment of his dues (which
would have been acceptable proof of dues payment in lieu of possessing a valid card). As an
Case 1:18-cv-03691-AJN-RWL Document 63 . Filed 01/28/19 Page 61 of 159

accommodation, Mr. Greci called the union hall to determine whether they had a record of
receiving the required dues payment from Complainant. After considerable delay, Mr. Greci was
told that Local 3 did not have a record of receiving payment from Complainant. At that point, per
the direction of Mr. Thurston, Mr. Greci released Complainant for the day with the direction to
come back the following day with either a valid union card or receipt of payment of his dues, or
he could not begin work. When Complainant appeared at 2 Broadway the following day, April 4,
2017, without either a valid union card or a dues payment receipt, Mr. Greci did not start him

and sent him home, marking him absent (unscheduled) for the day.

On April 5, 2017, Complainant reported to 2 Broadway with a valid union card and was
permitted to work. At that time, given his repeated unscheduled absences (March 6, April 4), late
arrivals (March 17 and 24) and early departure (April 3) over the six weeks of his employment,
Mr. Greci gave him a written warning on a form provided by the JIB's Employment Department
(see Rp. Exh. 4) as provided for by the Working Rules of the Collective Bargaining Agreement
(see Rp. Exh. 5). Complainant became angry, began shouting at Mr. Greci and refused to sign
the form to acknowledge its receipt. He then stormed out of Mr. Greci’s office and continued
shouting as he left. Mr. Valerio was present for the meeting and signed the warning form as a
witness. ~

Respondents state that the following week, on April 13, 2017, Complainant, Mr. Sanik and
another electrician, Michael Messineo, were working together in the mechanical room on the 31°
Floor of 2 Broadway. Complainant directed Mr. Sanik (a second year apprentice) to climb a
ladder to perform a work task on top of live switchgear, a device used for opening and closing
electric circuits, especially those that pass high currents. Given the height and the energized
nature of the equipment (see Rp. Exh. 6), as well as his relative inexperience, Mr. Sanik did not
feel comfortable performing the task and told Complainant that he did not feel safe doing it.
Complainant responded by telling Mr. Sanik that an apprentice is supposed to follow the
direction of the journeyman electrician with whom he is working, which led to an argument
between Complainant and Mr. Sanik. Complainant then exhibited what Mr. Sanik described as
"road-rage" type behavior, bouncing around like a boxer and challenging him to a fight, asking
him if he wanted "to take it to the ‘hood". ir, Valerio happened to be in the ares and, after _
hearing the argument, he intervened to diffuse the situation. Mr. Valerio then brought both
electricians up to speak with Mr. Greci, who was leaving the shanty to attend a job meeting. Mr.
Greci spoke with both men, then sent Mr, Sanik downstairs to accept a delivery of materials.

          

  

   

After completing his task of accepting the material delivery, Mr. Sanik saw plainant on the ,
first floor near the freight elevator. Also present at the time were two Five Star electricians
working on the MTA DBM/2 Broadway Project, Ronald Shatilla and Patrick Deenihan.
According to Mr. Sanik, Complainant appeared angry,,was breathing heavy and was staring at
bim, Mr. Sanik asked Complainant why he was staring at him and commented that it looked lik
Complainant wanted to burt or kill him. In response, Complainant told him, "if I wanted to kill
you, I would kill you." At that point, Mr. Shatilla intervened to diffuse the situation.
Complainant continued to stare at Mr. Sanik and make threats to him after they entered the
elevator, stating that "this kid is going to make me punch him.”

   

   

Respondents state Complainant then left his work area and went to the MTA's Security Office at

-5-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 62 of 159

4

2 Broadway to ask about access to the building's turnstile access records and whether the
building's security cameras have audio capabilities. Finding the-requests odd the MTA Security
Officer asked him if he had discussed these issues with his boss, Mr. Greci. Complainant ignored
the question and then asked for the identity and location of the Building Manager. He then
proceeded to the Building Manager's office to ask for the same information. At this point, a

epresentative of the Building Manager, Michael Brady, pulled Mr. Greci out of his job meeting
to advise him that Complainant was seeking details about the building's security features. Mr.
Greci then contacted Mr. Valerio to inquire about Complainant’s disruptive conduct.

 

 

Shortly thereafter, Mr. Valerio, Complainant and Mr. Sanik went to Mr. Greci's office to address
the ongoing situation between Complainant and Mr. Sanik. (By this time, Mr. Greci had been
notified by the MTA Security Office about Complainant’s request for building security
information.) Complainant angrily told Mr. Greci that he felt like Mr. Sanik was disrespecting
him by not following his directives and constantly asking questions. Mr. Sanik told Mr. Greci
that he was very upset with the situation and broke down in tears. He stated that he believed
Complainant had anger issues, and that Complainant constantly screamed at him, demeaned him
and threatened him. Mr. Sanik then provided a written statement regarding the day's events (see

_Rp. Exh. 7), including details about the threat made by Complainant. (Acucrtten wines
_Statement-signed by Mr. Shatilla supports Mr. Sanik's version of the events; see Exh. 8.)

At this point, Mr. Greci telephoned his supervisor Mr. Thurston to advise him of the situation.
Upon his arrival, Mr. Thurston met with Complainant and terminated him for cause. Mr. Valerio
then escorted Complainant from the building. A termination slip was prepared by Five Star's
Superintendent's Office on the standard form issued by JIB's Employment Department (see Rp.
Exh. 9), listing the reason for Complainant’s termination for cause ("disruptive to job") along
with the other issues involving him which preceded his termination ("lateness", "absenteeism",

"leaves job early", "insubordination").

 

Prior to his termination on April 13, 2017, Complainant never reported to Mr. Thurston, Mr.
Greci or Mr. Valerio any harassing or discriminatory conduct by a Five Star employee towards
him based on his sex, sexual orientation or "transgendered experience".

On the date of his termination, April 13, 2017, Complainant filed a grievance with Local 3,
followed by a hearing held on April 17, 2017. During his approximately 45 minute presentation
at the hearing, Complainant did not testify about any harassing or discriminatory conduct by a
Five Star employee towards him based on his sex, sexual orientation or "transgendered
experience”. Rather, he testified about a single incident in which a female elevator operator
employed by a contractor hired by the MTA asked him whether he was a man or a woman.

Respondents state that by letter dated April 18, 2017 (See Rp. Exh. 10), Local 3's Grievance
Committee determined Complainant’s termination to be "justified." Complainant appealed that
determination to Local 3's Grievance Appeal Committee, which held a hearing on May 9, 2017.
No representative from Five Star attended the appeal. In a one-sentence letter dated April 25,
2017 (obviously a typographical error) and mailed on May 11, 2017 (see Rp. Exh. 11), Local 3's
Grievance Appeal Committee reversed the Grievance Committee's determination and found that
Complainant's termination was "not justified." Five Star was later advised by Local 3 that the
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 63 of 159

determination was reversed on a "technicality", namely, the April 13 termination slip issued to
Complainant listed more issues than the April 5 warning slip issued to Complainant (even though
the issues set forth on the April 5 warning slip did not form the basis for his termination for

cause on April 13).

To rectify this "technicality" and provide more details regarding the basis for the termination,
Five Star reissued a termination slip for Complainant about June 29, 2017, stating the reason for
termination as "disruptive to job by harassing and threatening the wellbeing of a fellow
employee (Apprentice) which is in violation of Five Star Company Policy" (see Rp. Exh. 12).

On May 10, 2017, Five Star completed the questionnaire regarding Complainant’s eligibility for
unemployment benefits and returned it to the New York State Department of Labor,
Unemployment Insurance Division ("DOL"). This was between the issuance of Local 3 's
grievance determination that the termination was justified (on or about April 18, 2017) and Local
3 's grievance appeal determination that the termination was not justified (on or about May 11,
2017). During a subsequent telephone call between Five Star and DOL, Five Star advised DOL
about the outcome of the Local 3 grievance appeal. .

Despite receiving a written witness statement from Mr. Sanik stating that Complainant
threatened to harm or kill him, on May 24, 2017, DOL found that Complainant was eligible for
benefits because Mr. Sanik's firsthand statement somehow did "not refute" Complainant's
“firsthand" statement that he did not threaten to kill his coworker, but rather made a "sarcastic
comment" in response to his co-worker's comment. (See Rp. Exh. 14.)

Respondents state that without citing a single specific fact to support his assertions, Complainant
generally alleges that Respondents engaged in unlawful discriminatory practices relating to his
employment based on his sex and sexual orientation. According to his complaint, he is a
heterosexual male who "was perceived as being homosexual." He further alleges, again without
citing any specific facts, that he was harassed and "discriminated against for being of
transgendered experience". He also alleges generally that he was harassed or intimidated by
Respondents (unrelated to sexual harassment).

Complainant further alleges that Respondents engaged in unlawful discriminatory practices by
retaliating against him for asking the MTA's Security Office for a "point of contact" so a "Shop
Steward could review surveillance" footage. Last, he alleges that he was discriminated against by
receiving a disciplinary notice or negative performance evaluation and by being terminated.

Respondents state that in contrast, as set forth above, they have provided specific factual details
concerning Complainant’s unsafe work practices; repeated failures to adhere to the hours of
work by showing up late, leaving early, or taking unscheduled absences; insubordinate conduct;
and disruptive conduct including leaving his work area and disturbing clients, culminating in his
threat to hurt or kill a co-worker. Each of the specific facts refutes Complainant’s general
allegations, which should be taken for what they are — convenient, after-the-fact, excuses that
have no substance or validity.

Complainant’s general, non-specific allegation that "rumors and lies were spread about me to my
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 64 of 159

co-workers and other building employees [] because of my assumed sexual gender and sexual
orientation" fails to demonstrate that Five Star or any of its employees, including Mr. Thurston,
Mr. Greci or Mr. Valerio, engaged in or condoned such conduct.

Similarly, Complainant's general, non-specific allegation that Five Star “supervision and other
employees" deliberately provoked confrontations with him "because of their hate/dislike for [his]
presence because [he] was of transgendered experience” is not supported by any specific facts
and is belied by the detailed facts set forth above which demonstrate that he repeatedly worked in
an manner unsafe to both himself and his coworkers, that he repeatedly caused disturbances by
arguing with his co-workers and that he threatened the life of a co-worker. Indeed, the detailed
facts provided by Respondents direct i

CO alt-DOs C .

         
  

  

 

  

_ payment of his required union dues does not convert his absence from work that day to a
scheduled or excused absence. Moreover, he fails to present any factual details about the

"several" co-workers he alleges were either absent (presumably unscheduled) or late without
consequences. .

     
    
   

ae

 

hours}to pursue

Complainant again acknowledges the undisputed fact that he left his work area during work
claims they both’ "

     
 
  

    

ay dssuejwith the MTA Security Office and Building Manager, then

ignored" and directed him to speak with his employer.
TRS nvestiserres 1B M6 CS Phe eee triad £ poy
€!

pICL he d 96 € BS Bach ,
tue the matte, A Perso ISsage% bohile Sey o)° ay ey 2 Ahgations Be ge we of ;
i ; : “4, 8 enlenvel
Last, although DOL apparently accepted Complainant’s assertion that he did not threaten to kill =>, Va

his co-worker and only made a "sarcastic comment" in a response to his co-worker's Statement, ewrleling ¢

employers these days sadly don't have the luxury of dismissing those type comments with such = @rae42
ease. The recent tragic killing at B

     
 
 

  

t Bronx Lehanon Hospital in New York, is the latest enRee gy

  
      

) throughout the country involving a former employee Soke ecu
returning to kill or injure his former coworkers, Based on the statements made by Star Se contrs
employees about his threat to his co-worker Mr. Sanik, along with his aggressive behavior on Pron

that day, Five Star was fully within its rights to terminate Complainant’ s employment for cause
immediately and without warning.

Investigator’s Observations:

In his rebuttal, Complainant denies he had issues with the apprentice, Marcin Sanik, asking
Complainant question but states that there was tension between them, i.e. apprentice Sanik’s
attitude “remained disgruntled” throughout each assignment Complainant gave him after they
had an exchange about the way offsets were installed. Complainant states that when he decided
not to use Sanik’s suggestions, Sanik’s attitude got worse and that Complainant had told him
several times to go to Mr. Valerio because Complainant had had enough of Sanik’s tantrum.

wWhece VM,
Case 1:18-cv-03691-AJN-RWL Document 63, Filed 01/28/19 Page 65 of 159

Complainant also relates there was a back and forth between him and Greci over Complainant
wanting to leave early to attend voluntary classes. He states that Greci initially agreed but then
changed his mind and told Complainant that he would dock him if he left early. Complainant
also accepts he did go to work later one day but that his alarm did not go off on time when

 

 

 

 

daylight savings time changed. He states that Greci was disinterested” in checking with /
Complainant’ hone carrier to learn that the carrier had a tower down which caused the

 

delay to work that day for Complainant.

While Complainant denies he told Sanik to work on top of a panel, he states he did imply that
Sanik could easily reach it to tighten the screws being that Sanik stood at almost 7 feet tall and
Complainant at 5 feet 3.5 inches. He states that Sanik’s response was “disrespectful” and
“insubordinate,” using profanity and saying to Complainant that he was not going to do anything
Complainant said. He states that Valerio ignored Sanik’s yelling and only asked Complainant
why Complainant was yelling. Greci then told both of them to keep a distance from each other.
Complainant next states that as he was waiting for the freight elevator, Sanik reentered the
building and began staring at Complainant and came into Complainant’s “personal space
unnecessarily.” Complainant looked back at him; Sanik asked him why. was he staring at Sanik
and Complainant replied why he was staring at Complainant. Sanik then told him that he looked
as if he wanted to kill Sanik, to which Complainant replied, “figuratively speaking,” “if I wanted
to kill you, you would already be dead, and there you stand alive and well.”

Complainant states that he did go to security of the building to find out where he can get video
and audio records to prove his innocence over the conflict with Sanik. Complainant was
“alarmed” when the security, who was not his employer, upon Complainant’s request, directed
Complainant to go to his employer “instead of adhering to the safety of every person throughout
the building they were obligated to secure.” He states that the security of the building failed to
investigate and falsely accused Complainant and posted Complainant’s name and picture
throughout the building, labeling him as a threat.

   
  

 
 

Complainant stated that the Division should not dismiss the possibili
teme Marcin Sanik’ statement of events was forged. The Respondent clarified

that the statement was written by Greci and signed by Shantilla.;  ; ces A, & Coneters w dh
“ bile

 

4

vars Shantil
In his rebuttal, Complainant relates two instances where he overheard people talking about him
while they were not aware Complainant was listening. In one instance, he overheard Valerio
refer to Complainant as “a female” in a conversation with a male elevator operator. He then
states that after this incident building workers started referring to him as a female and asking him
if he was a man or a woman. He then realized that whenever he walked into the shanty, the guys
would be quiet and started acting differently towards him.

In the second instance, while Complainant sat in the staircase during break one day, again
unaware of his presence, two journeymen mentioned Complainant’s name directly in their
conversation and were talking about how they “caught a glace [sic] of the shirtless guy on
[Complainant’s] phone screen saver [...], and how the guy must have been [Complainant’s]
lover [;] neither referred to [Complainant] as a female.”
GaSe 1:18-cv203691-AJN-RWL_ Document’63 Filed 01/28/19 Page 66 of 159
eer es em yA CE te vance CF Retatletion™ .

any

The Division sent a written request to Complainant to relate all the comments and/or behavior of
others towards him because of his transgender status. Again, Complainant related the two
incidents described above and no other comment and/or behavior.

   
 
 
  
  

   
  
  

The Division asked Respondent to address Complainant’s rebuttal since in the rebuttal
Complainant more fully talks about him being transgender, whi as not clear from the initial
complaint. Respondent stated that Complainant failed to offer any specific factual support to the

“alleged unlawful discriminatory practices. Respondent states that Complainant’s exhibit 7,

“Grievance of Retaliation,” provides no specific facts to support his assertion that he made

“complaints of harassment, humiliation, discrimination and over supervision [he] experienced.”

Complainant stated to the Division that there are no witnesses that could corroborate his
allegations of discrimination because his workers protect one another and would not come forth.

The Division requested from Respondent a list of employees in the same work location as .
Complainant between September 1, 2016 to the present. ’ ivision spoke to Ashl astro
the only female in the list. She stated that she worked with Respondent over the summer months
_ of 2017 as a helper electrician through a union pro r children of union members. She
stated she does not know who Complainant is and that she was not working during the time he
was there. She stated that the work environment with Respondent was good and that she had no
issues with anyone and that she was treated with respect.

 

The Division also spoke to James Cronin, an electrician who has worked with Respondent for
about three years. He stated that he never worked with Complainant but that he had met_.
Fpinblainant about 2-3 times. He described the work environment with Respondent as “very
iendly,” “all colleagues, no problems.” He described Complainant as “not very friendly,” that
when he first saw Complainant he greeted Complainant but Complainant ig him. At other

times, he stated that Complainant would just come in and not acknowledge Cronin.

The Division also spoke to Andrzej Malinowski who works for Respondent as an electrician for
over three years. He described the work environment as “pretty good, probably the best so far.”
He stat n the same job as Complainant but never worked with Complainant,
He stated that he had never witnesses people making comments or teasing Complainant but that
Complainant would get very upset over little things and| looked like a person who was looking
fora law suit.” He described Complainant as a person who would not talk, He said that others
jold him that Complainant threatened Marcin Sanik that he would beat him up] He said that
everyone laughed at Complainant because Marcin is very tall and Complainant is short. He also
Said that he has heard Complainant go on a rage, for something not related to anything. He stated_
that he was no inant was transgendered but that Complainant “definitely appeared
to be female but wanted to be a male.” He added that at his work, they come across all kinds of
“people but that this presents no problems.

 
  

Complainant stated to the Division that video and audio recordings at the building he worked at
would show that he was innocent and that in fact it was Sanik who kept provoking him. The
Division asked Complainant to identify specific recordings and made a request with Respondent.
Respondent informed that it does not have any in its possession or control and is not aware of the

-10-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 67 of 159

existence of any such videos. Respondent stated that Complainant worked at 2 Broadway, the
headquarters of the Metropolitan Transportation Authority (“MTA”) .and that Respondent has no

access to or control over any video surveillance being conducted in or around that building.

Complainant stated to the Division that he is thinking of filing a complainant against the MTA.
The investigator informed Complainant of the process and emailed him a blank complaint form.
Complainant stated that he inquired with the MTA and that he needs to file a FOIL request in
order to get the videos and asked that the Division file such a request. The investigator informed
him that the Division cannot do that but that he should go ahead and make the request as soon as
possible.

During the Division initiated interview, Complainant stated that he underwent transformation
from female to male around 2011 and began to introduce himself as a male in 2011. He said that
he had worked for Respondent on and off over the years. The time before the last was in 2014.

Submitted by: ( Gane
a Rodlind Putrini aS
te a Human Rights Specialist I

 

IH. BASIS FOR DETERMINATION

Complainant worked for Respondent as an electrician for about six (6) weeks. Complainant is

- transgender and stated that he was discriminated against because of his sex and sexual
oyientation (he is heterosexual but was perceived to be homosexual) when rumors and lies were
spread about him to his coworkers and other building employees because of his assumed sexual
gender and sexual orientation. He said that he was falsely accused of causing safety hazards,
disturbances, and making violent threats when he followed all possible safety methods, and
avoided all confrontations. He said that he was retaliated against when Respondent fired him
because Complainant went to the MTA Head Security Office to ask for a point of contact so that
his shop steward could review surveillance that would prove Complainant was innocent
regarding the conflict with apprentice Marcin Sanik.

 

 

 

Respondent denied it discriminated against Complainant and stated that Complainant engaged in
unsafe work practices, repeatedly failed to adhere to the hours of work by showing up late,
leaving early, or taking unscheduled absences; he engaged in insubordinate and disruptive
conduct, including leaving his work area and disturbing clients, culminating in his threat to hurt
or kill a co-worker. Respondent stated it terminated Complainant’s employment for cause
immediately following statements made by Respondent employees that Complainant threatened
his co-worker Marcin Sanik, along with Complainant’s aggressive behavior on that day.

The Division’s investigation does not support Complainant was discriminated against because of
his sex and/or perceived sexual orientation. In an effort to identify underlying harassing
behavior, the Division gave Complainant the opportunity to list all comments and/or behavior of
others towards him because of his transgender status. Complainant listed two incidents. The first
one was when he overheard Valerio refer to Complainant as a female in a conversation with a
male elevator operator; saying to the operator how Valerio does not like Complainant; that he

-1l-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 68 of 159

Ioaoe rbone widhe odéers oe the Slee Neal ox lunan Dubls
“This enkre Eabey /page lens with adders om the Stoke Deal of Hearse ae

% , fr. Lynde te bret CABAAHS . Ferd ox fag fy sant byes
Dawest eee BAG deter ‘alibi ein 23 A OI NT ery SAG Capri Ovo, Td Ge lati chtdaial bas at

has Complainant work in the basement alone; that Valerio related details of previous
disagreements Valerio had with Complainant; and that Valerio told the elevator operator that

Complainant’s real name was not \Caze| Accepting all of the above as true, it does not rise to the

requisite level to constitute a hostile work environment as it is not pervasive or severe enough,

/2@) At most, it is gossiping that, although it could very well be in poor taste, it does not rise to the
level to abusive workplace environment. ~~

rear

The other instance Complainant identified is again a scenario where the speakers were not aware
Complainant was overhearing them. Two unidentified journeymen were talking about how they
caught a glance at Complainant’s telephone screen and saw a topless guy who, they said, must be
Complainant’s lover. Complainant did not identify who these individuals are and it is not clear
whether they are even Respondent employees. Complainant stated that one of them sounded like

i) Mr. Messineo. This example, too, does not rise to the requisite level to. constitute a hostile work
£nvironment as it is not pervasive or severe enough.

During the Division initiated interview, Complainant stated that he was written up for lateness
when others were not. As an example, he stated that Messineo missed several days of work
consecutively because of dental reasons and was not written up, whereas Complainant missed a

day of work. because he needed to help his grandmother with her radiator and was written up.

12] Another example Complainant gave was that Carlos Santiago missed at least four consecutive.
days because he had marital issues and he was not written up,

12 G Both examples above clearly show that the situations are dissimilar and insufficient to illustrate

differential treatment,

The third example Complainant gave was that Felix Valerio, who is a supervisor, missed work

\2(¢) Aad was not written up. Complainant stated that he knows about this because he was part of 4Fads< Senter
' ~ team. Besides lacking in detail, Complainant and Valerio are not similarly situated employees,

thus, an insufficient and inadequate example of differential treatment, AS Pec Five Star Electr Co
SO GT TE ED ae : ¥ PRS nape a ay sws € Fran tate tere ge pe ea bee ies RP p by Le wl eenplege dt
. . 'o Awe. COMER AY, es
Moreover, Respondent provided a list of employees between September 1, 2016 to the present
who were disciplined for similar wrongdoings as Complainant!. Out ofa list of 28 employees, ,
1 Yb) seven (7) had time docket and received verbal warnings, most for leaving work early and one for

arriving late.

Another differential treatment example Complainant gave was regarding the absenteeism over
the union card issue. He stated during the interview with the Division that there were other _
\>/.\ Smployees. who, too,.did not have their union card with them,but were not sent home. He stated.
'{&) that like all others, Complainant showed Greci the money order receipt in liew of the card and
Greci called the union about all the guys who presented the money

order receipts. Greci then told

Complainant to go and take care of the issue with the Union and marked Complainant as absent.

 

9 fia Respondent provided copies of Complainant’s write ups. On April 5, 2017, he was written up for absences..
Ww ‘ / leaving early, and lateness. On April 13, 2017, he was written up for lateness, absences, leaving early,

ns disruptive behavior. Aiea lilenl deocnurenil-

-12-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page.69 of 159

error with Complainant’s name. Once everything was resolved, Complainant went back to work
the next day and told Greci to call the union and that it was all a clerical error. Greci told him
that he would not call and sent Complainant home. Complainant stated that he did not know if
others who presented money order receipts also had clerical errors.

   

 

~~. ay
[° The example above shows, as Complainant admits, that there was an error occurring on the
union’ s side and ga ai _Greci was targeting Complainant f for some > ulterior. motive.
And thus, is not an ‘example of differential treatment.
Le

As to retaliation, the Division’s investigation does not support Complainant’s employment was
terminated in retaliation for engaging in protected conduct. Complainant alleged that his job was
terminated after he asked the MTA building security for a point of contact so that Complainant’s
shop steward could review video surveillance. This conduct does not constitute protected
conduct under New York State Human Rights Law.

    
   
   
 

Moreover, during the Division initiated interview, Complainant was asked if prior to filing with
the Division he complained of discrimination. He stated that he expressed to Greci concerns
about discrimination/harassment and that he wanted to speak to a shop steward. He then said that
he spoke with Greci on April 5, 2017 (the date Greci wrote him up because of lateness, absences
and leaving work early) and told him that he felt harassed and discriminated against because he
was over-supervised and treated differently from his peers and punished for things others were
not, such as lateness. Respondent denied Complainant has ever made any complaints of
discriminatien-or-perceived discrimination. Besides there being no evidence that would support
Complainant complained to Greci about being discriminated against, again what he stated that he
complained about (Messineo not being written up when he missed work for dental i issues;

 

 

A if Vv ‘written up because he missed work due to his grandmother’: 'S . radiator emergency) i is not even

Oo perceived discrimination. by Wien and nod the leo ~

NY
Given the above, the Division’s investigation does not support a discrimination occurred in
violation of the New York State Human Rights Law.

 

Reviewed & Approved: Cope “It ke thee ee
Care: ‘encoun cia
Human Rights Specialist tO

 

IV. DETERMINATION

ven,

Based on the foregoing, I find No Probable Cab se to sure the allegations of the

complaint. / A ij {
if, fi /

MN Z a
ovge € Yearwood- -Drury
fy? OSHA.

j

-13-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 70 of 159

REMAND

in their rebuttal to The Respondant, The Department of Human Rights; The Respondant, Five
Star Electric Corps includes the forged termination slip that they submitted to the local Union #
3.

Amazingly in exhibit D of the affirmation of Ernest R Smoltzer. The Respondant, Five Star
Electric Corps includes a copy of the very termination that the forged copy was forged from,
yet they make the bold assertion to deny The Respondant, The Department of Human Rights
the request to remand, as if they don't have substantial amount of reason to investigate more
thoroughly.

The Respondant, The Department of Human Rights cannot admit to error when they based
their decision on the lack of information provided, fraudulent documents given to them as valid,
and the vast amount of evidence withheld (including The Complaintant's/ Plantiff's entire
rebuttal) to make a JUST determination.

The Complaintant/ Plantiff , Mr. Thomas was not given the opportunity to have his rebuttal
submitted to all investigators involved. The Respondant, Five Star Electric Corps however was
given the opportunity to do so again and again.

Mr. Purrini (SDHR Investigator) typed all of The Respondants, Five Star Electric Corp's hand
written statements yet he didn't cite The Complaintant/ Plantiff, Mr. Thomas rebuttal once and
as of now it looks like he actually threw it away in its entirety.

Had The Complaintant/ Plantiff, Mr. Thomas not filed with the court, he would've never known
the existence of Mr. Purrini (SDHR Investigator) reports and or the lack thereof which was
included in The Respondant, The Department of Human Rights ANSWER TO PETITION. The
Complaintant/ Plantiff, Mr. Thomas wasn't given the opportunity to defend himself from all that
was hidden from him.

The Complaintant/ Plantiff, Mr. Thomas make no bold assertion in declaring that there was
corruption in the investigation. He present to you proof of his complaint. In his statement Mr.
Stanik says that The Complaintant/ Plantiff, Mr. Thomas was bouncing around like a boxer and
challenged him to a fight. Mr. Messineo, who sided with Mr. Stanik's lies in order to keep his

employment states in his statement that both journeyman and apprentice argument.
Iarquwee

As you can see from the list of disciplinary actions that was given to Mr. Purrini (SDHR
Investigator), shows NO forms of physical disciplinary actions. Discriminatorily, Mr. Sanik name
is absent for causing a disturbance as well.

In the incident and the freight lobby, Mr. Stanik states in his statement that The Complaintant/
Plantiff , Mr. Thomas simply looked at him. He doesn't make any claims to his body language
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 71 of 159

showing any signs of aggression...And neither does Mr. Shatilla alleged statement. It also does
not express The Compiaintant/ Plantiff, Mr. Thomas body language as being aggressive but
again simply states that he stared at Mr. Sanik (please be advised that in order for someone to
witness someone else staring at another, they in turn would have to be Staring at them
themselves. If Looking back at someone who's looking at you is an offense, than everyone for
that matter is guilty.

Once The Complaintant/ Plantiff, Mr. Thomas submitted his rebuttal and told Mr. Purrini (SDHR
Investigator) that neither testimony expressed his body language showing aggression, Therefore
to imply by saying that The Complaintant/ Plantiff, Mr. Thomas looked like he wanted to kill
him was unnecessary, an was said for the purpose of provoking Mr. Thomas into a
confrontation... especially after he was told not to speak to The Complaintant/ Plantiff, Mr.
Thomas at all by Mr. Greci and Mr. Valerio.

it wasn't until after The Complaintant/ Plantiff, Mr. Thomas pointed this out in his rebuttal and
phone call conversations with Mr. Purrini (SDHR Investigator) that Mr.Purrini had written in HIS
‘reports that The Complaintant/ Plantiff, Mr. Thomas body language expressed anger. (See Mr.

Purrini Report in answer to petition) Fined ‘Lave: extrgation befor} ps 39e Sm
reel. Hrs bea Steg een ry -— ?&
ae Shatile’s wr Cideen Sivpbenten rf

Again, Mr. Sanik confessed speaking to The Complaintant/ Plantiff, Mr. Thomas after he was
told not to and was not disciplined for insubordination or harrassment. (list of disip)Csee GB)

The Respondant, Five Star Electric Corps confesses that Mr. Purrini (SDHR investigator) allowed
them to rebute The Complaintant/ Plantiff, Mr. Thomas rebuttal by allowing them to submit
another rebuttal in addition to the "additional information" Mr. Purrini (SDHR Investigator)

ask for. (see Mr.Purrini's request) This was done outside of The Complaintant's/ Plantiff te ]
agreements or permission. S¢e AFFIrMmoticn ep Ernest R Smelreec \Csee, Addipiona

Rebuttal)
In a recorded conversation, Mr. Purrini (SDHR Investigator) was very unprofessional and
actually tried to get The Complaintant/ Plantiff, Mr. Thomas to agree to a version of events that
just were not true. He continued this for at least 15 minutes. After having no success, he then
began saying he didn't understand. The Complaintant/ Plantiff, Mr. Thomas then directed him
again to read his rebuttal.

Pay attention, Mr. Purrini (SDHR Investigator) never expresses what exactly isn't clear to him,
after having received The Complaintant/ Plantiff, Mr. Thomas rebuttal, and why he would ask
The Respondant, Five Star Electric Corps to get a better understanding of something The

Complaintant/ Plantiff, Mr. Thomas had wrote. (see request in five star's answer) © Se< Ablacheol Gp
See Additional Zebdtel

This in turn allowed The Respondant, Five Star Electric Corps to add more false information.
Mr.Purrini violates The Complaintant/ Plantiff, Mr. Thomas rights by allowing the offending
respondents to arbitrarily speak for The Complaintant/ Plantiff, Mr. Thomas , where his
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 72 of 159

rebuttal speaks for itself.

Ultimately Mr. Purrini (SDHR Investigator) removed 95% of The Complaintant/ Plantiff, Mr.
Thomas rebuttal, and replaced it with one written by The Respondant, Five Star Electric Corps,
as if it were The Complaintant/ Plantiff, Mr. Thomas's writing and defense, to give the illusion
that he had no substantial complaint or defense.

In attempt to be deceitful, both respondent parties state that The Complaintant/ Plantiff, Mr.
Thomas only listed two incidents in an email to blind the reader from the truth.

When The Complaintant/ Plantiff filed his initial complaint, The Complaintant/ Plantiff
included a "Grievence of Retailiation" and also again in The Complaintant's/ Plantiff rebuttal
which clearly states "1 was terminated as a result of retaliation for the complaints of
harassment, humiliation, discrimination, and over supervision | experienced which was
"MOTIVATED BY" the personal dislike /hate of my as soon sexual orientation, and sexual
genitalia by certain coworkers with malicious agendas to sabotage my employment . This led
to my natural reaction to defend myself in a hostile environment created for me". This
including all forms of harassment, including but not limited to sexual harassment concerning the
nature of gender or sexual orientation, humiliation, discrimination, defamation of character,
and over supervision. CSee Grievence o¢ Redalli ation )

knowing this Mr. Purrini (SDHR Investigator) removed it completely from his reports so that he
may arbitrarily, deceitfully, and even illegally make the false claim that | only relayed to him two
instances, in which he felt wasn't severe enough to make.

The Complaintant/ Plantiff, Mr. Thomas would like the opportunity to ask the General Counsel
of the New York State Department of Human Rights if there is a difference between someone
rubbing your genitals, grabbing your genitals, or smacking your genitals, if you purposely rub
someone's genitals opposed to smacking them is it not still sexual harassment?

The Respondant, Five Star Electric Corps acknowledge the grievance of retaliation and its

contents. ((SEE. five star answer to remand))(Csee. five Smee Agermmtics of Enest R. SmolzerYS
(See Grievence of Betniliation )

To further express the corruption between Mr. Purrini (SDHR Investigator) and The Respondant,
Five Star Electric Corps, both ignored the fact that Mr. Valerio told The Complaintant/ Plantiff ,
Mr. Thomas directly, that he had to take his partner to the restroom with him and that they
were to use the same stall. Niether Respondants addressed the matter. (see Mr.Thomas
Rebuttal page 4)

it is The Complaintant's/ Plantiff's, Mr. Thomas belief, that the security guard that was ordered
to follow him around every time he went to the bathroom, was fired in an attempt to obstruct
justice.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 73 of 159

Mr. Purrini (SDHR Investigator) relays The Respondant's, Five Star Electric Corps accusation oF
an alleged holy water incident, but failed to relay to other investigators that after Mr. Valerio
told Mr.Purrini that The Complaintant/ Plantiff, Mr. Thomas was told to take to his partner with
him every time he went to the restroom and we were to use the same stall. ((SEE Mr. Purrini
report.))(see Stele Dest ¢ Uounan Ayghis Ansser)

Apparently it was a mutual agreement to ignore between The Respondant, Five Star Electric
Corps and The Respondant, The Department of Human Rights.

Mr. Purrini ignored The Complaintant/ Plantiff, Mr. Thomas concern of conspiracy between
The Respondant, Five Star Electric Corps, and MTAs security, the MTAs building manager Mike
Brennan, and Mr. Stanik who The Complaintant/ Plantiff, Mr. Thomas states in and added
entry on his "GRIEVENCE OF RETAILATION’ is possibly being related 9 fomesne in a high Sined
a: ‘e zeiwmatit, of, rags’ R. Smo ex (See Fave Stacs
position of the company. (see fy Or be verte ten pet les) C9ee Gevevence or Bedtail vation)
Also, Ina telephone conversation The Complaintant/ Plantiff, Mr. Thomas suggested that the
relative was possibly Mr. Jeff Thurston who forged his name on The Complaintant/ Plantiff, Mr.
Thomas termination slip to take credit for giving him a bad layoff. (see QGcievence of Reda) lretzen)

Currently, The Respondant, Five Star Electric Corps claims the termination was not for cause in

the affirmation of Ernest R STOLZER. Confirming the terr ination had no just cause and. me SORE
Wrongful. ee Hawk yee berml neljea wos per Cause (SEC Herminntion Fer Cause yo
Mr. Purrini (SDHR Investigator) cites The Respondant, Five Star Electric Corps rebuttal over 20
times, Retypes all of their false statements and lies that The Complaintant/ Plantiff, Mr.

Thomas had already exposed. In addition, Mr. Purrini submitted fraudulent documents that he

knew were invalid, and present 98% of both of The Respondant, Five Star Electric Corps 's first
rebuttal in addition to 98% of a second rebuttal that he illegally allowed them to submit. ((SEE

Mr. Purrini's report.) (See SDUG anseer be eefisn)

Let the court be advised that the supposed additional information Mr. Purrini (SDHR
Investigator) asked The Complaintant/ Plantiff, Mr. Thomas concerning what was said about his
gender and what was said about his sexual orientation was in fact NOT additional information,

all is included in his rebuttal. (See etry +) Hed Remand

After having said to have read The Complaintant's/ Plantiff's, Mr. Thomas rebuttal it wasn't

sure why Mr. Purrini (SDHR Investigator) was asking for information that The Complaintant/
Plantiff, Mr. Thomas already submitted. The Complaintant/ Plantiff , Mr. Thomas thought he

was just trying to organize each aspect of the rebuttal as a whole. The Complaintant/ Plantiff,
Mr. Thomas later realized that he still had not read his rebuttal and was trying to remove it and ©
its entirety, as he did with removing the MTA from his intial complaint, while allowing The
Respondant, Five Star Electric Corps to continue to submit rebuttals, which in fact he did do.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 74 of 159

As a result The Respondant, Five Star Electric Corps declares that The Complaintant/ Plantiff >
didn't cite any specific facts, while failing to mention that The Complaint presented to the other
investigating specialists, by Mr. Purrini (SDHR Investigator) doesn't state any specific facts
because he removed The Complaintant/ Plantiff, Mr. Thomas rebuttal and its entirety from

examination, which gave full detail and specific facts and citations ((SEE Mr. Thomas rebuttal))
(se e SDWK " [iswse a” be Geet rise

The Respondant, Five Star Electric Corps would deny that Mr. Purrini (SDHR Investigator) had
added 98% of their rebuttal in his report, because his report lacks their hand written
statements that they included in their rebuttal. However Mr. Purrini (SDHR Investigator) makes
an accommodation for them by typing all of those statements except one, and adding them
that way.

Mr. Purrini (SDHR Investigator) includes The Respondant, Five Star Electric Corps entire
rebuttal in his report to persuade other specialists reading it to side in favor of The Respondant,
Five Star Electric Corps

Although Mr. Purrini (SDHR Investigator) retyped all of their hand written statements to add to
his report, he takes special care not to add the statement made by Mr. Valerio, who's

statement clearly shows his disrespect for the claimant being a person of transgender
experience. Csee. Mir Valerlo’s Violations )

Be advised that changing names is in fact part of the transition experience, and can be
confirmed with the Department of vital records showing the correction of The Complaintant's/ _
Plantiff's name on The Complaintant / Plantiff birth certificate for reasons relating to being of
transgender experience. (see Me. Thorns Medivel)

the other specialists were not granted the opportunity to make a full assessment, so whenever
The Respondant, Five Star Electric Corps made the assertion that | didn't cite or present any
efficient defense, it appeared to be true.

Even though the two incidents that The Complaintant/ Plantiff, Mr. Thomas expressed to him
were of the severity, The Respondants weren't the subjects of the abuse that was imposed on
The Complaintant/ Plantiff, Mr. Thomas. It is a fact that the respondant are numb from feeling
the effects of it, and lack the ability to formulate a mental construct to understanding having to
be a person of trans-experience in an hostile environment specifically created for them. All of
The Complaintant's Plantiff's complaints are of valid violations, whom the roles of authority
have reduced to the measure of intensity, of those who is numb to feeling, and being a victim of
the effects from the abuse. Their opinion, of the matter "lacking severity’ | is irrelevant and
powereless when confronted with actual law.

The Respondent, The Department of Human Rights doesn't deny that the harrassment had
taken place, but expressed that they felt it wasn't severe in their eyes, and by doing so, had
the audacity to imply that there is a "level of intensity" exist and that the case presented stood

5
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 75 of 159

outside of that standard. It is not by any standard but their opinion, this is stated to manipulate
the reader into believing otherwise. Mr. Purrini said it wasn't sever based on the opinion of The
Respondant, Five Star Electric Corps, not the law. in his report, Mr. Purrini simply copys and
paste the writings of The Respondant's, Five Star Electric Corps, legal representative.
Discrimination is discrimination, sexual harrassment is sexual harrassment, racism is racism,
sexism is sexism, harrassment is harrassment, ablism is ablism. CSee Paye 12%’)

The matter of not being severe enough is by what standard if not their own, which they
appearently think is above the law? this implies that no matter how severe someone may be
abused, that if an opposing party says its not THAT bad, than all is dismissed. Mr. Purrini (SDHR
Investigator) would not have ignore the same concerns had he been the victim, if someone
touched him inappropriately that made him feel uncomfortable. had someone shoved their
finger opposed to their fist into his anus unwelcomingly, he would not have denied himself
justice claiming the act wasn't severe enough because the object used wasnt a certain height,
width, or length.

Beware that The Respondant, Five Star Electric Corps is trying to manipulate this court to
create their own "level of intensity" to hide them from the eyes of the law today and in the
future by whats recorded in this case.

The Respondant, The Dept of Human Rights is asserting that a level of intensity (ACCORDING
TO THEIR OPINION) be recognized by the court while dissmissing the laws that are actually in
place.

it is common knowledge that if someone scratch another it is assault in the eyes of the law, ifa
person punch another it is assault in the eyes of the law, regardless of the level of intensity of
how an outside party who doesn't, hasn't, or cant relate to the effects of the assult, to even
formulate an opinion about it. The Complaintant/ Plantiff, Mr. Thomas asked the court, would
said violations not apply to laws concerning discrimination, alt forms of harassment, defamation
of character, retaliation, forgery, falsifying legal documents, and conspiracy. Mr.Purrini has
deceptively attempted to reduce The Complaintant's/ Plantiff 's entire rebuttal to two
incidents, and then after acknowledging the harrassment of the two, tries to reduce them
further to an unlawful standard.

It is disappointing in how investigator Mr.Purrini conducted this investigation. According to a
level of severity, he would bring an unjust decision in a case where one could have rubbed
another's buttock opposing to having smacked it. He is clearly unfit to represent The
Respondant, The Department of Human Rights in this case.

In the event Mr. Purrini (SDHR Investigator) tried to assert that he allowed The Complaintant/,
Mr. Thomas to submit "additional information" also, be aware that that is false. The Mr. Purrini
(SDHR Investigator) sent The Complaintant/ Plantiff, Mr. Thomas a request that he made ina
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 76 of 159

telephone call prior our email communication, which was to send him an explanation of what
was said about The Complaintant/ Plantiff, Mr. Thomas gender and sexual orientation
specifically. Again this was not additional information, even in the telephone call prior The
Complaintant/ Plantiff, Mr. Thomas reminded Mr. Purrini that what he was asking for was
already what in his rebuttal. He wanted The Complaintant/ Plantiff, Mr. Thomas to send it
anyway. Mr. Thomas complied. ©St* Eniey Filled Remand’)

in his rebuttal The Complaintant/ Plantiff, Mr. Thomas specifically state that Mr. Valerio told
him that he was to take his partner with him every time he felt the need to use the restroom
and in doing so they were to use the same stall. After having said this The Complaintant/
Plantiff, Mr. Thomas was followed into the restroom by work partner and the building security
every time he went to the restroom. (see Ze bude! page 4 \

Even though The Complaintant/ Plantiff, Mr. Thomas and stated it in his initial complaint and
rebuttal Mr. Purrini (SDHR Investigator) told The Complaintant/ Plantiff, Mr. Thomas that he
could not address the bathroom issue because it included the MTA and he had only filed The
Complaint for the employer, The Respondant, Five Star Electric Corps. He completely ignored
this form of sexual harassment. ((see Mr. Thomas rebuttal page 4 ))

The Complaintant/ Plantiff, Mr. Thomas is a man, and a person of transgender experience. The
Complaintant/ Plantiff, Mr. Thomas is not transgender, for he has gone through transitional
processes. At no point in these precedings has The Complaintant/ Plantiff, Mr. Thomas ever
referred to himself as being transgendered.

The Compiaintant/ Plantiff, Mr. Thomas emailed the information which he thought was being
asked of him in the pre-scripted conversations via telephone call with Mr. Purrini. the response
to the emails were to reflect the responses stated in the telephone calls betweeen The
Complaintant/ Plantiff, Mr. Thomas and Mr. Purrini's (SDHR Investigator). Mr. Purrini refers to
this matter as “only two incidents" in his reports.

The Complaintant/ Plantiff, Mr. Thomas reiterated two incidents that were not only already
included in his rebuttal, but also discussed via phone call with Mr.Purrini, before answering his
email. The response focused on Mr.Purrini's request which was to provide him with inforamtion
concerning what was said about The Complaintant/ Plantiff, Mr. Thomas gender and what was
said about his sexual orientation". Because the answers for Mr.Purrini's email where pre-
scripted upon recieving his email, The Complaintant/ Plantiff, Mr. Thomas had replied with the
ANSWERS THAT HAD ALREADY BEEN DISCUSSED. After reading Mr.Purrini's actual email request
and how it was worded itself, The Complaintant/ Plantiff, Mr. Thomas emailed him back and
Demanded that he read his entire rebuttal so that nothing would be overlooked... The
Complaintant/ Plantiff, Mr. Thomas was under the impression that the information he provided,
and was being asked of him, was the information sought.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 77 of 159

Fhe bathroom incident implied that The Complaintant/ Plantiff, Mr. Thomas expose his genitals
to his work partner (who another man) every time he felt the need to use the restroom. The
Complaintant/ Plantiff, Mr. Thomas did not reiterate this incident because he was led to believe
that Mr.Purrini would rejected it, as he already had because the incident could also be linked to
the MTA. and also because the incident wasn't specifically what Mr.Purrini asked for in phone
the calls prior.

Mr. Purrini (SDHR Investigator) had scold The Complaintant/ Plantiff, Mr. Thomas in several
recorded conversations for giving detailed explanations, and had instructed The Compiaintant/
Plantiff, Mr. Thomas to answer his questions in the only form that he would accept them.

The complaintant/ Plantiff, Mr. Thomas was unsure why Mr. Purrini (SDHR Investigator) was
requesting this information again when it was already included in The Complaintant/ Plantiff ,
Mr. Thomas rebuttal. He thought Mr. Purrini (SDHR investigator) was trying to focus on each
aspect of the offenses to organize the file as a whole. Because of his previous experience in
communicating with Mr. Purrini (SDHR Investigator), shortly following the email, The
Complaintant/ Plantiff, Mr. Thomas and urged Mr. Purrini (SDHR Investigator) to read his
rebuttal so that none of the offenses would be excluded as a whole upon review. Yet Mr. Purrini

(SDHR Investigator) insist he was only made aware of two incidents. This is misteading. {(see Mr.
. . fe ; iG 3 ; , 4 ’
Purrini's reports). ésee (LiKe Ltdlerie’’S [Plea eee ee lula! \C see En tey Hn Vhed Remand )

Because The Complaintant/ Plantiff, Mr. Thomas didn't voluntarily take his work partner to the
restroom with him every time he used it, nor did he ever use the same stall with them, he was
followed. Which was likely the reason The Complaintant/ Plantiff, Mr. Thomas was labeled as
insubordinate. By no other means does The Respondant, Five Star Electric Corps give reason as
to why the accusation of insubordination was made.

In the case of being accused of leaving his work area, it is a fact that the complaintant/ Plantiff
did not have a work assignment at the time of said incident to even have a work area to leave
when going to speak with security during his breakfast break, after being accused of threatening
the life of a co-worker. Also, during breakfast break, workers were not required or instructed to
stay in any designated area during breakfast break.

Again The Respondant, Five Star Electric Corps will not admit an incident in which they would
considered The Complaintant/ Plantiff, Mr. Thomas to being insubordinate. When he was told
to get the delivery but had turned away from doing so to avoid further interaction with Mr.
Sanik. Both Mr. Greci and Mr. Valerio instructed Mr. Sanik and The Complaintant/ Plantiff, Mr.
Thomas not to speak to one another and to keep their distance from one another. Their very
statements prove that The Complaintant/ Plantiff, Mr. Thomas followed those instructions.

*after getting the delivery, Mr. Stanik is said to have entered the area where the The
Complaintant/ Plantiff, Mr. Thomas was standing in the freight elevator lobby. Insubordinate to

8
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 78 of 159

the instructions he was given to keep his distance from The Complaintant/ Plantiff, Mr.
Thomas .

* The Complaintant/ Plantiff, Mr. Thomas was instructed to get a delivery but turned away to
avoid further interaction with Mr. Sanik, the proof of this is the lack of retrieval of the delivery,
and or signature for it by The Complaintant/ Plantiff, Mr. Thomas. The Respondant, Five Star
Electric Corps acknowledge the fact by expressing that the The Complaintant/ Plantiff, Mr.
Thomas in the area for the purpose of retrieving delivery. They do not deny that The
Complaintant/ Plantiff, Mr. Thomas was in his work area prescribed.

What becomes more evident is that after Mr. Sanik and The Complaintant/ Ptantiff, Mr.
Thomas was told to stay away from each other and not to speak to each other, were given the
same job assignment for the purpose of continuing the harassment that had already taken
place.

*The accusation of The Complaintant/ Plantiff, Mr. Thomas not being in his prescribed work
area, was said to have occurred after the incident and during breakfast break when The
Complaintant/ Plantiff, Mr. Thomas went to speak to the head of security office.

*In their rebuttal and in Mr. Sanik statement, shows that not only did Mr. Sanik admit to coming
into an area in which The Complaintant/ Plantiff, Mr. Thomas was after being told not to, but
also had spoken to The Complaintant/ Plantiff, Mr. Thomas after being told not to. Harassing
Mr. Thomas with the intentions of provoking him into an interaction he initiated.

*Upon receiving Mr. Sanik confession itself, they failed to discipline him because of their
planned conspiracy

Mr. Purrini (SDHR Investigator) obtained from The Complaintant/ Plantiff via email a list of
locations and what the video footage would show during the times in question, by doing so, it
was not an act of allowing me to submit additional information.

Mr. Purrini (SDHR Investigator), in his report doesn't even express to have ever obtained such
information because of what Mr. Purrini (SDHR Investigator) appeared to do instead. Mr. Purrini
used the emails that The Complaintant/ Plantiff, Mr. Thomas sent him (cooperating with his
requests) to warn The Respondant, Five Star Electric Corps. that the Complaintant/ Plantiff was
goin to put in a complaint with the MTA along with the times locations and events taking place
in the footage that The Complaintant/ Plantiff, Mr. Thomas would request to prove his
innocence and Five Star Electric Corp's abuse to give them the opportunity to destroy, alter, and
or removed the data from the system... but because of the sophistication and level of
SECURITY RISK of the building 2 Broadway itself ALL surveillance should be save to a micro
compression file.

Mr. Purrini (SDHR Investigator) knew that part of The Complaintant/ Plantiff, Mr. Thomas

9
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 79 of 159

comptaint was that he was terminated for retaliation after requesting such surveillance from
The Respondant, Five Star Electric Corps. Furthermore it is a fact that after he had given Mr.
Purrini the information sought concerning surveillance, that he distributed that information to
the offending Respondant, Five Star Electric Corps knowing they were not the party in which to
request the suveillance and admitted in his report that he would not make THE F.O.LL requests
with the MTA after being told that this was the entity and route in which to obtain the
information he pretended to seek in order to obtain undisputable truths.

In the proceeding you will see that The Respondant, Five Star Electric Corps. contacted security
to assure that The Complaintant/ Plantiff, Mr. Thomas would not be permitted back in the
building, yet claimed to have made no attempt to requests the viewing of the surveillance
videos after a man who is 7ft tall,who felt like his life was threaten to the point that he cried.
In a building where the entire NYC subway system could be controlled.

The building of 2 Broadway which is believed to be federally funded for its security and
surveillance being located only blocks away from the World Trade Center, Ground Zero.

Before The Complaintant/ Plantiff, Mr. Thomas rebuttal the only people who claimed he
showed any form of aggression was Mr. Sanik, and supervision. Mr. Purrini (SDHR Investigator)
was made aware, Mr. Stanik may be the relative of someone of high rank in the company. It
wasn't until after The Complaintant/ Plantiff, Mr. Thomas made Mr. Purrini (SDHR investigator)
was aware of this that he obtain statements stating that The Complaintant/ Plantiff, Mr.
Thomas showed expressions of anger from regular employee.

These "so-called" additional witnesses who have never worked with The Complaintant/
Plantiff, Mr. Thomas or have ever been in the same area at the same time. This includes a
statement made stating that The Complaintant/ Plantiff, Mr. Thomas was perceived as a
negative person because he didn't say hello to someone when they greeted me. Mr. Cronin
does not confirm he was even sure if whether The Complaintant/ Plantiff, Mr. Thomas actually
heard him.

James Cronin is said to have stated that The Complaintant/ Plantiff, Mr. Thomas wasn't very
friendly because the complaint and didn't say hello to him when he greeted him. Mr. Cronin
doesn't state if the the complaintant/ Plantiff heard his greeting, or knew for a fact that the
complaintant/ Plantiff was purposely ignoring him and or the reason thereof before labeling
the complaintant's/ Plantiff 's character as unpleasant.

Reading the New York State Department of Human Rights ANSWER TO THE PETITION was the
first time The Complaintant/ Plantiff, Mr. Thomas heard of Mr. Cronin's concerns. Had it been
brought to the compiaintant's/ Plantiff's its attention he would've made sure he greeted Mr.
Cronin with a smile.

James Cronin is said to be night worker. He does not work in the day and The Complaintant/

10
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 80 of 159

Plantiff, Mr. Thomas has never met him. The Complaintant/ Plantiff, Mr. Thomas initially listed
him as one of his offenders when filing his complaint accidentally. The correct name was
actually supposed to had been Vincent. ((see. The Complaintant/ Piantiff, Mr. Thomas
originally got the name from a list that he learned later was for all that were given the
opportunity to work overtime during the night shift after their shift in the day. The
Complaintant, Mr. Thomas was also excluded from this opportunity as well).

Mr. Cronin told Mr. Purrini (SDHR Investigator) that The Complaintant/ Plantiff, Mr. Thomas
personality was that of isolation which actually supports his claim of trying to avoid all possibie
confrontations. .

If Mr. Andrzej Malinowski actually exist, his said perception of the complaintant/ Plantiff is
unfair and without merit.

States a manipulative tactic to associate complaintant/Plantiff to a negative aspect, while in
fact, doesn't even give one example or description of the complaintant/ Plantiff actually being
upset outside of his assumptions. An example isn't described because The Respondant, Five Star
Electric Corps can't name any incident in which complaintant/ Plantiff was upset for no reason.
Also it doesnt describe contents of what the complaintant/ Plantiff said, or did that would lead
him to believe that the complaint and get mad over nothing. In addition he states that the
Complaintant/ Plantiff doesn't talk to people. This gives a description of the complaintant/
Plantiff being a quiet person, after stating he was a person of rage, again another auto
Suggested mental block. Being a night worker, he wouldn't know whether or not if the
clomplaintant was a quiet person, if he were not told this by someone who works in the day.
Mr. James Cronin (if in fact he does exist), is said to have stated also, that the complaintant/
Plantiff didn't talk to people, again he also would not know this if he too were not told this by
someone who works in the day.

Be advise that Mr. Andrzej Malinowski and The Complaintant/ Plantiff, Mr. Thomas have
never been at the same location, or in the same area, at the same time, for him to have ever
observed the complaintants/ Plantiff behavior to inject his opinion about it, and/or the severity
of any issues he claim to know nothing about or claiming to have experienced, himself to make
the claim that any issue the Complaintant/ Plantiff complained about was of no real concern.
When in fact, the complaintant/ Plantiff was accused of threatening the life of another
employee.

Mr. Andrzej Malinowski demonstrates here a manipulative method to create a mental block
for the reader. The Complaintant/ Plantiff, Mr. Thomas points out and relieve the reader from
the mental block of trying to comprehend "being in a rage... over nothing." The being ina rage
is an attempt to associate his character to a negative aspect the over nothing is the actual
blockage the mind doesn't comprehend a reaction without causation. Ultimately leaving the
mind to focus on the only part of the thought that it could process the, the association of the

11
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 81 of 159

complaint and being in a rage. One cannot be any rage ....over nothing, no more than a person
can be insanely in love, with absolutely no one.

in his statement Mr. Andrzej Malinowski states that he NEVER witnessed people MAKING
COMMENTS or TEASING the complaintant/ Plantiff. Attached to this statement is a copy of what
Mr. Purrini (SDHR Investigator)reports of Mr. Andrzej Malinowski: statement that expressed
the opposite of his initial statement. If he was told the lie that the complaintant/ Plantiff
threatened to beat up Mr. Sanik and they all laughed (both actions express comments made

and teasing), surely he was told about the false accusation of threat of life. Both false
accusations of incidents were said to have occurred of the same day.

While working with Mr. Carlos Santiago, the complaintant/ Plantiff was made aware of a
manipulative tactic called verbal judo. These same tactics used by Mr. Andrzej Matinowski can
be identified throughout the viewing of YouTube videos titled "verbal judo”

The Respondant, Five Star Electric Corp state that The Respondant, The Department of Human
Rights shouldn't be granted the request for remand for reasons listed in their answer to ,
petitioner. Mr. Purrini (SDHR Investigator) withheld key vital essential information from other
specialists and investigators. Mr. Purrini (SDHR Investigator) did not give them a chance to make
a full assessment. Based on what was presented to them, they could not conduct a proper .
investigation.

The Respondant, Five Star Electric Corps is confident in stating that the complaintant/ Plantiff

’ failed to cite a specific facts, which is false, however what was reported does not reflect the
fact. It appears that The Respondant, Five Star Electric Corps knew that Mr. Purrini (SDHR
Investigator) would not be presenting The Complainant, Mr.Thomas case to other investigators
with all specific facts that he provided in his rebuttal concerning all matters. The Respondant,
Five Star Electric Corps appear to have known that Mr. Purrini (SDHR Investigator) would be
presenting the case to other specialists as if he was actually their legal representation himself
and not a neutral party.

in their rebuttal to The Respondant, The Department of Human Rights, The Respondant, Five
Star Electric Corps include the fraudulent forged termination slip, yet have the audacity to
demand that this justice system deny The Respondant, The Department of Human Rights as a
whole the opportunity to withdraw, forcing them to become a part of the conspiracy while
denying them the right to remand. (See Terminedion For Conse

Presenting this The Respondant, Five Star Electric Corps would declare that The Complainant,
Mr.Thomas make this statement without reason or proof. However Mr. Purrini (SDHR
Investigator) in his investigation report, includes The Respondant, Five Star Electric Corp's
entire rebuttal without The Complaintant's/ Plantiff's rebuttal opposing it to persuade the
investigators reading it to side in their favor and towards their behalf.

12
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 82 of 159

In their response to The Respondant, The Department of Human Rights request for remand
(page 16) its stated that The Respondant, Five Star Electric Corps submitted additional
information, to hide the fact that The Respondant, Five Star Electric Corps was allowed to
submit another rebuttal. in the "affirmation of Ernest R. Stolzer submitted to Justice Joan
Madden (page 2, # 8,9,10) it shows that The Respondant, The Department of Human Rights
allowed The Respondant, Five Star Electric Corps to submit additional information upon

requests as well as an entire additional rebuttal in response to the complaintant's/ Plantiff's
rebuttal, CS¢* Additional << buttal >

Be advised, that it wasn't until The Respondent, The Department of Human Rights submitted

their answer to the court, that the petitioner was made aware of Mr. Purrini's (SDHR

investigator) full report in its entirety and what was presented to other investigators. As | have
already stated Mr. Purrini (SDHR Investigator) claimed to not have read The Complaintant's/
Plantiff's rebuttal because according to him it was too long, however Mr. Purrini (SDHR
Investigator) cites The Respondant's, Five Star Electric Corps. rebuttal over 20 times in addition

to retyping alt statements made against me to fully represent The Respondant, Five Star Electric
Corps, He rewrote every complaint except the one that showed a physical evidence of The
Respondant, Five Star Electric Corps. Mr. Valerio's harassment. C See Tee SPUR Answer )

Mr. Purrini (SDHR investigator) spoke with workers who didn't work with the complaintant /
Plantiff and nor did they work on the same project. tt is said that Mr. Thurston has eight
projects in total, but does not specify if those projects are within the same location, 2 Broadway
New York City. However because they were in communication with workers who did work
under those conditions stated above as the complaintant/ Plantiff. They do include that his
personality was that of isolation. This supports his claim of trying to avoid all possible
confrontation by not even speaking unless it was absolutely necessessarily. let alone cause a
disturbance, and even in doing so | was perceived as unfriendly. Adding to the already a hostile
work environment.

in the report, The Respondant, Five Star Electric Corp continues to show lack of integrity to the
Department of Labor by reporting working hours were from 7 AM to 4 PM. This was not so,
Everyday the whole work crew was instructed to skip tunch so that everyone could leave at
2:30 PM, except for those who were ganted the opportunity to work the night shift; which |

was also deprived the opportunity to partticipate in. (see Distrlminadion and Harrassment
in Gener et I but Noe nlbedt pg ee The endry dies aed Sum vil Viscelswations rad darraSinent,

Proof that The Respondant, Five Star Electric Corps knowingly gave false report to the state
Department of labor (( SEE A®) they acknowledge knowing Complaintant/ Plantiff had an
appeal, but states the results were in their favor when in fact it was not. Proof of The
Complaintant's/ Plantiff previous statement in The Complaintant's/ Plantiff's rebuttal
concerning this matter. ((see ) Coee ga try ditleol Rebybtel )

The appeal was reported NOT JUSTIFIED on May 9, 2017. The Respondant, Five Star Electric

13
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 83 of 159

Corps submitted this false information on May 10, 2017 and state in their defense state that
The Compiaintant/ Plantiff, Mr.Thomas appeal wasn't until May 11, 2017. The day after their

i imi ste Drserlesinetion and Harressment jm -
dishonesty, after claiming to know the outcome. ¢ NTP timid de

The Respondant, Five Star Electric Corps continue to show lack of integrity by saying they don't

know of any other actions The Complaintant/ Plantiff. Mr.Thomas taken regarding the
harassment. ((SEE)) Addition | lack of intesr +4)

There is information in The Complaintant/ Plantiff. Mr.Thomas rebuttal and undisputable truths

that led local union #3 to rule in The Complaintant's/ Plantiff's favor in the appeal. — (St< wddiblonal beck
OF inlvegridy )

The Compiaintant's/ Plantiff's entire rebuttal cites and states specifically each offense in

violation The Complaintant/ Plantiff experienced during The Complaintant/ Plantiff time of

employment of 2017.

In The Complaintant/ Plantiff. Mr.Thomas rebuttal, he expose every single lie and malicious
intent within the Statements of all The Respondant, Five Star Electric Corps witnesses, along

_ with fraudulent pieces of evidence submitted by both The Respondants, Five Star Electric Corps
and The Dept of Human Rights specialist, Mr.Purrini (s¢¢ Entry Vbled Ruloudtal)

Throughout The Complaintant/ Plantiff. Mr.Thomas rebuttal he prove the truth, by exposing
the lies of every single conspirator. The Complaintant's/ Plantiff's integrity remains
unquestionable and speaks volumes. While The Respondant, Five Star Electric Corps expressed
the notion that no matter how much the truth is exposed, if you ignore the facts long enough
you may be able to convince others that it was never revealed to them.

The investigation was mishandled, improper, predetermined, and failed to acknowledge specific
facts.

May The Respondant, Five Star Electric Corps be advised that they have eluded authority and
have impeded justice for the duration of this case. The Complaintant/ Plantiff, Mr.Thomas is
entitled to justice and after being denied proper due process, he hereby demand it along with
the maximum award allowed by the court for his sufferings

according to the matter of conspiracy, a party is allowed to WITHDRAW for relief.

Mr. Felix Valerio was not a foreman during The Complaintant/Plantiff. Mr.Thomas

employment. He was a Sub-formen in who apparently, as expected has since been promoted
after April 13, 2017. Do not be deceived by the title Sub-Foremen And Foreman, sub-foremen
ranks lower than a foreman. Once a work crew, exceeds the number of (7) employees, by union
rules and our bargaining agreement, a sub-foremen is placed to relieve the Foremen from being —
overwhelmed with the work force. As stated in The Respondant, Five Star Electric Corps
rebuttal(s) and statements, the work crew exceeded 7 employees having 12 employees. The

14
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 84 of 159

Respondant, Five Star Electric Corps claims that in some projects they are allowed to have both
General Foreman and Foreman on the job, what he fails to express is that the general foreman
and the foremen are supposed to be two different people. Throughout the duration of this
process, it will be revealed to all if in fact Mr. Greci was assuming the role of both general
foreman and foreman while only getting compensated for holding one title. On the termination
slip in which Mr. Jeff Thurston ( The Respondant, Five Star Electric Corps Assistant Super), Mr.
Greci writes in his title of being a GENERAL FORMAN and then adds both his name in print and
signature underneath the title.

tet the court be advised that in a recorded conversation the Complaintant/ Plantiff, Mr.Thomas
DOES RECALL TO AGREEING to Mr.Purrini's request of a list of employees between certain
dates. However after further consideration and recalling of events, The Complaintant/ Plantiff.
Mr.Thomas and Mr.Purrini agreed that the request be for the same dates for both list of
employees, and employer workers. In Mr.Purrini's report that The Complaintant/ Plantiff.
Mr.Thomas have been made aware of, the employers list is ommitted, along with other
discrepencies)+. The following expresses the Complaitants disposition and to point out that The
Respondant, Five Star Electric Corps took advantage of Mr.Purrini lack of specificticity)+

The list of RESPONDANT EMPLOYEE electricians is requested from SEPTEMBER 1, 2016 but
oddly the request for RESPONDANT EMPLOYERS electricians were only requested for dates
between JANUARY 1, 2017 and is completely missing.

This date allows The Respondant, Five Star Electric Corps from having to lists supervision who
may have been proven guilty of, and or involved with cases concerning sexual harassment,
discrimination, retaliation, sexism, ableism, racism... between the dates of SEPTEMBER 1, 2016
to OCTOBER 6, 2017.

Mr. Purrini (SDHR Investigator) requested a list of employees in the same "Location" as a
Complaintant/ Plantiff between SEPTEMBER 1, 2016 to OCTOBER 6, 2017.

*THE LOCATION BEING 2 BROADWAY NYC IN IT'S ENTIRETY, NOT NECESSARILY THE PROJECT,
WORK CREW, HOURLY SHIFT, FOREMAN, SUB-FOREMAN, OR USE OF THE SAME SHANTY.

Mr. Purrini (SDHR Investigator) failed to specify in his request, a complete list of all employees
and employers at the same job location, work shift, project, as well as foreman and subforman,
use of shanty, and work crew; along with the complete list of all their relates absences ,
lateness, and left early.

By doing so gaves The Respondent, Five Star Electric Corp the opportunity to be selective in

15
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 85 of 159

the incidents they chose to disclose, including the opportunity to omit any employee who's
testimony would be vital in regards to the investigation, but against The Respondant's, Five Star
Electric Corp's favor.

Mr. Purrini (SDHR Investigator) also failed to specify in his request, that those employees listed
should also have worked for the same presence and structure of supervision, project, working
hours, work crew, and Shanty use as complaintant/ Plantiff; for this portion of his investigation
concerned employees who worked in the same environment as complaintant/ Plantiff. If that
were not the case, then Mr. Purrini (SDHR Investigator) could have spoken with an ACTUAL
EXPERIENCED FEMALE ELECTRICIAN, AN EXPERIENCED FEMALE ELECTRICAL APPRENTICE, OR
AN EXPERIENCED ELECTRICIAN WHO IS A PERSON OF TRANSGENDERED EXPERIENCE among
the 900+ electricians, The Respondant, Five Star Electric Corp claim to employ, on any jobsite.
Mr.Purrini appearently opted not to. Instead, in his reports Mr. Purrini (SDHR Investigator)

spoke with Ms. Ashley Castro, a COLLEGE HELPER and the only female on the list. (PAGE 10
. See SDYR Answer by feliflen Cee Shwe Depr of Woman Resourcer Ansoer)

Temporary Summer Helpers are the children of electricians who are members of local three.
This program is meant to relieve financial strains from their parents who are paying for their
college expenses. Because these helpers are going to college for professions such as becoming
brain surgeons, they are giving special privileges. A few examples: they are not allowed to climb
ladders, they are not allowed to lift anything over 10 pounds, ect. The ultimate goal is for them
to attend school and continued their academic studies for their chosen careers, which is
normally in a field outside of the electrical industry. They are not permitted to perform certain
task, This is to keep them safe from any possibilities of getting injured or hurt on the job. Some
may ask to do tasks more strenuous, to evade pure boredom.

Ms. Ashley Castro, already being a privileged worker and having special favor, would not
experience the same treatment as an experienced female apprentice, an experienced female
journeyman, or a journeyman who is a person of transgender experience would; Especially if
said person's doesn't have family in the business.

Ms. Ashley Castro may very well be unaware of the normality's concerning any matter of
having been in the position of being an experienced female apprentice, an experienced female
journeyperson, and or a journeyman who is a person of trendsgender experience, and works
continuously throughout the year. It is not clear if any part of her statement was omitted.

Also, Summer helpers usually work for the company's that their parents are working for, so
that they may be accessible to be closely monitored by their parents.

Ms. Ashley Castro statement does not reflect, nor do they speak for, nor do they represent the
voices of those who are in the position of being an experienced female apprentice, an
experienced female journey person, and or a journeyman who is a person of transgender

16
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 86 of 159

experience who lack her privileges. Again out of 900+ workers, Ms. Ashley Castro, a college
helper was who Mr. Purrini (SDHR Investigator) decided to interview. Because of how he has
conducted this investigation it is uncertain if anything was added to, or subtracted from her
statement as well as others whom he interviewed personally.

The list of employees provided would lead an investigator to believe the following:

*Mr.Lev Shnitkin is accused of leaving early on date 11/18/2016. He is not accused of being
late, or absent on said date. Because his first offense is said to have occurred on 11/18/2016
(*See A i / 6& ) it implies that Mr. Lev Shnitkin had not been late, absent, or left early,
from and between the date of his hire 8/2014 (*See A} j EG __) to 11/17/2016 (the date
before his said first offense). It also implies that he had not been late, absent, or left early from
11/19/2016 (the day after his said first offense), to the date of 10/06/2017 (the date of when
the list of offenses in disciplines were provided to the Department of human rights investigator,
Mr. Purrini). The disciplines of being given a verbal warning is non- provable, and the discipline
of being docked 2 hours of pay, also does not prove that this action was executed for reasons of
leaving work early. The result would be the same in the event an employee is 2 hours late for
work.

* Mr. Vinny Springvloed is accused of leaving early on date 4/3/2017. He is not accused of being
late, or absent on said date. Because his first offense is said to have occurred on 4/3/2017 (*See
) it implies that Mr. Vinny Springvioed had not been late, absent, or left early, from and

between the date of his hire 8/2014 (*See Aft, G(3 —_) to 4/2/2017 (the date before his said
first offense). tt also implies that Mr. Vinny Springvloed had not been late, absent, or left early
from 4/4/2017 (the day after his said first offense), to the date of 10/06/2017 (the date of

when the list of offenses and disciplines were provided to the Department of Human Rights
investigator, Mr. Purrini). The disciplines of being given a verbal warning is non-provable, and
the discipline of being docked 2 hours of pay, also does not prove that this action was executed
for reasons of leaving work early. The result would be the same in the event an employee is 2
hours late for work.

* Mr. Micheal Messineo is accused of leaving early on date 9/28/2017. He is not accused of
being late or absent on said date. Because his first offense is said to have occurred on
9/28/2017 (*See BAA, 66 ) it implies that Mr. Micheal Messineo had not been late,
absent, or left early, from and between the date of his hire 12/2014 (*See Aa BG )to
9/27/2017 (the date before his said first offense). it also implies that he had not been late,
absent, or left early from 9/29/2017 (the day after his said first offense), to the date of
10/06/2017 (the date of when the list of offenses in disciplines were provided to the
Department of human rights investigator, Mr. Purrini). The disciplines of being given a verbal
warning is non-provable, and the discipline of being docked 2 hours of pay, also does not prove

17
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 87 of 159

that this action was executed for reasons of leaving work early. The result would be the same in
the event an employee is 2 hours late for work.

* Mr. Andrzej Malinowski is accused of leaving early on date 10/13/2016. He is not accused of
being late or absent on said date. Because his first offense is said to have occurred on
10/13/2016 (*See AA, 66 ) it implies that Mr. Andrzej Malinowski had not been late,
absent, or left early, from and between the date of his hire 12/2014 (*See At, GE uy) ) to
10/12/2016 (the date before his said first offense). It also implies that he had not been late,
absent, or left early from 10/14/2016 (the day after his said first offense), to the date of
10/06/2017 (the date of when the list of offenses in disciplines were provided to the
Department of human rights investigator, Mr. Purrini). The disciplines of being given a verbal
warning is non-provable, and the discipline of being docked 2 hours of pay, also does not prove
that this action was executed for reasons of leaving work early. The result would be the same in
the event an employee is 2 hours late for work.

* Mr. Andrzej Malinowski is accused of being late on date 4/11/2017. He is not accused of being
absent, for leaving early on said date. Because his first offense is said to have occurred on
4/11/2017 (*See & b, 6G ) it implies that Mr. Andrzej Malinowski had not been late,
absent, or left early, from and between the date of his hire 8/2014 (*See Al nb 6 ) to
4/10/2017 (the date before his said first offense). It also implies that he had not been late,
absent, or left early from 4/12/2017 (the day after his said first offense), to the date of
10/06/2017 (the date of when the list of offenses in disciplines were provided to the
Department of human rights investigator, Mr. Purrini). The disciplines of being given a verbal
warning is non-provable, and the discipline of being docked 2 hours of pay, also does not prove
that this action was executed for reasons of leaving work early. The result would be the same in
the event an employee is 2 hours late for work.

* Mr. Kenshwar Singh is accused of leaving early on date 10/21/2016. He is not accused of
being late, or absent on said date. Because his first offense is said to have occurred on
10/21/2016 (*See AA ] OB ) it implies that Mr. Kenshwar Singh had not been late,
absent, or left early, from and between the date of his hire 8/2014 (*See ab SG } to
10/20/2016 (the date before his said first offense). It also implies that he had not been late,
absent, from 10/22/2016 (the day after his said first offense), to the date of 10/06/2017 (the
date of when the list of offenses in disciplines were provided to the Department of human
rights investigator, Mr. Purrini). Mr. Kenshwar Singh is accused of leaving early for a second
time on date 4/13/17 ( he is not accused of being late, or absent on this date), meaning that
from 10/22/2016 (the date after his last offense) to 4/12/2017 (the day before his most recent
offense) Mr. Kenshwar Singh was not late, absent, nor did he leave early. And he had not been
late, absent, or left early from 4/14/2017 (the day after his recent offense) to 10/06/2017 (the
date of when the list of offenses in disciplines were provided to the Department of human
rights investigator, Mr. Purrini). however he was not given a written warning for the same

18
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 88 of 159

offense twice, which is normal proceedure. Instead, Mr.Kenshwar Singh is given another non-
provable warning. The disciplines of being given a verbal warning is non-provable, and the
discipline of being docked 2 hours of pay, also does not prove that this action was executed for
reasons of leaving work early. The result would be the same in the event an employee is 2 hours
late for work.

* The 23 employees listed (plus the number of employees who's names were ommitted from
the lists) in Exhibit "B", other than 5 employees who names are listed in Exhibit "A" who worked
at 2 BROADWAY NYC 10004, appear to have not been absent, late, or have left early, FROM
8/2016 to October 6, 2017.

In addition to this, in the event where offending employees listed (and non-listed) were said to
have committed different offenses on separate occasions, as well as committing the same
offenses on separate occasions, shows undeniable proof that the complaintant/ Plantiff, Mr.
Caze Thomas, was discriminated against.

The offending employees weren't given written warnings for their offenses, the complaintant/
Plantiff, Mr. Thomas was given a written warning.

Offending employees were not terminated for repeated offenses, and multiple offenses
occurring on separate occasions, after being warned. The complaintant/ Plantiff, Mr. Thomas
was terminated for imposed offenses even though he did not repeat those same offenses after
he was given written warning.

The evidence between the two documents proves that out of all of the 24 employees who were
said to have worked at the location of 2 Broadway from 8/2014 to 4/13/2017, the
complaintant/ Plantiff, Mr. Caz'e Thomas was the only employee who was given written
warning, and was terminated for offenses in the written warning, even though he did not
repeat those offenses after the warning was given.

It is the complaintant's/ Plantiff's beliefs that Mr. Lev Shnitkin, Mr. Andrzej Malinowski, Mr.
Micheal Messineo, Mr. Kenshwar Singh, and Mr. Vinny Springvioed, was docked two hours for
being two hours late for work. The complaintant/ Plantiff Mr. Caz'e Thomas believes that Five
Star Electric Corp submitted false information to further hide the fact that they in fact did
discriminate against the complaintant/ Plantiff by not allowing him to work after being two
hours late, as they had allowed others (listed and not listed) to work after being two hours late.
in addition, the complaintant/ Plantiff makes the court aware that all employees who caused
disturbances, and were insubordinate, late, absent, and left early were not listed, disciplined, or
penalized for said offenses. With the help of a court subpoena the complaintant/ Plantiff would
like to prove that this in fact was the case.

The Department of human rights investigator, Mr. Purrini, is misleading in his reports
concerning the list of disciplinary actions. | have pointed out these facts in The Complaintant's/

19
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 89 of 159

Plantiff's initial filings with the court.

Included in The Complaintant's/ Plantiff's evidence is documentation submitted by Five Star
Electric Corp. to The New York State Department of Labor, which proves that the entire work
crew was instructed to leave early, opposed to the allotted time prescribed to leave according
to contract. No one in the work crew was penalized, disciplined, or terminated for following the
instructions supervision to leave early; Yet as another display of discrimination, the
compiaintant/ Plantiff Caze Thomas was penalized, discipline, and terminated for following the
instructions of supervision to leave early. This was an act to sabotage the complaintant/ Plantiff,
Caz'e Thomas, to accuse him of leaving early in the event he followed instructions, or to accuse
him of insubordination had he not followed supervision’s instructions. This act of discrimination
is confessed in Five Star Electric Corps rebuttal.

Having both list in his possession Mr. Purrini (SDHR Investigator) was made aware that al!
employees who's names were included in statements submitted by Five Star Electric Corp, were
still employed, appearently came to work on time, and in attendance every workday without
having left early. (*See GB 6 )

Mr. Vinny Springvloed, Mr. Kenshwar Singh, Mr. Andrew Bianco, Mr. Ronald Shatilla, and Mr.
Patrick Denihan names were included in statements made, in which Five Star Electric Corp.
submitted as witness statements and/or testimonies.

Instead of requesting to speak to Mr.Vinny Springvioed, Mr. Kenshwar Singh, Mr. Andrew
Bianco, Mr. Ronald Shatilla, and Mr. Patrick Denihan to verify if they would agree with the
contents of the statements which included them, Mr. Purrini did not. Knowing these employees
fit and best described the empolyees of his requests (*See SORA Aryate), he chose to speak
to Mr. James Cronin, Ms. Ashley Castro, and Mr. Andrzej Malinowski, employees who did not fit
the description of his Said request. Ultimately adding to the distribution of more false reports.
This was done to add negative statements against the complaintant/ Plantiff unjustly, and to
give the illusion that all employees are/were treated with respect, dignity, and in accordance
within the law.

The list shows that Mr. Vinny Springvloed, Mr. Kenshwar Singh, Mr. Andrew Bianco, Mr. Ronald
Shatilla, and Mr. Patrick Denihan were still employee up to the date the list is given. The
employees who were selected to be on the list of those discipline for offenses were Strategically
chosen, 4 out of 5 listed were employees who did not partake in the conspiracy against the
complainant by writing false statements.

The Respondant, Five Star Electric Corps knew that the complaintant/ Plantiff would point out
the discrepancies of the lists to prove and support his defense. A defense that would appear to
be against those who hadn't written false statements against the complaintant/ Plantiff to
further create hostility between the complaintant/ Plantiff and his peers, so that those who had

20
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 90 of 159

not submitted to the will of the employer, and those who have never met him would dislike him
for his defence. BOLDLY causing a hostile environment in this very court proceeding.

21
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 91 of 159

oe

NEW |

oo YORK |
Com an. STATE |
|

ANDREW M. CUOMO

Governor

September 27,

Division of

Human Rights

HELEN DIANE FOSTER
Commissioner

2017

Five Star Electric Corp.

Attn: Robert J. Saville, President, CEO, General Counsel
101-32 101st Street

Ozone Park, NY 11416

Re:

Caze Thomas v. Five Star Electrical Co., Jeff Thurston, Daniel Greci, Felix

Valerio
Case No. 10188276

Dear Mr. Saville:

The above-captioned complaint has been assigned to me for investigation. Toward that
end, the following information is currently required:

1.

List of employees in the same work location as Complainant between September
1, 2016 to the present who were disciplined for similar wrongdoings as
Complainant. Provide their full name, gender, date of hire, title, type of
wrongdoing, date, and type of discipline.

List of Respondent electricians between January 1, 2017 to the present in the
same work location as Complainant. Provide full name, gender, date of hire, title,
current employment status and telephone number. [f no longer r employed, dat date c of
separation, reason, and the last known telephone number.

"SE Non nee nt AEH Osean arene ORS

Confirm who wrote the statement on exhibit 8 and whose signature appears at the

bottom of that statement.

Confirm if Complainant, besides filing with the Division, has filed or otherwise

complained about discrimination or perceived d discrimination either w with
Respondent or or “With the Union. [fy yes, inform if an ‘internal investigation was
conducted and provide copy of investigation including witness statements.

 

Please provide this information by October 6, 2017.

You may transmit the information to me by e-mail at Rodlind.Purrini@dhr.ny.gov. Please
note, however, if you are submitting any documentary evidence, photocopies must be delivered
to our office in addition to any e-mail submission of those documents.

 

 

e Reom OO Brookiye New York 1° 2°?
IB WAAAY DHE NY GOV
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 92 of 159

“This entire Endy {p29

, ag 1. uJ \ of ae Uh wae Daobd
e Ateng wiek oflers oe Hee Shae egy or lhiroaen RAS
j f J ambos mp 7 jo. find - ale a eee
ye. shige One deter nig 2§ Arb) very Band CAPO 7 Ary ce lack. relimal basis

has Complainant work in the basement alone; that Valerio related details of previous
disagreements Valerio had with Complainant; and that Valerio told the elevator operator that
Complainant’s real name was not\Caze.|Accepting all of the above as true, it does not rise to the
requisite level to constitute a hostile work environment as it is not pervasive.or severe enough.

| 2@) At most, itis gossiping that, although it could very well be in poor taste, it does not rise to the
level to abusive workplace environment. ~~

The other instance Complainant identified is again a scenario where the speakers were not aware
Complainant was overhearing them. Two unidentified journeymen were talking about how they
caught a glance at Complainant’s telephone screen and saw a topless guy who, they said, must be
Complainant’s lover. Complainant did not identify who these individuals are and it is not clear
whether they are even Respondent employees. Complainant stated that one of them sounded like
2b) Mr. Messineo. This example, too, does not rise to the requisite level to constitute a hostile work

.

environment as it is not pervasive or severe enough. —

During the Division initiated interview, Complainant stated that he was written, up for lateness
when others were not. As an example, he stated that Messineo missed several days of work

consecutively because of dental reasons and was not written up, whereas Complainant missed a

day of work because he needed to help his grandmother with her radiator and was written up.

dle ) Another e le Complainant gave was that Carlos Santiago missed at least four consecutive.
days because he had marital issues and he was not written up,

 

i2 6 Both examples above clearly show that the situations are dissimilar and insufficient to illustrate
' differential treatment. 7

The third example Complainant gave was that Felix Valerio, who is a supervisor, missed work

\2(e) and was not written up. Complainant stated that he knows about this because he was part of 4Fels< Senten
feam. Besides lacking in detail, Complainant and Valerio are not similarly situated employees,
thus, an insufficient and inad

     

 

example of differential treatment, AS Per Five Star Elector Cor

So Ry estes epely te wl empiegest
Moreover, Respondent provided a list of employees between September 1; 2016 to the present

-) \who-were disciplined for similar wrongdoings as Complainant’. Qut of a list of 28 employees, ,

zoom NN ae warnings, most for leaving work early and one for

    

( 1 7/¢lseven. (7) had time docket and received verbal warnings. m
\/ arriving late.

 
   
  

 

 

jane, Parvin? (Owe Toavesgoter J ead Ghee

 

a CéTaves+7s adders” gate GellevIay Hoge oes (Seven\ diceerea- >
Sere re OS BRS i omen a EAC de ieee rePemiag! g Ecenles Wha wecenl

oor ee : ° j
Another differential treatment example Complainant gave was regarding the absenteeism over cermin?

the union card issue. He stated during the interview with the Division that there were other Sep) ©

7, Smployees who, too, did not have their union card with them.but were not sent home. He stated. oecned &
Gy that like all others, Complainant showed Greci the money order receipt in lieu of the card and.
Greci called the union about all the guys who presented the money order receipts. Greci then told
Complainant to go and take care of the issue with the Union and marked Complainant as absent.

recta

That same day Complainant went to the Union who told Complainant that there was a clerical _

 

__, f-\ Respondent provided copies of Com; ainant’s write i was written up for absences,
2 4 leaving early, and lateness. On April 13, 2017, he was written up for lateness, absences, leaving early,

co DD, Seen, aes MTL EAPEIE 235 UE Ey Bh » iB early
insubordination and disruptive behavior. Roemdulent Agere

-12-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 93 of 159

Gender , Date of Hire

  

  

 

 

 

 

 

      

 

 

 

 

_ Full Name Title Employment Status
Daniel Greci Male 2/9//2015 A General Foreperson employed —
Felix Valerio Male 8//2014 ° A Foreperson employed
Min ingvioed eneyperson. 0 employed
James Cronin Male 8//2014 A Journeyperson 4 week Furlough/returns 10-30-17
; Radames Castillo Male 8//2014 A Journeyperson -4 weeks Furlough/returns 10-9-17
, KeshwarSingh Male. 8/2014. A Journeyperson__ eso ss aetnameeployed,
Andrzej Malinowski Male 8//2014 A Journeyperson employed
Brian Sanders - Male 8//2014 A Journeyperson employed
#& Carlos Santiago Male 42/1/2014 AJourneyperson...__ Reduction in work force 5-19-17
Michael Messineo Male 12//2014 . AJourneyperson employed
Lev Shnitkin Male 8//2014 _ AdJourneyperson employed
Andrew Bianco Male, 1/3/2017, A Journeyperson_... ae von, employed
Steve Bazile Male 5/22/2017 A Journeyperson employed
Joseph Meiviile Male 9/25/2017 A Journeyperson employed
Ashley Castro Female 5/19/2017 4th yr summer College helper back to college
Michael Loria Male 6/19/2017 4th yr summer College helper back to college
Jaraslow Wencewicz Male 5/1/2017 A Journeyperson Reduction Furlough replacement 9-8-17
Steven Seales Male 9/13/2017 A Journeypersan employed
Tony Zeng Male 8/14/2017 2nd year Apprentice employed
Kevin Haney Male 9/11/2017 2nd year Apprentice employed
Edwin Dolmo Male 9/8/2017 A Journeyperson employed
Marcin Sanik Male ° 1//2017_: 2nd year Apprentice Transferred 8-11-17
Frank Reale Male 8//2014 DBM Foreperson employed
Salvatore Ingui Male 8//2014 DBM Mechanic employed
Ronald Shatilla Male 1/7/2016 PRM Tech ee, employed.
Nicholas DeMarco Male 8//2014 i DBM Tech employed
Robert ingui Male 2/21/2017 4 DBM Helper employed
Patrick Denihaan Male 6/9/2015 DBM Helper

 

 

 

AR

nth

sentcinecag employed
nos een OYE G

 

' Telephone #
FullName Gender Date of Hire Title Type of wrong doing/date Type of discipline

   

-Andrzej Malinowski

        

Male 8//2014 AJourneyperson Left early/ 10-13-2016 Docked 2 hrs payXAst verbal warning
Keshwar Sing Male 8//2014 AJourneyperson._._Left early/ 10-21-2016  Docked 2 hrs pay/ ist verbal warning

snememennee enema ans

 
 

 

 

tee Se oe trar er mene bien

Lev Shnitkin Male 8//2014 A Journeyperson Left early/ 11-18-2016 Docked 2 hrs pay/ ist verbal’\ watning.
Vi j person Left ly. / 4e3-
a Mal _~8//2014___._ A journeyperson.___Left early /. 4-13-2017... Docked 2 hrs payf 2nd verbal warning)
Andrzej Malinowski’) Male 8//2014 AJourneyperson Came in 10min late/4-11- 17 Docked 1/2 hr payXist verbal warning’
Michael Messineo Male 12//2014 A Journeyperson Left early / 9-28-2017 Docked 2 hrs pay/ Ist verbal warning

   

 

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 94 of 159

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 95 of 159
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 96 of 159

CAZE THOMAS v. FIVE STAR ELECTRICAL CO., ET AL.
CASE NO. 10188276

PRELIMINARY STATEMENT

This is submitted in response to the complaint filed by Caze Thomas under the referenced case
number. By letter dated June 21, 2017, the NY State Division of Human Rights granted an
extension of time to respond to the complaint until July 17, 2017.

RELEVANT FACTS

The Parties

Respondent Five Star Electric Corp. (named herein as “Five Star Electrical Co.”) is the largest
union electrical contractor in the City of New York. Five Star currently employs approximately
1,300 employees, including 955 electricians. All electricians employed by Five Star are
members of Local Union #3, IBEW (“Local 3”).

Respondent Jeff Thurston is employed by Five Star as an Assistant Superintendent. In that
"capacity, Mr. Thurston manages the field labor assigned to eight (8) projects, including the
electrical maintenance work for the headquarters of the Metropolitan Transportation Authority
located at 2 Broadway in downtown Manhattan, New York, performed by electricians classified
as A journeypersons (the “MTA Maintenance/2 Broadway Project’) and electricians classified as
members of the building maintenance (DBM) division (the “MTA DBM/2 Broadway Project”).

- The field labor for each project is directly supervised by either a General Foreman or Foreman
or, in some instances, both.

Respondent Daniel Greci is employed by Five Star as a General Foreman. Mr. Greci is
assigned to the MTA Maintenance/2 Broadway Project and supervises approximately twelve
(12) electricians who perform a variety of work including monitoring and maintaining equipment
providing permanent and emergency power to the building, and setting up office and retail space
throughout the building, among many other tasks. Mr. Greci has been employed by Five Star for
2.5 years; previously, Mr. Greci worked for another Local 3 electrical contractor for 16 years.

He has over 20 years of experience in the electrical industry. Mr. Greci reports to Mr. Thurston.

Respondent Felix Valerio (named herein as “Felix Doe”) is employed by Five Star Electric as a
Foreman. Mr. Valerio is assigned to the MTA Maintenance/2 Broadway Project and supervises
approximately eleven (11) electricians who perform work on the project. Mr. Valerio has been
employed by Five Star for 3 years; previously, Mr. Valerio worked for another Local 3 electrical
contractor for 17 years. He has over 20 years of experience in the electrical industry. Mr.
Valerio reports to Mr. Greci.

Five Star, Mr. Thurston, Mr. Greci and Mr. Valerio are collectively referred to herein as
“Respondents,”
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 97 of 159

On or about February 27, 2017, Complainant Caze Thomas, an electrician, was assigned to
work at Five Star by the Employment Department of the Joint Industry Board of the Electrical
Industry (“JIB”) which, among other things, facilitates the placement of unemployed members of
Local 3 with union-affiliated contractors such as Five Star. Mr. Thomas was directed by Five -
Star to report to the MTA Maintenance/2 Broadway Project. At the time he was hired, Mr.
Thomas received and acknowledged various policies provided by Five Star, including the
company’s Harassment, Discrimination and Retaliation Prevention Policy. The policy and Mr.
Thomas’ signed acknowledgment of same are collectively attached hereto as Exhibit 1.

The MTA Maintenance/2 Broadway Project

During his second day working on the MTA Maintenance/2 Broadway Project (February 28,
2017), Mr. Thomas complained to Mr. Valerio that he could do better quality work than his
assigned co-worker Andrew Bianco, a 35 year plus veteran of the electrical industry, and did not
need to be teamed with anyone. In response to the complaint, Mr. Valerio explained to Mr.
Thomas that Five Star electricians at 2 Broadway work together as a team to perform their work
on the project. Later that same week, on March 2, 2017, Mr. Thomas was assigned to work with
Michael Messineo, a 10 year plus veteran of the electrical industry, terminating wires in a power
panel in the elevator machine room in the basement of 2 Broadway. While working around
energized panels, Mr. Thomas inexplicably began to sprinkle what he said was “holy water”
around the power panel area, stating that he felts “strange spirits” in the room and that the “holy
water” would address the issue. Following this incident, Mr. Valerio reminded Mr. Thomas that
sprinkling any liquid around energized power panels was unsafe to both himself and his co-
worker and directed him not to do so again.

At the beginning of his second week on the project (March 6, 2017), Mr. Thomas called Mr.
Greci and advised that he would be late to work (scheduled starting time on the project is 7:00
a.m.) due to a home maintenance issue. After Mr. Greci followed up with Mr. Thomas to
determine his whereabouts around 9:00 a.m., Mr. Thomas told Mr. Greci that he would not be
reporting to work until after 9:30 a.m. Because the express terms of the Collective Bargaining
Agreement prohibit an employee from starting the day more than one hour late (attached hereto
as Exhibit 2), Mr. Greci so advised Mr, Thomas, who was marked as absent (unscheduled) for
the day. On the following day, March 7, 2017, Mr. Thomas was assigned to work with Vincent
Springvloed, a 15 year plus veteran of the electrical industry. After Mr. Springvloed asked Mr.
Thomas to get certain materials to complete their work, Mr. Thomas became angry and
complained to Mr. Valerio (literally screaming in his face) that he felt like Mr. Springvloed was
treating him like an apprentice. Mr. Valerio then spoke with both electricians to diffuse the
situation so that they could move forward and complete their work together as a team.

During the third week of Mr. Thomas’ employment by Five Star, on March 15, 2017, Mr.
Valerio received a report via telephone from 2 Broadway building personnel that Mr. Thomas
was cursing and screaming at his assigned co-worker, a second year apprentice named Marcin
Sanik who had just been assigned to the project. (As an apprentice, in addition to his work with
Five Star, Mr. Sanik attends two weeks of hands-on training per year at the Electrical Industry
Training Center in Long Island City and classes in Manhattan to learn about electrical theory.)
Mr. Valerio went to the basement location where they were working and spoke with both
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 98 of 159

employees. Mr. Thomas told Mr. Valerio that he was offended by the second year apprentice

_ asking so many questions about how to perform the work assigned to them. Mr. Sanik explained
in a written statement (attached hereto as Exhibit 3) that he was curious to learn more about the
conduit installation they were performing, so he asked Mr. Thomas questions regarding the
process which Mr. Thomas refused to answer. Mr. Sanik further explained that Mr. Thomas
later began screaming at him and accused him of harassing Mr. Thomas by asking too many
questions about the electrical work they were performing. Again, Mr. Valerio diffused the
situation so that the electricians could move forward and complete their work together as a team.
Two days later, on Friday, March 17, 2017, Mr. Thomas arrived approximately one hour late
without any explanation.

During the fourth week of Mr. Thomas’ employment by Five Star, on Tuesday, March 21, 2017,
Mr. Valerio was notified of another incident regarding Mr. Thomas involving a co-worker, Lev
Shnitkind, a 17 year veteran of the electrical industry. After Mr. Thomas and Mr. Shnitkind had
pulled cables in conduit from a power panel to receptacle boxes, Mr. Shnitkind sought to assist
Mr. Thomas in putting the power panel covers back on by holding the corners to make it easier
for Mr. Thomas to reinsert the screws, Mr. Thomas told Mr. Shnitkind that he did not need his
assistance, to which Mr. Shnitkind responded that it was safer to perform the task together as a
team. In response, Mr. Thomas became angry and demanded that Mr. Shnitkind leave the room,
repeating that he did not need anyone’s assistance. Yet again, Mr. Valerio spoke with both
electricians to diffuse the situation, explaining to Mr. Thomas that the electricians at 2 Broadway
work together as a team, especially when confronted with a task that presents a safety issue such
as screwing back on covers to energized power panels.

Later that same day, Mr. Thomas asked Mr, Greci if he could leave work early (scheduled
quitting time on the project is 2:30 p.m.) to attend a voluntary class being offered at the
Electrical Industry Training Center in Long Island City. As an accommodation to Mr. Thomas,
Mr, Greci granted Mr. Thomas’ request without docking him any time. Three days later, on
Friday, March 24, 2017, Mr. Thomas again arrived approximately one hour late to work with the
excuse that the daylight savings time change — which took place on March 12, 2017 — caused
him to wake up late. Mr. Greci gave Mr. Thomas a verbal warning regarding his repeated late
atrivals at work and docked him one hour of time.

During the fifth week of Mr. Thomas’ employment by Five Star, on Tuesday, March 28, 2017,
Mr. Thomas again asked Mr. Greci if he could leave work early to attend a voluntary class being
offered at the Electrical Industry Training Center. In response to Mr. Greci’s question whether
this would be the last such request, Mr. Thomas informed Mr. Greci that it would not be because
the voluntary class he wanted to take would take two years to complete. Mr, Greci then
informed Mr. Thomas that he would have to dock him time for leaving early that day and that if
Mr. Thomas arrived late or left early again, he would have to terminate him for failure to adhere
to the hours of work. Mr. Thomas became angry and began yelling at Mr. Greci. He then left
the shanty and returned a few minutes later, shouting across the room to Mr. Greci that he would
not be leaving early that day.

Later that week, on March 31, 2017, Mr. Valerio witnessed Mr. Thomas performing work in an
unsafe manner and instructed him on the proper tool and method to use. Specifically, rather than
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 99 of 159

use an available compass saw to cut a hole in sheetrock to install new receptacles, Mr. Thomas
was using a drill bit to poke small holes in the sheetrock and then connecting the holes by using a
sawzall blade (detached from the reciprocating saw) to cut the sheetrock by hand. In response to
Mr. Valerio’s direction to not to perform that task in that manner because it could injure him, Mr.
Thomas told Mr. Valerio that he was getting the job done and it did not matter how he did so.

Twice a year, each member of Local 3 is required to pay their union dues for the upcoming six
month period. Upon payment, Local 3 then issues a new union card to each member which is -
valid for the next six months. At the beginning of April 2017 (the beginning of one of the six -
month periods), after repeated reminders to the electricians during March 2017, Mr, Greci
checked the union card status of each of the electricians supervised by him on the MTA
Maintenance/2 Broadway Project. When Mr. Greci asked Mr. Thomas on April 3, 2017 (the first
work day of the month) to see his new union card, Mr. Thomas did not have one in his
possession, nor did he have a receipt from the union hall verifying payment of his dues (which
would have been acceptable proof of dues payment in lieu of possessing a valid card). As an
accommodation to Mr. Thomas, Mr. Greci called the union hall to determine whether they had a
record of receiving the required dues payment from Mr. Thomas. After considerable delay, Mr.
Greci was told that Local'3 did not have a record of receiving payment from Mr, Thomas. At
that point, per the direction of Mr. Thurston, Mr. Greci released Mr. Thomas for the day with the
direction to come back the following day with either a valid union card or receipt of payment of
his dues, or he could not begin work. When Mr. Thomas appeared at 2 Broadway the following
day, April 4, 2017, without either a valid union card or a dues payment receipt, Mr. Greci did not
start him and sent him home, marking him absent (unscheduled) for the day.

On April 5, 2017, Mr. Thomas reported to 2 Broadway with a valid union card and was
permitted to work. At that time, given his repeated unscheduled absences (March 6, April 4),
late arrivals (March 17 and 24) and early departure (April 3) over the six weeks of his
employment by Five Star, Mr. Greci gave Mr. Thomas a written warning on a form provided by
the JIB’s Employment Department (attached hereto as Exhibit 4) as provided for by the
Working Rules of the Collective Bargaining Agreement (attached hereto as Exhibit 5). Mr.
Thomas became angry, began shouting at Mr. Greci and refused to sign the form to acknowledge
its receipt. He then stormed out of Mr. Greci’s office and continued shouting as he left. Mr.
Valerio was present for the meeting and signed the warning form as a witness.

The following week, on April 13, 2017, Mr. Thomas, Mr. Sanik and another electrician, Michael
Messineo, were working together in the mechanical room on the 31% Floor of 2 Broadway. Mr.
Thomas directed Mr. Sanik (a second year apprentice) to climb a ladder to perform a work task
on top of live switchgear, a device used for opening and closing electric circuits, especially those
that pass high currents. Given the height and the energized nature of the equipment (see photos
attached hereto as Exhibit 6), as well as his relative inexperience, Mr. Sanik did not feel
comfortable performing the task and told Mr. Thomas that he did not feel safe doing it. Mr.
Thomas responded by telling Mr. Sanik that an apprentice is supposed to follow the direction of
the journeyman electrician with whom he is working, which led to an argument between Mr.
Thomas and Mr. Sanik. Mr. Thomas then exhibited what Mr. Sanik described as “road-rage”
type behavior, bouncing around like a boxer and challenging him to a fight, asking him if he
wanted “to take it to the “hood”, Mr. Valerio happened to be in the area and, after hearing the
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 100 of 159

argument, he intervened to diffuse the situation. Mr. Valerio then brought both electricians up
to speak with Mr. Greci, who was leaving the shanty to attend a job meeting. Mr. Greci spoke
with both men, then sent Mr. Sanik downstairs to accept a delivery of materials.

After completing his task of accepting the material delivery, Mr. Sanik saw Mr. Thomas on the
first floor near the freight elevator. Also present at the time were two Five Star electricians
working on the MTA DBM/2 Broadway Project, Ronald Shatilla and Patrick Deenihan.
According to Mr. Sanik, Mr. Thomas appeared angry, was breathing heavy and was staring at
him. Mr. Sanik asked Mr. Thomas why he was staring at him and commented that it looked like
Mr. Thomas wanted to hurt or kill him. In response, Mr. Thomas told Mr. Sanik that “if
wanted to kill you, I would kill you.” At that point, Mr. Shatilla intervened to diffuse the
situation. Mr. Thomas continued to stare at Mr. Sanik and make threats to him after they
entered the elevator, stating that “this kid is going to make me punch him.”

Mr. Thomas then left his work area and went to the MTA’s Security Office at 2 Broadway to ask
about access to the building’s turnstile access records and whether the building’s security
cameras have audio capabilities. Finding the requests odd, the MTA Security Officer asked Mr.
Thomas if he had discussed these issues with his boss, Mr: Greci, Mr. Thomas ignored the _
question and then asked for the identity and location of the Building Manager. Mr. Thomas then
proceeded to the Building Manager’s office to ask for the same information. At this point, a
representative of the Building Manager, Michael Brady, pulled Mr. Greci out of his job meeting
to advise him that Mr. Thomas was seeking details about the building’s security features. Mr.
Greci then contacted Mr. Valerio to inquire about Mr. Thomas’ disruptive conduct.

Shortly thereafter, Mr. Valerio, Mr. Thomas and Mr. Sanik went to Mr. Greci’s office to address
the ongoing situation between Mr. Thomas and Mr. Sanik. (By this time, Mr. Greci had been
notified by the MTA Security Office about Mr. Thomas’ request for building security
information.) Mr. Thomas angrily told Mr. Greci that he felt like Mr. Sanik was disrespecting
him by not following his directives and constantly asking questions. Mr. Sanik told Mr. Greci
that he was very upset with the situation and broke down in tears. He stated that he believed Mr.
Thomas had anger issues, and that Mr. Thomas constantly screamed at him, demeaned him and
threatened him. Mr. Sanik then provided a written statement regarding the day’s events
(attached hereto as Exhibit 7), including details about the threat made by Mr. Thomas. (A
written witness statement signed by Mr. Shatilla supports Mr. Sanik’s version of the events;
attached hereto as Exhibit 8.)

At this point, Mr. Greci telephoned his supervisor Mr. Thurston to advise him of the situation.
Upon hearing that Mr. Thomas had threatened to harm or kill a fellow employee, Mr. Thurston
advised Mr, Greci that Mr. Thomas should be terminated for cause and told him that he would
come to 2 Broadway to address the issue in person. Upon his arrival, Mr. Thurston met with Mr.
Thomas and terminated him for cause. Mr. Valerio then escorted Mr. Thomas from the building.
A termination slip was prepared by Five Star’s Superintendent’s Office on the standard form
issued by JIB’s Employment Department (attached hereto as Exhibit 9), listing the reason for »
Mr. Thomas’ termination for cause (“disruptive to job”) along with the other issues involving
Mr. Thomas which preceded his termination (“lateness”; “absenteeism”; “leaves job early”;
“insubordination”).
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 101 of 159

Prior to his termination on April 13, 2017, Mr. Thomas never reported to Mr. Thurston, Mr.
Greci or Mr, Valerio any harassing or discriminatory conduct by a Five Star employee towards
him based on his sex, sexual orientation or “transgendered experience”.

Local 3 Grievance Proceedings

On the date of his termination, April 13, 2017, Mr. Thomas filed a grievance with Local 3. A
hearing was held before Local 3’s Grievance Committee on April 17,2017. Mr. Thomas
appeared on his own behalf; Mr. Thurston and Mr. Greci appeared on behalf of Five Star.

During his approximately 45 minute presentation at the hearing, Mr. Thomas did not testify
about any harassing or discriminatory conduct by a Five Star employee towards him based on his
sex, sexual orientation or “transgendered experience”. Rather, Mr. Thomas testified about a
single incident in which a female elevator operator employed by a contractor hired by the MTA
asked him whether he was a man or a woman,

By letter dated April 18, 2017 (attached hereto as Exhibit 10), Local 3’s Grievance Committee
‘determined Mr. Thomas’ termination to be “justified.” Mr. Thomas appealed that determination
to Local 3’s Grievance Appeal Committee, which held a hearing on May 9, 2017. No
representative from Five Star attended the appeal. In a one-sentence letter dated April 25, 2017
(obviously a typographical error) and mailed on May 11, 2017 (attached hereto as Exhibit 11), “The Urnrox

Local 3’s Grievance Appeal Committee reversed the Grievance Committee’s determination and ras Cheon
Oe SPE

 

found that Mr. Thomas’ termination was “not justified.” Five Star was later advised by Local3, << note
that the determination was reversed ona “technicality”, namely, the April 13 termination slip Tushe yesh

 

 

 

OWN Sule oy

 

“issued to Mr. Thomas listed more issues than the April 5 warning sli alip issued to ! Mr, Mr. Thomas en .
(even though the issues set forth « on ‘the Apri 5 warning slip did ¢ aa TO Sh
Th ermination for cause on April 13), = “Fa se. Me,
4 4 wes torr
a Ree Ce PE We ens
Anse OF

 

nail derma gh4
Five, = Star ‘reissued a termination slip for Mr. Thomas on on or about. Ju une. 629, 2017 ‘stating the r reason os Fe Pye
for ‘termination as “disruptive to job. by harassing and threatening the wellbeing. ofa fellow on eS

employee (Apprentice) 1 which is in Violation of Five Star Company Policy” (attached hereto as oo

Exhibit 12). AF al oe€ 5 Fave St6- Eleckie Corws Asst. Super Vece Taucshon for <i
bas riers Ort) We bene e ee US Pe ee the Habhor Om Ab ia ercer®
ates coedit For dhe urongeu§ Lecthiiah2si 4 Ea rin Keidemyot me Sia 2» bredug ene oy Sareeh

au FASS in
NY State Department of Labor, Un nemployment Insurance Division “*; CNaracher, AA We oe den, ody,

On or about May 3, 2017, the New York State Department of Labor, Unemployment Insurance

Division on (“DOL ” L”), mailed a a questionnaire to Five Star concerning Mr. Thomas’ termination i in
order’ to 0 make % a determination as to his eligibility for ‘unemployment insurance ‘benefits. Five,

Star completed the questionnaire and returned it to DOL on May 10, 2017 (attached | hereto | as eh

Exhibit 13), between étween the issuance of Local 3’s grievance determination that Mr. Thomas’

 

 

termination was as justified (on c or about t April 1 18, 2017) and Local 3’s grievance. e appeal _ N\ |

deterfiination that Mr. Thomas’ termination was not justified (on or about May 11,2017), 4- Fal se. - Vhe
"During : a subsequent telephone call between Five Star and DOL, Five Star advised DOL about, nee eu ee

SRR RR Ear en ge pe tenet

athe | outcome of the Local, 3_ grievance appeal, werel Gr Ge

riny FT, 260
and Fie | Stet
6 El rechede. Ws 9 by
bred te Ae
DOL 4 es

How, Wy cor]

i

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 102 of 159

Despite receiving a written witness statement from Mr. Sanik (attached hereto as Exhibit 6)
stating that Mr. Thomas threatened to harm or kill him, DOL issued a Notice of Determination
on May 24, 2017 (attached hereto as Exhibit 14) finding that Mr. Thomas was eligible for
benefits because Mr. Sanik’s firsthand statement somehow did “not refute’ Mr. Thomas’
“firsthand” statement that he did not threaten to kill his coworker, but rather made a “sarcastic
comment” in response to his co-worker’s comment.

ARGUMENT

Without citing a single specific fact to support his assertions, Mr. Thomas generally alleges that
Respondents engaged in unlawful discriminatory practices relating to his employment based on
his sex and sexual orientation. According to Mr. Thomas’ complaint, he is a heterosexual male
who “was perceived as being homosexual.” Mr. Thomas further alleges, again without citing
any specific facts, that he was harassed and “discriminated against for being of transgendered
experience”. Mr, Thomas also alleges generally that he was harassed or intimidated by
Respondents (unrelated to sexual harassment). _

Mr. Thomas further alleges that Respondents engaged in unlawful discriminatory practices by
retaliating against him for asking the MTA’s Security Office for a “point of contact” so a Local 3
“Shop Steward could review surveillance” footage.

Last, Mr. Thomas alleges that he was discriminated against by receiving a disciplinary notice or
negative performance evaluation and by being terminated.

In contrast, as set forth above, Respondents have provided specific factual details concerning Mr.
Thomas’ unsafe work practices; repeated failures to adhere to the hours of work by showing up
late, leaving early, or taking unscheduled absences; insurbordinate conduct; and disruptive
conduct including leaving his work area and disturbing clients, culminating in his threat to hurt
or kill a co-worker. Each of the specific facts refutes Mr. Thomas’ general allegations, which
should be taken for what they are — convenient, after-the-fact, excuses that have no substance or

validity.

Mr. Thomas’ general, non-specific allegation that “rumors and lies were spread about me to my
co-workers and other building employees [] because of my assumed sexual gender and sexual
orientation” fails to demonstrate that Five Star or any of its employees, including Mr. Thurston,
Mr. Greci or Mr. Valerio, engaged in or condoned such conduct.

Similarly, Mr. Thomas’ general, non-specific allegation that Five Star “supervision and other
employees” deliberately provoked confrontations with him “because of their hate/dislike for [his]
presence because [he] was of transgendered experience” is not supported by any specific facts
and is belied by the detailed facts set forth above which demonstrate that Mr. Thomas repeatedly
worked in an manner unsafe to both himself and his coworkers, that Mr. Thomas repeatedly
caused disturbances by arguing with his co-workers and that Mr. Thomas threatened the life of.a
co-worker. Indeed, the detailed facts provided by Respondents directly refute Mr. Thomas’ bald
assertion that he “‘actually sought and executed all possible proper safety methods,” and “walked
away and stayed to [himself] as much as possible to avoid any and all confrontation”.

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 103 of 159

After acknowledging the facts that he reported to work late, left work early and was absent, Mr.
Thomas proceeds to argue that those undisputed facts —- each of which are a valid basis to
receive a written warning — somehow make the written warning he received discriminatory.
The fact that Mr. Thomas was directed to leave work because he failed to present evidence of
payment of his required union dues does not convert his absence from work that day to a
scheduled or excused absence. Moreover, Mr. Thomas fails to present any factual details about
the “several” co-workers he alleges were either absent (presumably unscheduled) or late without
consequences.

Mr. Thomas again acknowledges the undisputed fact that he left his work area during work hours.
to pt pursue a personal issue with the MTA Security Office and Building Manager, then claims they
both “ignored” him and directed him to speak with his employer.

Last, although DOL apparently accepted Mr. Thomas’ assertion that he did not threaten to kill
his co-worker and only made a “sarcastic comment” in a response to his co-worker’s statement,
employers these days sadly don’t have the luxury of dismissing those type comments with such
ease, The recent tragic killing at Bronx Lebanon Hospital in The Bronx, New York, is the latest
in a long-string of workplace incidents throughout the country involving a former employee —
returning to kill or injure his former coworkers. Based on the statements made by Five Star
employees about Mr. Thomas’ threat to his co-worker Mr. Sanik, along with his aggressive
behavior on that day, Five Star was fully within its rights to terminate Mr. Thomas’ for cause
immediately and without warning.

CONCLUSION
For all of the reasons set forth above, Respondents submit that there is no probable cause to
believe that Mr. Thomas’ complaint of unlawful discrimination has any merit and the complaint

should therefore be dismissed in its entirety.

Dated: July 14, 2017
Ozone Park, New York

Respectfully submitted,

 

Robert J. Saville, Esq.
President, CEO & General Counsel
Five Star Electric Corp.
 

qe

ec

aD

 

_Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 104 of 159 te
KLebuttal a
RECEIVED

o8i Ha fog CR:

Caze Thomas- Complaint

 

af

 

he

case number. 10188276 - oO
O.SHLL |

%

In my rebuttal | have included a copy of five stars rebuttal as my evidence I’ve labeled each paragraph as
a section alphabetically ordered on each page this copy can be used to cross reference my own rebuttal
to point out key factors and other relevant information that may otherwise go unnoticed.

RELEVANT FACTS

During my 2017 employment with five-star at the two Broadway MTA jobsite Mr. Felix Valerio was not a
foreman, his title was Sub-foreman and Mr. Daniel Greci’s title was General Foreman. In fact, when Mr.
Valerio brought myself and Mr. Stanik to report to Mr. Greci. Mr. Greci mentioned in his response to the

. issue at hand that he being the general foreman, shouldn’t have been the next in line to deal with the

matter. I’m assuming he-was referring to the proper chain of command, however there was no one with
the title Foreman above Mr. Valerio’s position of Sub-foreman. it is possible that Mr. Valerio was
promoted for the part he played in harassing me and supporting the lies in my unjust termination on
April 13, 2017. In Five Star’s rebuttal introduction of relevant facts, it is shown that even though Mr.
Greci was with the company for a shorter period of time, having lesser years with his previous company,
and both of them having 20 years in the electrical business, Mr. Valerio worked under Mr. Greci’s
General foreman position and still wasn’t given the title Foreman. However, it is to my recoilection that
Mr. Greci had work for Five Star for a longer period than stated. The department of labor would have

record of if whether or not this is true.

Mr. Sanik (the apprentice), was already a part of the work crew at 2 Broadway when i was assigned to
the job site. Oddly he was the only apprentice for the “A” Division journeyman. This is against the ratio
set in The collective bargaining agreement. Five Star has given the false impression that they strictly
uphold The Collective Bargaining Agreement throughout their rebuttal, when in fact they only used it to
their convince when trying justify their actions against me. Also in their rebuttal, Five Star shows entrys
from the business agreement, but failed to include ratio that for every apprentice there should be no
more than two journeymen. On the first page of the rebuttal it states that there were 11 “A”
journeyman (not including the journeyman and apprentice from the DBM division). | should have never
been assigned to the job site due to the imbalance in the ratio and Mr. Stanik shouldn’t have been the

only apprentice. See Exhibit 5

Even though the journeymen who were in the work crew were not Five Star employees for the entire
duration of the careers, Five Star recognizes all of the years of experience they have. They’d neglected
to do the same when introducing me as their employee. They blatantly refuse to acknowledge me as an
“A” Journeyman. This is the third occasion | have worked for this company. See Exhibit | \

This statement failed to express the truth about how we weren’t provided with proper safety equipment
to work on live panels. Details and its entirety are as follow: While installing a conduit with Mr. Mike
Messineo {an “A” journeyman) in the basement by the storage cages, | proceeded to hang a straight
z j

eke?

P,

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 105 of 159 o>

€

ee

length of conduit on kindoff straps to attach to the 90° bend that Mr. Messineo was installing (example
in Exhibi! Y __). Mr. Valerio came down to check on our progress and | immediately told him that the
condition of the panel looked hazardous and that Mr. Messineo and | both felt like we would feel safer if
we had an electrical arc saftey suit to do the work we needed to do in the panel. An example of an
electrical arc safety suit and regulation details is shown in Exhibit & __. He’d said that they didn’t have
an electrical arc safety suit, and to just be careful. This is the reason they never mention giving any of
the men an electrical arc safety suit. After my inquiry, he told me that he wanted Mr. Messineo and | to
work together as a team, as in for me to just pass Mr. Messineo the materials he needed. My thoughts
or skill weren’t needed. His reason was that there wasn’t a lot of work to do so to keep guys working, we
needed to work at a slower pace unless we were told that the task had a time frame, or was a rush to
have completed. | continued the assignment after Mr. Messineo went on vacation.

Mr. Valerio played no part in diffusing or settling any differences between Mr. Springvloed and |. Details
and it’s entirety are as followed: | started working for Five Star electric on February 27, 2017 my first
work partner was an “A” journeyman by the named of Mr. Vincent Springvleod. After we were given our
assignments by the Sub Forman Mr. Valerio, Mr. Springvieod proceeded to work on one part of the
assignment. | asked him if he needed any help, he snapped at me and said “no”,-so. | started to get the
measurements to prep the other. part of the assignment. Mr. Springvleod yelled at.me telling me not to
touch anything. | asked him if he knew | was a journeyman, he responded “yes.” Then | said you're
acting like this couldn’t get done if you weren't here. He calmed down and changed his tone. We
worked out our differences and decided to call it a misunderstanding. We shook hands and continued to

work in peace throughout the day. Mr. Valerio played no part in our resolve.

Never have | had an issue with an apprentice asking questions to learn the trade. In his statement
containing false testimony, Mr. Valerio is trying to portray as if he addressed the issue at hand, but
fabricated much of his story to make me the villain of it. Details and it’s entirety are as followed: On one
occasion, Mr. Valerio had (The Apprentice) Mr. Marcin Sanik work with me on the task | started with Mr.
Messineo and continued. Mr. Valerio looked at the work | had done up to that point, and though there
was nothing wrong with one of the offsets | installed (example of an offset in Exhibit Wo) Mr. Valerio
didn’t like the way it looked; so at that point | made it my business to make the runs look more visually
attractive. Mr. Sanik was upset that we had to reinstall the offset. | told him not to worry about it, Mr.
Valerio just wanted it a different way. Mr. Sanik then said that’s going to take up time, and that we were
wasting time. Again, | told him not to worry about it, that Mr. Valerio told me that they didn’t have
much work so we needed to work a little slower than usual. He then asked “well what if the sub
foreman or foreman is wrong?” ! answered, “well he’s running the job, it’s his way of creating more
work for us”. While we were workine together, | had Mr. Sanik bend 90° bends (example in Exhibit

Ho _), offsets (example in Exhitbit “4 _), box sets (example in Exhibit 44, and install Kindoff and

Kindoff straps (example in Exhibit _u _). He had a suggestion about a path we could take. | agreed that
he had a good idea, and we made an installation according to his suggestion. His attitude remained
disgruntled throughout each assignment | gave him, however he made the bends | requested correctly
without asking for help or instructions. Once | saw he did it properly, | knew he had acquired the skills.
When I decided not to use his suggestions his attitude got worse, he criticized everything | had done,
became insubordinate, and said | didn’t know what | was doing. | told him that if he felt that way that he
shouldn't waste time asking Mr.Valerio to assign him to someone who he felt could teach him, but
harassing me because | didn’t accept his next suggestion wasn’t an option. | told him several times to go

o
P;

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 106 of 159 aN

to the Mr.Valerio because | had had enough of his tantrum. Mr. Sanik refused to leave and said that he
wanted to work. His negative attitude seemed to lessen. Though | was tired of unnecessary and
unprovoked arguments | just wanted to get through the day. We continued to work. After break | had
him install a piece of kindoff while | went to the restroom. when | returned he wasn’t there. | then went
to the shanty to get some materials we needed (a shanty is a breakroom for the crew, ours just happen
to have tools and materials also), when | came back Mr. Sanik was sitting down. | thought maybe he was
just having a rough day, so | let him sit there while | went to check the storage cages for other materials.
When | came back to the area we were working in | told him to come so we could get back to work.
Mr.Sanik then pointed to a smali paper cup that fell out of the small bag of garbage bag that | had under
my push cart (example of the exact same cup in Exhibit |“), and yelled “you threw that on the floor!
do you do that at home!” | asked him if he saw me throw the cup on the floor, he yelled “No, but you
threw it on the floor.” | then asked him to look around the area we were working in, there were several
small pieces of garbage on the floor. The janitors had brought the garbage of the building in the vicinity
of the area we were working in to break down recycles. Knowing that the only eyes other than my own
present when | took break in the area was the one’s watching behind the nearby camera, | asked him
what made him think the cup even belonged to me. He yelled louder and louder in an attempt to
embarrass me ‘in front of passing MTA workers; screaming about how | threw the cup on the floor, and
‘said that | was disrespecting him by throwing the cup on the flo6r: Curious I asked, “All of this garbage
and you’re worried about this cup in particular. Do you see the garbage bag under my cart? Why would
you think this cup even belongs to me?” He then started yelling “you're yelling at me, you’re yelling at
me, and you’re disrespecting me by throwing the cup on the floor. | then said “ am not yelling at you,
and you're still accusing me of throwing the cup on the floor. Did you see me throw the cup on the
floor?” He said “No.” | then reminded him that his job wasn’t to worry about a paper cup on the floor
that posed no threat or obstacle, that his job as an apprentice at that moment was to assist the
journeyman he was working with, and that | had told him to get up so that we could continue the run.
He said “I’m not worried about the other garbage. If you threw the cup on the floor...” | had then cut
him off and said that | didn’t throw the cup on the floor, but because he was so worried about the cup
that he should pick it up and throw it away. He picked it up and threw it away. After the dust was settled
Mr. Valerio asked us what happened, | told him what happened however after hearing of Mr. Sanik’s
behavior the result wasn’t a resolution that would correct the apprentice’s actions. Instead, Mr.Valerio
gave a description of the responsibilities of both a journeyman and apprentice. The apprentice’s
behavior was ignored. Never did | ever tell Mr. Sanik, Mr. Valerio, or anyone else that | had and issue
with Mr. Sanik asking questions related to electrical work. | welcomed and answered all the questions
Mr. Sanik had asked. | pointed out to Mr. Valerio that | was aware of what he was speaking of,
something which wasn’t the issue, the issue was Mr. Sanik’s behavior. Mr.Valerio ignored me. By
lunchtime Mr. Valerio assigned Mr.Sanik to another task, and | continued to work alone. Shortly after a
security guard came up to me and said sometimes it’s better to work alone. | agreed with him.

I’ve taught many apprentices a lot about electrical work. Before getting hired by Five Star electric in
February I’d been in the process of voluntarily teaching apprentices through the electrical joint industry
board to help them become better electricians, and give them the opportunity to learn what they may
not learn in the field. | know what it’s like to be neglected and abused as an apprentice, | would not treat
an apprentice the way that | was treated in those cases. Luckily | had journeymen who taught me
unbiasedly. They inspired me. To give an example of my character that is absent from Five Star’s rebuttal
and their introduction of me, on the Harry Van Arsdale memorial (the founder of the Union Local in
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 107 of 159 Ge

f

which all parties of this case are members of}, | chose to have written in stone, “Do onto others as you
would have them do unto you” quoted next to my name.

Afterwards | worked with an “A” journeymen named was Mr. Lev Shnitkind, We ran two circuits from a
live panel in the basement, to supply power to the outlets by the storage cages that | was installing. We
were working well together, until he started asking me questions about high security clearance
information concerning my military experience, saying how the Russian Army and the U.S. military had
ships side by side so there were no real level of confidentiality. | told him | didn’t experience nothing he
was speaking of and that my experience was confidential enough for me to want to keep to myself. He
had gotten a little agitated and had expressed that after pulling the wire, he was looking forward to
going back to his original assignment. Before he went, he wanted to put the panel doors back on

because he felt like it would take the two of us to put it up safely, also he wanted to protect any one
from any possible hazards because the panel was live. | completely understood, but because the panel
was wired very sloppily, and we weren’t ready to dress and install the wires we had just pulled into the
panel, | suggested that we could just lock the door to the room itself instead of putting ourselves in
danger by shoving a bulky coal coil of wire into a live panel. To further assure Mr. Shnitkind that it would
he okay to just lock the door, | told him that | was going to monitor. the room, because | was going to be
in the area throughout break. Knowing that he wanted to go back to his original assignment instead of —
returning after break. | demonstrated that | was capable of lifting the door myself if he wasn’t available
later. He insisted so he got the approval from Mr. Valerio before. Again Mr. Valerio did not provide a
required electrical arc safety suit to protect us. Even though | felt like | was being put in an unsafe
environment because of the condition the panel was in, after having had previous disagreements | just
wanted to get along with everyone so ! went with the flow to be a team player.

Still working on the task, | went to the 30th floor to get some more conduit (pipe) which was right next

‘to the freight elevators (example of floor plan in Exhibit 10 ). Unaware of my presence, | heard

Mr.Valerio telling a male elevator operator details about the previous events that had occurred between
myself and other workers while referring to me as a female. When he turned the corner he was shock to
see me standing there. | got the conduit i needed, and avoided saying anything to him. It wasn’t until
after this happened that building workers started referring to me as a female, and asking if | was a man
or a woman. | then realized that whenever | walked into the shanty the guys would get quiet. The guys
started acting different towards me. | stayed to myself as much as possible. After noticing this Mr.
Valerio said that excluding break or lunch, | had to stay with my partner at all times. Even if it was to go
get a screw or lock nut, tasks that did not take two people to do. (examples of bolt and nuts are in
Exhibit 12. ), he added that if we had to use the bathroom that we were to use the same stall. A total
violation of my space. Knowing what he thought of me, it was no laughing matter. Sure enough, whether
it was something as smail as a locknut, my partner followed me or wanted me to follow him. Ironically |
noticed that when | used the restroom, the security guard who had mentioned to me earlier that said
“sometimes it was best to work alone”, would follow me in the restroom as if he was ordered to do so.
While | sat alone in the staircase during break one day, again unaware of my presence, two journeymen
(who mentioned my name directly in their conversation) were talking about how they caught a glace of
the shirtless guy on my phone’s screen saver while standing next to me, and how the guy must have
been my lover, neither referred to me as a female. However The shirtless man on my screensaver that
they spoke of was a picture of one of my best friends who pasted away in January.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 108 of 159 a
S

ys. 6 Mr. Greci who originally said it was ok for me to leave a few minutes early to make it to class on time,
f 5 had changed his mind and threatened to dock me if | left early. After | told him that | would make the

sacrifice to further my education, he told me that he would give mea bad layoff for leaving early. Details

; and its entirety is as follows: March 14, 2017 was the second week of my Cisco Academy classes. Though

~ it’s a voluntary class, it’s conducted by the Union Hall to educate fellow union electricians, so that they
Can prosper in the electrical business and become more of an asset. | had asked Mr.Greci if | could start
15-20 minutes early so that | could leave at 2 PM to make my class on time. He told me that | didn’t have
to start early and that | could still leave at 2 PM. Mr. Valerio turned to him and gave him a funny look,
The following week, March 21st | told my work partner Mr. Carlos Santiago (an “A” Journeyman) that |
was leaving early for class. When | got to the shanty at 2 PM to let Mr.Greci know that | was leaving he
said that he wasn’t going to allow me to leave early every week, and that he needed me to be there to
work. | told him that | had only asked him because he had the guys coming back to the shanty at 2:05pm
and we just sat there for 20 minutes, and that | wasn’t trying to cheat him out of a worker which is why |
had asked to start work a little early so | could make my class on time. As we were talking the men
started walking into the room. He had told me that he wasn’t going to allow me to work early, and if |
left early that he was going to dock me. | told him that | was willing to make the sacrifice for my
education. He then said that if | did so the following week that he would lay me off for leaving early, so |
stayed. The whole crew sat there from 2:06-2:20pm. The next day, March 22 , 2017 Mr. Valerio was
about an hour late. After break Mr.Valerio came to me and told me that Mr.Greci wanted to talk to me
and that it was nothing negative. When | came to Mr. Greci’s office, we sat down and he'd told me that
my work ethics were impeccable, that | knew what | was doing, and that he wanted me to be a part of
the team. He had even referred to himself as my friend. He said that | could come talk to him if | felt
uncomfortable working with someone. He mentioned that he knew that | had some unpleasant
experiences because of some people’s personal opinions of me which made me want to be off to
myself. He said that he understood and didn’t want to try to force me to sit with the guys at break or
interact but he was letting me know the door was open. In others letting me know that | was welcomed.
As he spoke about knowing of certain experiences | encountered in my work environment, |
remembered working with him for about eight months at the new annex of john Jay College around
2009 or 2010, before my gender transition. | was a 2nd year going on 3rd year apprentice for EGG
Electric. My foremen at the time had so much confidence in my skill and ability, they gave me the prints
and materials, and had me install all of the BMS work by myself. My foreman Frank Lapadula terminated
the panels because | wasn’t permitted to do so. For a few of my installations t had to cross reference
with Five Star Electric who were covering the electrical power aspect of the job. | believe Mr.Greci was
the foreman at the time who had his apprentice by the name of David assist me. That apprentice was in
my electrical theory class for four years. He continued saying that if | needed to step back and to take a
break | could do so because everyone goes through thing’s, and how when the guys have their moments
they go have a cigarette, go to the bar, or go have a coffee to clear their heads, and it was cool. He said
that he wanted me to ride the wave and be a part of the team, and that we were going to start fresh. |
told him that | had been through a lot, and that | stay to myself to avoid any problems. | added how |
don’t smoke cigarettes but instead | was into my books.

soutien

my Coming back to the shanty at the end of the day | saw that Mr.Greci told everyone to start coming back
? - to the shanty later than 2:05pm except me, while my partners stood outside the door | walked into the
peck " room at 2:10pm. Once | saw the room was empty, | walked back out and waited with my partner Mr.
i Santiago.
Tt

' My isolation was becoming noticeable to the MTA’s building maintenance workers who had saw that |

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 109 of 159

had preferred to sit on the floor in the hallway alone then to had sat in the room with the rest of the
work crew.

Referring to Mr. Greci statement of when | arrived late, | told him that | used the alarm on my phone to
wake up, | didn’t know of any of the reason for it to lag in time besides daylight savings time and
thought that was the reason, but when | called my phone provider they told me a tower was down in my
area and could fax me something stating so. When | told Mr. Greci of the actual cause a malfunction he
was disinterested

After completing the assignment of installing the outlets in the basement by the caged storage areas, on
or around March 27th, Mr. Valerio gave me my next assignment which was also in the basement but in a
storage room. It had the same set up as the previous one. The task included removing the panel doors
off of an energized panel, installing new wires, dressing and terminating the wires in the same energized
panel, and putting the panels door covers back onto the panels by myself. Before going.on furlough, Mr.
Santiago helped me install one of the wires that | needed help pulling from the energized panel to the
pull box just outside of the electrical closet. Toward the end of the assignment being completed he
assigned Mr. Sanik (the same apprentice who he accused me of neglecting earlier), to help me finish the
project. Being an apprentice, | did not allow Mr.Sanik to work in the electrical closet nor did | allow him
to work any energized circuits. Mr.Sanik gave me no problem working in this area. Once again, | had
asked Mr. Valerio for an electrical arc safety suit and was told that there still wasn’t one on site. Mr.
Valerio had no safety concerns and did not provide me with nor Mr. Santiago with an electrical arc
safety suit as required to work on an energized panel.

Both the Occupational Safety and Health Administration (OSHA) and the National Fire Protection
Association (NFPA) have written standards and regulations that build on one another and help keep
workers safer from electrical hazards in the workplace. In this case, the OSHA regulations and NFPA
standards work so well together it’s been said that OSHA provides the “shall” while NFPA provides the
“how.” It is important to note that the NFPA 70E is a national consensus safety standard published by
NFPA primarily to assist OSHA in preparing electrical safety standards. Federal OSHA has not
incorporated it into the Code of Federal Regulations.

OSHA bases its electrical safety standards (found in 29 CFR Part 1910 Subpart § and 29 CFR Part 1926
Subpart K) on the comprehensive information found in NFPA 70E. It focuses on protecting people and
identifies requirements that are considered necessary to provide a workplace free of electrical
hazards. Here's an example of how the OSHA regulations and NFPA 70 electrical safety standards
work together. OSHA mandates that all services to electrical equipment be done in a de-energized
state. “Working live” can only be done under special circumstances. NFPA 70E defines those special
circumstances and sets rigid electrical safety limits on voltage exposures, work zone boundary
requirements and necessary personal protective equipment (PPE). (See NFPA 70E Article 130 and
OSHA subpart $ part 1910.333(a)(1) for complete details.)

©
fe, 4

i

yer thO8

CO

yee disn

4

rection

)

p,

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 110 of 159

29 CFR 1910.333(a) states that employers must employ safety-related work practices to prevent
electrical shock or other injuries resulting from either direct or indirect electrical contact. NFPA 70E is
the tool employers can use to meet this OSHA requirement. It will help evaluate electrical risk and
document an overail electrical safety program that directs activity appropriate for electrical hazards,
voltage and energy level and circuit conditions. One major element of an electrical safety program is a
hazard identification and risk assessment to determine protective equipment needs including PPE.
This risk assessment must be done before any work is started within a shock or arc flash boundary.
Two basic methods can be employed to complete the PPE risk assessment:

Table
Refer to NFPA 70E-2015 Article 130, tables: 130.4({D)(a) or (b) for shock risk assessment*
130.7(C)(15)(A)(b) or (B) for arc flash assessment

Work assignments are given by supervision. Myself along with others were assigned to work in the
machine room on the 31* floor by Mr.Vaterio. in this statement is also the vicious lie that | told Mr. Sanik
to work on top of an energized switchgear with high currents. This is a display of their efforts to
sabotage me and destroy my career and reputation. Given the very description of the electrical-state of
the equipment in the mechanical room itself, Mr. Valerio having 20 years in the electrical business
should have never permitted Mr. Stanik who is an inexperienced apprentice to enter the room as stated
in the collective bargaining agreement that Five Star gllude to uphold in their rebutall (See Exhibit

3; | kh. in his false statement, Mr. Stanik says that | told him to get on top of a VFD. An example of a
VFO is shown in exhibit. 1JL_. Details and it’s entirety are as followed: It took the work crew a few days
to pull the conductors out of the galvanize conduit run that ran from the roof toa panel in the
mechanical room on the 31st floor. In the mechanical room on the 31st floor, Mr. Lev Shnitkind (an “A”
journeymen), and Mr. Sanik (the previous mentioned apprentice) bolted a wire puller to the floor in
front of the panel, prepared a hitch notch around the wire using a rope, and wound the rope around the
grounded wire puller, to extract the wires from the conduit which was attached to the de-energized

panel. Dee Exhibit S Alsc.,

The power to the panel was de-energized to prevent, and remove any and all electrical hazards because
of the potential dangers that would have been caused by necessary maneuvers that had to be done
inside of the panel by hand as well as the potential dangers of using a grounded wire puller, After they
set up, the entire crew helped in removing the wire and conduit (pipe).

After we pulled the wires out of the conduit (pipe), Mr.Valerio did not re-energize the panel again
because we were replacing the conduit altogether and needed to use the same force to replace the
wires. There was no need to turn the power back on after we had removed the main circuits that were

being powered, the VED circuit.
After seeing how supervision and other journeymen allowed Mr. Sanik in the mechanical room where

there was both live (energized) and dead (non-energized) panels, | refrained from saying anything
opposing his presence in the area to avoid being attacked by being labeled disruptive, and not

conducting myself as a team player.

In his statement Mr. Sanik says that | told him to stand on top of a live VED. There are two The VED’s in
that room, both stand mounted at the height of 3 % ft. tall. Mr. Sanik’s natural height stands about an
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 111 of 159 _

ps H inch or two shy from 7ft tall. Neither VED was having conduit installed on top of them. In Fact, the VED
was one of the circuits who’s wires were being replace, then re-powered by the de-energized panel that
we were working on. Having no power from the panel to power it, it too was de-energized. Also in this
> false statement, Mr.Sanik speak of the height of the top of the VED’s being too high up for him; not
realizing that he’d given a written confession of not being able to perform his duties to complete his
apprenticeship. Though he wouldn’t need a ladder to reach the height of 3 1/2ft while naturally standing
close to 7ft tall, throughout his career he should be capable of climbing a ladder above lft. The
minimum requirement is 1000ft (Exibit VA).

The top of the de-energized panel we were working on stood at a height of about 5’5”-5’6”, it’s length
from front to back is about 1-1 % feet. Mr. Sanik natural height stands an inch or two shy from 7ft. tall,
he was able to look down on top of the panel without the use of a ladder. | stand at the height of 5’3.5”,
Because of Mr. Sanik’s height and reach, | simply implied that if he stood on a 10ft ladder which would
give him more stability, without climbing above 4ft he could easily reach the kindoff strap and coupling
to tighten the screw. A skill | knew he did not need assistance, nor visual demonstration, or verbal
instructions on how to do. { never told him to get on top of any panel, nor did | tell him to make any

 

measurements for an offset. .

ag 4 in Five Star’s Rebuttal, to be misleading in Exhibit 6 and it’s description, they show pictures of a panel
that was energized after the offset and wires were installed, what’s worst is that this panel wasn’t
even the panel we were working on. In addition to their deceit, they conveniently left out the height
, of the panels to give the illusion that the height of the panel is much higher than they really are, all in
order to support Mr.Sanik lies. To give an idea to Mr. Sanik’s height without standing on a ladder, he
would be eye level to the top of the condulet that has the offset in it, shown a few inches below the light
in the picture condulet (another example of what a condulet looks like is shown in Exibit _ a ). {fhe
would have climbed a ladder 3ft high, he probably would have been able to look down on the box that
was going to be installed. Also in Exhibit 6 is an example of the installion that we were actually going
to be doing, which was to install a box about 1.5 feet above the panel. This example is shown in the
picture on the far left of these pictures. There was no reason to tell Mr.Sanik to get a measurement for
an offset because we weren’t even bending an offset. To further support Mr.Sanik lies, Mr. Messineo
agreed with Mr. Sanik’s statement saying that he didn’t agree with me telling Mr. Sanick to work on top
of live gear and jumped in and did the task himself (as shown in his statement in Exibit | 1X) not
realizing he'd made a false confession of getting on top of live gear and endangering the lives of

everyone in the room,

 

ro4 Again | never told Mr. Sanik to work on top of any panel | simply implied that he could easily reach to
7 tighten the screws of the kindoff of straps and couplings. Mr. Sanik’s response was very disrespectful

Hon “and insubordinate. He used profanity saying that he wasn’t going to be doing anything | said and that |

D was going to be doing what he told me to do. Though the general foreman and foreman didn’t like me

and after seeing Mr. Messineo laughing at how Mr. Sanik was talking to me ! wondered if Mr. Sanik was
related to either someone high up in supervision in the company, or in the local.

rye His confidence in knowing how disrespectful he could be towards me without being disciplined or
; a ; corrected led the way for the lies he constructed to defame my character; Part of the plot to ruin my
= cya career and reputation knowing he had the support of all who had made it clear how they already felt
ey about me as a person of gender transition experience. As | walked away from him he followed and
ITT

we

ce

o
em
o

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 112 of 159 .

spewed the lies from his lips that | told him to stand on top ofa live panel. in shock, | defended myself
and said “I never.” All the while Mr. Messineo was standing there laughing. Mr. Valerio approached and
said that | was yelling and being loud, while totally ignoring Mr. Sanik’s yelling and screaming as if the
bass of his voice was a low and soft as a kitten’s purr. Mr. Velerio then asked what was the problem,
knowing my words would fall upon deaf ears, | answered him anyway and told him what happened. Mr.
Valerio then told the both of us to go see Mr. Greci, the general foreman. As we were walking towards
the room Mr. Valerio led us to Mr. Greci and told him that we were having a problem. There was no
foreman on the site. While explaining to Mr.Greci what had happened in a calm manner. Mr. Sanik
stood by his side laughing and smiling. Mr. Greci interrupted and told me | was being unprofessional,
that | was yelling, and that | was ratting the apprentice out.

| was being humiliated for telling supervision about the insubordinate, harassing, and malicious behavior
of Mr. Sanik. Mr. Greci added that he shouldn’t have even be the one the issue was brought to with him
being the general foreman. We were presented to him by the sub foreman, maybe he was referring to
the absence of a foreman on the job, if in fact he was actually speaking of a chain of command.

In the presence of Mr.Valerio, Mr.Greci told both Mr. Sanik and | to keep our distance from each other.
And told Mr.Sanik to go geta delivery outside. After Mr. Sanik left the room, Mr. Valerio told me to go
help with the delivery. | told him that Mr. Sanick was going to get the delivery and Mr. Greci just said he
wanted us to keep our distance from each other. While standing in the same room that Mr. Greci had
just walked into. Mr.Valerio then replied saying that Mr.Sanik was doing something else and to go get
the delivery. Mr Greci did not object. t followed the orders that | was given, however as soon as | saw
Mr. Sanik behind the delivery truck | immediately turned around to avoid further confrontation.

| came back in the building through the loading, and waited for the freight elevator. Ina taunting
manner, Mr.Sanik reentered the building staring at me, and came within my persona! space
unnecessarily. Not knowing what he had brewing in his mind, | looked back at him. He then asked why
was | staring at him, then | asked him why was he staring at me. He did not respond. Not wanting his
attention, | moved from the front of him to the back of him about 10 to 12 feet away. He then turned
around and said that | was staring at him as if | wanted to kill him. Figuratively speaking, | said “if |
wanted to kill you, you would already be dead, and there you stand alive and well.” Meaning | did not
want to kill him. He twisted my words and said | threatened his life. .

Giving another example of the comment | made in response, if someone said “you're looking at me as
if you want to marry me” and I reply “if | wanted to marry you | would have put an engagement ring
on your finger, yet there you stand hands bare” Does that response mean | want to marry the person
who made the initial comment? No, it does not. The comment | made to Mr. Sanik was self-

explanatory.

There were two other journeymen in the area who were present. Out of curiosity one of them asked
what happened as we got on the elevator. Not wanting to include Mr. Sanik, | avoided giving an
explanation directly, instead | asked him how would he respond giving a particular scenario. In his guilt,
Mr. Sanik stated that | was talking about him. | then told him | wasn’t speaking to him and had no
interest in speaking to him. He proceeded to stir up an argument. After all that had happened up to that
point | made the comment that he was trying to provoke me to hit him. He then bent down from almost
7 feet in height to put his face in mine, standing at 5’3.5” and started screaming “punch me in my face,
punch me in my face, punch me in my face.”
Pj?

CONS

xy
bey
Sa

PCa Vey

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 113 of 159 _.

KEY POINTS

| was being lied on and accused of being disruptive when trying to defend myself. | felt like | was being
held prisoner in a hostile work environment. During break | went to the security office.

Mr. Valerio was present when Mr. Greci told Mr. Sanik to get the delivery, and agreed that we should
keep our distance from each other, but when Mr. Greci walked into the next room. While standing
inside the same room, Mr. Valerio told me to go get the same delivery in order to give Mr. Stanik more
Opportunities to harass me.

They acknowledge that Mr. Stanik went to g0 get the delivery but conveniently left out the fact that |
turned away from doing the task upon seeing Mr. Sanik behind the loading dock to avoid further
interaction

Upon re-entering the building Mr. Stanik tried to provoke me in several ways into a confrontation. They
conveniently left out the next task | was given and the reason why | was on the first floor and loading
dock, as well as Mr. Deenihan’s statement.

To further try to make me out to be a bad guy, they state that | had left the work area'and went to the.
MTAs security office when in fact | had went during breakfast break and had not been given another
work assignment after the problem with Mr. Stanek occurred in the elevator after the delivery.

The MTA’s security office that | went to is of the highest level of security in the build.

in their statement it says that the officer found my requests “odd”, but conveniently leaves out the fact
that it was the security officer/clerk was the one who told me that it was the building manager was the
one who had access to the records | inquired about, had given me his name, and directions on where |
could find his office. i had absolutely no knowledge of this previous to him telling me.

i'd went to the security office because | knew they provided the ID entry cards to enter all locations
throughout the building and also on the same floor is the room where the security screens are
monitored, they show the view of each security camera.

If | had threatened someone’s life and was the only one late or absent from work, would | asked the
highest office of security to prove my guilt? After being directed to the building manager would | ask if
he would be the right point of contact to give my shop steward upon their arrival so that they can
review the records and surveillance of audio and visual to prove my guilt? No it’s quite obvious | needed
to prove my innocence against those who had conspired against me.

what's alarming is that after hearing my concern the officer/clerk and the building manager notified and
redirected me to my offending employers instead of adhering to the safety of every person throughout
the building they were obligated to secure. 2 Broadway contains the main controls, data, and intel
technology that controls The entire subway system throughout New York City.

The security officer/clerk failed to report to his superior officer and failed to investigate the evidence
properly which would have proven my innocence, instead they falsely accused me, posted my name and
picture throughout the building, and labeled me as a threat to further humiliating me. All upon the
simple request of my offending employer.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 114 of 159

and-white copy of a layoff slip, into my reaching hand. After | had read it, in shock | asked him about the
reasons | was being laid off and an explanation what was written on the layoff Slip, he said that | would
find out if | decided to Brieve it. | asked him if he was aware that Mr. Greci had recently praised me for
my work and work ethics. He said that | could just file with the employment office or | could Brieve the
termination. He then said that | could get my tools and stuff, and that my check would come in the mail.
| told them | had my tools already, then handed him my security ID badge, and left.

At no time after coming from the security office building Manager’s office do | recall seeing Mr. Valerio
or Mr. Sanik again. Five Star falsely states that Mr. Sanik broke down in tears. Security footage in the
freight elevator would have shown his true emotional state.

What they conveniently left out is that Five Star Electric installs, repair, and maintain all of the security
cameras that would have proven my innocent; which include the cameras surrounding the perimeter of
~ the building that would have shown me immediately turning around to avoid Mr.Sanik, the loading dock
where | was falsely accused of threating the life of Mr.Sanik, and the freight elevator that would have
shown Mr. Stanik who stands at a height close to 7 feet tall, bending down to my height of 5 foot 3 %
inches, with dry eyes, spitting in my face while screaming “punch me in my face, punch me in my face”
as { stood against the wall telling him to leave me alone. Because of the importance of the technology
in the build that could cripple the City of New York, and because of the terroristic threat that has been
posed on the area after the fall of the World Trade Center on September 11, 2001, the perimeter of
the building, loading dock, records of all who enter and exit the building and elevator and the
monitoring thereof are of the highest of security concerns at 2 Broadway NYC. See exhibit NS for

more details.

_. ° All of the false statements made by my accusers were written and sign by them. Oddly, Mr. Greci wrote
Mr. Shatilla’s statement and his Signature appears on the bottom as | have proven in exhibit {2 that

forgery has played a factor in this case which was executed by the Assistant Super, Jeff Thurston himself.

The possibility of forging Mr. Shatilla’s name should not be dismissed. Be advised that Mr. Missineo’s
statement was greatly influenced by the friendship he has had with Mr. Greci since childhood. Mr.
Missineo even mentioned his sister had just moved in the house next door to Mr. Greci.

' I did give statement to all harassment, and discrimination issues during my grievance. It’s the reason
Why there was a grievance, they were the factors stated in my actual request. See exhibit _T _

. Five Star did not bring attention to the one sentence letter saying the termination was “justified” by the
grievance board, but had the audacity to consider the one sentence letter of the appeal judgment
Stating that the termination was “not justified” a typographical error. Five-star didn’t consider the
termination a typographical error or a technicality when the Asst. Super Mr. Jeff Thurston claimed he’d
written it and gave the reasons why he wrote it that way, nor when the grievance committee initially
found the termination “Justified” as the way it was written. °
vw

eC een

p

seed e
a

La

Pe

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 115 of 159

Five-star Had every intention of trying to ruin my career by wrongfully terminating me with every known
negative reason for layoff unjustly. They have provided statements containing false testimony were to
humiliate me, embarrass me, discredit me and my work skills and work ethics. They intended to build a
case against me by any means necessary from the time | walked in the door. They disregarded the fact
that | was entitled to the emergency personai/sick days that | took, and had used on the days that | was
absent. | was entitled to these personal/sick days by the collective bargaining agreement in which Five-
Star vehemently claim to uphold. See Exhibit 2, 1,5

| had gotten a warning for being absent after | had arrived on time and ready to work, but was told |
couldn’t start because of reasons that were no fault of my own, but because of a clerical error, and the
union hail could not process a card for me that day. As he had done with others Mr. Greci was unwilling
to confirm that the union dues error was corrected on said date. Five Star ignored the fact that | was
entitled to a personal/sick day to excuse me for this day as well. | was given a warning for leaving early
when | was told to do so by supervision to resolve the Union Dues clerical error. If | would not have left,
it would have been reason to accuse me of being insubordinate. This is a direct act of sabotage. | was late

twice one which | had no excuse for.

in the argument of their rebuttal, Five star claim | teft my work area to pursue a personal issue when
throughout all statements they acknowledge that myself, the security clerk/officer, and Building Manager
informed them that my reasons were far from being personal. | was being accused of threatening

someone's life.

Upon being hired to Five Star Electric in Feb 2017, | was told to fill out a new hire packet. Because there
was so much that was contained within the packet I did not recall specifically all of its contents however |
did inform those who inquired that | knew of my locals policy in general in addition to common sense
concerning harassment, discrimination, and retaliation. Knowing this to the extent that | did, | did not
violatéthe policy regardless whether or not | recalled Five Star’s policy itself.

if entry records were checked they would show where guys have come to work later than 9AM and was
allowed to work without warning or disciplinary notice for lateness. They would also show that other guys
were absent more than | was and weren’t giving any disciplinary warnings or notices. Five-star on the
other hand did not abide by their own policy nor did they abide by the collective bargaining agreement.

(Exhibit 4 __).

Never was | insubordinate, nor did | harass anyone. Because | had proof that the Assistant Super Jeff
Thurston lied to the Grievance Committee that Granted Five Star the “justified” judgement, and had
requested that the entire committee to be summoned as witnesses to Mr. Thurston’s forgery, lies, and

deceit in my appeal, Five Star did not appear.

| was not absent, late, nor did | leave early after having been given the warning, but because it is by due
process that a warning must be given first, they added the items to the termination in desperation that
they could be used for cause. The warning that ! was given does not accuse me of being insubordinate,
uncooperative, not suitable for work, unproductive, or in need for excessive supervision on or before it’s
date. it wasn’t until after the fact when | called for a shop steward and had went to security to prove my
innocence that they produced their statements giving false testimony which claimed that all said above
applied on and before the date of the warning. They included in the warning that | had left the job early
after being directed to do so; surely if | had done half of what they accused me of, it would have been
Ps

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 116 of 159

listed as well. After submitting, forging, and reconfirming the reasons for termination, Five Star left the
termination slip as it stood when they were granted a judgement of a “justified” layoff. Thinking the
judgment would remain in their favor as its stated, they never made any implications that there were
any typographical errors made on the termination. It wasn’t until after that fact when | submitted my
complaint to the Department of Human Rights, further away from their influence in the electrical
industry, that they attempt to change and submit an entirely different layoff slip in which | received a
copy of in July. As they state in the introduction of their rebuttal, Five Star Electric Corp employ 955
electricians who are members of Local Union #3 IBEW, which makes up a very large portion of the
overall total of electrician in the membership who work in the field.

The Union verbally informed me that they were not honoring any new layoff slip that added to or took
away from the original one filed, in addition the Union gave me an updated letter in July of their
judgement stating that the termination was “Not Justified”.

in an earlier act of further harassment, Five Star had told the investigating officer from the Department
of Labor, that the Appeal Committee had changed their decision from the termination being “Not
Justified” back to “Justified”. After the Department of labor did an investigation, they too found the

termination to be “Not Justified”.

Five Star have provided proof of their malice, deceit, and lack of integrity, within the pages of their own
rebuttal, false statements they provided to the Department of Labor, and to the Joint Industry Board’s

Grievance and Appeal Committee.

In their false statements, Five Star state that | never reported any issues of harassment as shown in
Exhibit [3.. which is dated April 14, 2017. However | did not file my grievance until April 17, 2017. tf!
had not given them notice of harassment prior it would’ve been unnecessary for them to make the
claim that | didn’t.

In an attempt to cover up the neglected responsibilities on the behalf of the Building Manager of 2
Broadway, in their rebuttal Five-Star state that a representative of the building manager Michael Brady
pulled Mr. Greci out of a job meeting, when in fact it was actually Mr. Michael Brady himself.

(exhibi 4).

included in five stars rebuttal it states that Mr. Thurston advised Mr. Greci that | should be terminated
for cause, told him that he would come to 2 Broadway to address the issue in person, and that upon his
arrival Mr. Thurston met with me and terminated me for cause. It also includes that the termination slip
was produced at the office. The evidence will show that Mr. Thurston left the office with the
termination slip given to him by his superior, and fabricated the termination slip to forge his name on

the document as its original author. (Exhibit, 10 |).

in their rebuttal five-star states that | left my work area during work hours to pursue a personal issue
with the MTAs security office when in fact | was on break. the personal issue that they claim | went to
pursue was not a personal issue. They had accused me of threatening the life of a coworker on the
property of 2 Broadway and was/an issue that would have been a concern of the MTA’s security office,

Five Star electric, Myself, and all parties involved. (Exhibit | 13.

Five-star electric failed to adhere to the collective bargaining agreement regulations for the ratio
between apprentices and journeymen. They failed to adhere to the safety regulations of the NFPA 70E

oN,
4

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 117of159 ~~

to protect all workers from ARC flashes and electrical hazards. They failed to adhere to the collective
bargaining agreement that permits members of local 3 to take personal/sick days in which they should
not be penalized or disciplined for taking. They have only conveniently used the collective bargaining
agreement when they feel it can be used in their favor, while ignoring the rights of the workers.
(Exhibit, 1).

At no time did | inform five-star electric the gender of the MTA worker who asked me if | was a male or
female, included in their rebuttal it is revealed that this was made aware to them, and indeed it was a

female worker. (Exhibit. | __).

In a hand written letter by Mr. Thurston clearly states that before April 13, 2017 did he hear any
harassment issues against me. (Exhibit. 7] __)}.

They did not respect me as a man, nor did they respect me as an experienced “A” Journeymen. Thaugh
they claim to employ 955 Union electricians, to my knowledge as of my last date of hire, they don’t have
not one female in a foreman’s or Sub foreman’s position. Mast of the females in the Union have 15-20

years of electrical experience. (Exhibit 115d

They labeled me as a female, and disrespected me for my gender transition. | am a person who
transitioned from being recognized as a female to a male in 2011. in his hand written statement Mr.
Valeria, added quotation marks on my name to insinuate that my name was not so, this also was one of
the things he’d told the elevator operator. (Exhibit \ ___).

in the argument of five stars rebuttal it is stated “Mr. Thomas further alleges that respondents engaged
in unlawful discriminatory practices by retaliating against him for asking the MTA securities office for a

point of contact...” . Be advised of the wordplay, the statement should read ”... Respondents engaged in
unlawful discriminatory practices and retaliating against him for asking MTA security office for point of

contact.

A SYNOPSIS OF MY WORK HISTORY

| completed certifications at the Communications and Electronics School in 29 Palms Ca. in 1998. | was
attending the College of Aeronautics to become an Airplane Mechanic in 2001, and was there the day of
September 11". | had volunteered my time to learn the basics of electrical work from 2001-2003 with
non-union companies, and | have been a local Union #3 Electrician for 10 years, adding up to 14 years of
experience in the electronics and electrical field. | was wrongfully terminated, harassed, falsely accused,

sabotaged, and conspired against.

Five Star Electric had the means to provide irrefutable truth, by including in there evidence the
surveillance of visual and audio of my conduct proving my guilt, and the entry records showing there
was no discrimination involved. They did neither.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 118 of 159
pa 6

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 119 of 159

 

Division of
Human Rights

NEW YORK STATE
DIVISION OF HUMAN RIGHTS

 

 

NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of

DETERMINATION AND
CAZE THOMAS, . ORDER AFTER
, Complainant, INVESTIGATION
V.
Case No.
FIVE STAR ELECTRICAL CO., JEFF THURSTON, 10188276

DANIEL GRECI, FELIX VALERIO,

 

Respondents.

 

Federal Charge No. 16GB702949

On 6/1/2017, Caze Thomas filed a verified complaint with the New York State Division
of Human Rights (“Division”) charging the above-named respondent with an unlawful
discriminatory practice relating to employment because of sex, sexual orientation, opposed
discrimination/retaliation in violation of N.Y. Exec. Law, art. 15 (Human Rights Law).

After investigation, and following opportunity for review of related information and
evidence by the named parties, the Division has determined that there is NO PROBABLE
CAUSE to believe that the respondents have engaged in or are engaging in the unlawful
discriminatory practice complained of. This determination is based on the following:

Complainant worked for Respondent as an electrician for about six (6) weeks. Complainant is
transgender and stated that he was discriminated against because of his sex and sexual
orientation (he is heterosexual but was perceived to be homosexual) when rumors and lies were
spread about him to his coworkers and other building employees because of his assumed sexual
gender and sexual orientation. He said that he was falsely accused of causing safety hazards,
disturbances, and making violent threats when he followed all possible safety methods, and
avoided all confrontations. He said that he was retaliated against when Respondent fired him
because Complainant went to the Head Security Office to ask fo int of contact so that
his shop steward could review surveillance that would prove Complainant was innocent
regarding the conflict with apprentice Marcin Sanik. ,

     
 

 

Respondent denied it discriminated against Complainant and stated that Complainant engaged in
unsafe work practices, repeatedly failed to adhere to the hours of work by showing up late, .
leaving early, or taking unscheduled absences; he engaged in insubordinate and disruptive
conduct, including leaving his work area and disturbing clients, culminating in his threat to hurt
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 120 of 159

2 Broadway to ask about access to the building's turnstile access records and whether the
building's security cameras have audio capabilities. Finding the requests odd, the MTA Security
Officer asked him if he had discussed these issues with his boss, Mr. Greci. Complainant ignored
the question and then asked for the identity and location of the Building Manager. .
proceeded to the Building Manager's office to ask for the same information. At this point, a
Tepresentative of the Building Manager, Michael Brady, pulled Mr. Greci out of his job meeting
to advise him that Complainant was seeking details about the building's security features. Mr.
Greci then contacted Mr. Valerio to inquire about Complainant’s disruptive conduct.

 

  

 

   
   

Shortly thereafter, Mr. Valerio, Complainant and Mr. Sanik went to Mr. Greci's office to address
the ongoing situation between Complainant and Mr. Sanik. (By this time, Mr. Greci had been
notified by the MTA Security Office about Complainant’s request for building security
information.) Complainant angrily told Mr. Greci that he felt like Mr. Sanik was disrespecting
him by not following his directives and constantly asking questions. Mr. Sanik told Mr. Greci
that he was very upset with the situation and broke down in tears. He Stated that he believed
Complainant had anger issues, and that Complainant constantly screamed at him, demeaned him
and threatened him. Mr. Sanik then provided a written statement regarding the day's events (see

_Rp. Exh. 7), including details about the threat made by Complainant. (A wcitten wimess

Statem ent-signed by Mr. Shatilla sur anik’s-version of the events; see 8.)

     

At this point, Mr. Greci telephoned his supervisor Mr. Thurston to advise him of the situation.
Upon his arrival, Mr. Thurston met with Complainant and terminated him for cause. Mr. Valerio
then escorted Complainant from the building. A termination slip was prepared by Five Star's
Superintendent's Office on the standard form issued by JIB's Employment Department (see Rp.
Exh. 9), listing the reason for Complainant’s termination for cause ("disruptive to job") along
with the other issues involving him which preceded his termination (“lateness", "absenteeism",
"leaves job early", "insubordination").

Prior to his termination on April 13, 2017, Complainant never reported to Mr. Thurston, Mr.
Greci or Mr. Valerio any harassing or discriminatory conduct by a Five Star employee towards
him based on his sex, sexual orientation or “transgendered experience".

On the date of his termination, April 13, 2017, Complainant filed a grievance with Local 3,
followed by a hearing held on April 17, 2017. During his approximately 45 minute presentation
at the hearing, Complainant did not testify about any harassing or discriminatory conduct bya
Five Star employee towards him based on his sex, sexual orientation or "transgendered
experience". Rather, he testified about a single incident in which a female elevator operator
employed by a contractor hired by the MTA asked him whether he was a man or a woman.

Respondents state that by letter dated April 18, 2017 (See Rp. Exh. 10), Local 3's Grievance
Committee determined Complainant’s termination to be "justified." Complainant appealed that
determination to Local 3's Grievance Appeal Committee, which held a hearing on May 9, 2017.
No representative from Five Star attended the appeal. In a one-sentence letter dated April 25,
2017 (obviously a typographical error) and mailed on May 11, 2017 (see Rp. Exh. 11), Local 3's
Grievance Appeal Committee reversed the Grievance Committee's determination and found that
Complainant's termination was “not justified." Five Star was later advised by Local 3 that the
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 121 of 159

or kill a co-worker. Respondent stated it terminated Complainant’s employment for cause
immediately following statements made by Respondent employees that Complainant threatened
his co-worker Marcin Sanik, along with Complainant’s aggressive behavior on that day. 7

  
 
  
  

The Division’s investigation does not support Complainant was discriminated against because of
his sex and/or perceived sexual orientation, In an effort to identify underlying harassing
behavior, the Division gave Complainant the opportunity to list all comments and/or behavior of
others towards him because of his transgender status. Complainant listed two incidents. The first
one was when he overheard Valerio refer to Complainant as a female in a conversation with a
male elevator operator; saying to the operator how Valerio does not like Complainant; that he
has Complainant work in the basement alone; that Valerio related details of previous
disagreements Valerio had with Complainant; and that Valerio told the elevator operator that
Complainant’s real name was not Caze. Accepting all of the above as true, it does not rise to the

Po \6

p y] 2b Complainant was overhearing them. Two unidentified journeymen were talking about how they

Mr. Messineo. This example, too, does not. rise to uisite ley:

environment as it is not pervasive or severe enough.

During the Division initiated interview, Complainant stated that he was written up for lateness
he g when others were not. As an example, he stated that Messineo missed several days of work
48 | consecutively because of dental reasons and was not written up, whereas Complainant missed a
PY day of work because he needed to help his grandmother with her radiator and was written up.
Another example Complainant gave was that Carlos Santiago missed at least four consecutive
days because he had marital issues and he was not written up.

Both examples above clearly show that the Situations are dissimilar; one was related to
medical/dental and the other to familial status, whereas, complainant’s time off denial was
related to his grandmother’s radiator; the situations are not comparable and neither is sufficient
{o illustrate differential treatment,

. ‘The third example Complainant gave was that Felix Valerio, who is a supervisor, missed work
p4 % | and was not written up. Complainant stated that he knows about this because he was part of

team. Besides lacking in detail, Complainant and Valerio are not similarly situated employees,
thus, an insufficient and inadequate example of differential treatment.

Moreover, Respondent provided a list of employees between September 1, 2016 to the present —
Po 18}

Pov

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 122 of 159

who were disciplined for similar wrongdoings as Complainant!. Out of a list of 28 employees,
seven (7) had time docket and received verbal warnings, most for leaving work early and one for
arriving late.

r Another example of differential treatment provided by Complainant was regarding his union card

issue. He stated during the interview with the Division that there were other employees who, too,
did not have their union card with them but were not sent home. He stated that like all others,
Complainant showed Greci the money order receipt in lieu of the card and Greci called the union
about all the guys who presented the money order receipts. Greci then told Complainant to go
and take care of the issue with the Union and marked Complainant as absent. That same day
Complainant went to the Union who told Complainant that there was a clerical error with:
Complainant’s name. Once everything was resolved, Complainant went back to work the next
day and told Greci to call the union and that it was all a clerical error. Greci told him that he
would not call and sent Complainant home. Complainant stated that he did not know if others
who presented money order receipts also had clerical errors.

The example above shows, as Complainant admits, that there was an error occurring on the
union’s side and cannot be said that Greci was targeting Complainant for some ulterior motive.

 

 
  

| And thus, is not an example of differential treatment.

The Division’s investigation does not support Complainant’s employment was terminated in
retaliation for engaging in protected conduct. Complainant alleged that his job was terminated
after he asked the MTA building security for a point of contact so that Complainant’s shop
steward could review video surveillance. This t t consti otected conduct
under New York State Human Rights Law, . a

Moreover, during the Division initiated interview, Complainant was asked if prior to filing with
the Division he complained of discrimination. He stated that he expressed to Greci concerns
about discrimination/harassment and that he wanted to speak to a shop steward. He then said that
he spoke with Greci on April 5, 2017 (the date Greci wrote him up because of lateness, absences
and leaving work early) and told him that he felt harassed and discriminated against because he
was over-supervised and treated differently from his peers and punished for things others were
not, such as lateness. Respondent denied Complainant has ever made any complaints of
discrimination or perceived discrimination. The Division investigation found no evidence to
support Complainant complained to Respondent and/or Greci about being discriminated against
based on his transgender status, his sex, sexual harassment and/or or any other protected class.

Based on the foregoing, the Division’s investigation does not support a discrimination occurred
in violation of the New York State Human Rights Law.

 

1 Respondent provided copies of Complainant’s write ups. On April 5, 2017, he was written up for absences,
leaving early, and lateness. On April 13, 2017, he was written up for lateness, absences, leaving early,
insubordination and disruptive behavior.
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 123 of 159

The complaint is therefore ordered dismissed and the file is closed.

PLEASE TAKE NOTICE that any party to this proceeding may appeal this
Determination to the New York State Supreme Court in the County wherein the alleged unlawful

discriminatory practice took place by filing directly with such court a Notice of Petition and
Petition within sixty (60) days after service of this Determination. A copy of this Notice and
Petition must also be served on all parties including General Counsel, State Division of Human
Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

Your charge was also filed under Title VII of the Civil Rights Act of 1964. Enforcement
of the aforementioned law(s) is the responsibility of the U.S. Equal Employment Opportunity
Commission (EEOC). You have the right to request a review by EEOC of this action. To secure
review, you must request it in writing, within 15 days of your receipt of this letter, by writing to
EEOC, New York District Office, 33 Whitehall Street, 5th Floor, New York, New York 10004-

2112. Otherwise, EEOC will generally adopt our action in your case.
Li . Pa : . :
Dated: IZ Ss ll
rooKlyn,/New York

STATE DIVISION OF HUMAN RIGHTS

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 124 of 159

in his statement describing the incident in the mechanical room with Mr. Sanik, Mr.Messino
(though he falsely stated that He Fetifioner instructed Mr. Sanik to work unsafely) he also
states that "the Journeymen and the Apprentice began to argue." He continues saying that he
tried to stop it from escalating but had no such luck. Mr. Stanik, in his statement falsely accusing
me te Rhtione of telling him to work unsafe, he also states that he was arguing with

me the Petitione’_ his "defense". Mr. Sanik and tle Cetitioner are not similarly situated

employees. Mr. Sanik was told to stop his argumentative behavior and continued. Mr.Sanik’s
statement is attached.

Mr. Greci asked me He Petitioner what the problem was with Mr. Stanik. | Me Pefiditner
calmly explained what the problem was and he in turn accuse me He feditioner— of being a
professional and said thatY was "ratting the kid out" | Kk. Letitioner told him that |

die reli bover was simply answering his question ‘and SALE: him know about what had
happened. In his statement, Mr. Greci accused me tle Pefi ione’_ of yelling at him,

Petit M5 defense of Mr. Sanik's offensive and disrespectful actions towards
mettle Let honer . What is being implied is that though (I fit er didn't yell,

scream, or express any nL dons behavior after being told to calm down unnecessarily)

| tHe Petitioner we spoke my Uy Pelibione AS defense in answering Mr. Grecip

| the Pelhone was perceived as having an argumentative behavior. Should.

Mr._R, Puce int failed to recognize that if it was rightfully s so that | Wee Pertrimer He Pei had

been accused of causing a disturbance for continuing to express my fhe Petitioners defense

of Mr. Sanik offensive and disrespectful actions towards me He Pedi tee Petitdoner (though

tthe @titine did not continue), then upon receiving Mr. Sanik's statement Mr. Greci
should've disciplined Mr.Sanik for the same actions he accused me de fel Honer -_ of.

In his statement Mr. Sanik said that | He Pelitiow- told him to do something unsafe and
that WE argued. His argument being to defend himself of the false accusation he accused
me_te Petitioner of. Again and Mr. Messino stated in his testimony that both "journeymen
and apprentice" argued. This situation too is comparable and sufficient to illustrate differential

in treatment.

Mr. Valerio expressed his dislike for me Ue Aedition €&r"_ because | dhe Pelidioner dbs a
person of transgender experience and he took actions to persuade other people in my

te Peditioncs work environment to do the same. He called me te fedthone- a
female, he slandered me tHe Pebil oner to others to depict me He Pelidona ina
negative light in an attempt to cause other people to dislike me for his
reasons. He disclosed my te Pek oners private vital record information that's only to be
used between employee and employer to other entities who were not entitled to such
information he did so without my tLe febijioners permission. His behavior was abusive

18
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 125 of 159

and negligent. he instigated and caused a hostile work environment for me He Pelutioner

to be subjected to, by those who were and were not Five Star's He Respondlaats employees.
Mr, Re Pace inl had accepted as truth of what Mr. Valerie said to the elevator operator a
non-five-star employee concerning my t+ Pebifion eS’ gender, his dislike for

me_the Rhitioner , along with disclosing my Me fedaktoners vital record information.
Instead of identifying the seriousness of the harassment against me fle Fett mer Mr.
Ra Parrint simply viewed all of these offenses as either gossip or poor taste when in
fact these offenses rise to the requisite level to constitute a hostile work environment as they

were pervasive and severe.

| fle Petitioner did tell Mr.R.facrinl__ that | tle Pet lhoner, overheard two ,
unidentified journeymen talking about how they caught a glipse of my pe Petibicners
cellphone's screen saver and saw a picture of a topless guy. They said he must've been

my tLe Pekebroneds lover. One of them sounded like Mr.Messino. Mr. Rh, Puccln)

dismissed this because | fle Peditoner could not identify the men, and it wasn't clear if the

- men were Five-Star's_: adh ( employees. However it did not matter whether the
men were Five Star's {Le Respondents employees, the fact that it had happened is self
evident that | WAe Petikiove was being subjected to a hostile work environment created by
Five Star's Ye Respendant's employees, and that the matter was no longer isolated within

Five Star Ske Regoorclant because of said behavior.

Mr.Messineo's situation was comparable because dle fofidine- family emergency was
because of a medical reason, and though a dental/medical reason is excusable they are still

unscheduled absences. |

Mr. Santiago's marital problems though understandable are not excusable absences under our
collective bargaining agreement, and is also considered unscheduled absences.

| de Petitlonerhad called the foreman Mr. Greci two hours before work and informed him
that te iHoners very sick grandmother had a radiator problem, and that

He Petitisner needed to be present to allow them on the premises because she was
unable to walk and could not open the door for them. Because it was snowing and the low
temperatures were detrimental to her health, tLe Ketidhoners concerns for her were high.
Once the radiator was fixed, je Potitoner came to work, it was around 9 AM the same
morning. When He Pefitloner arrived Mr. Greci told me tle Pedikione- “that he couldn't

start fe Petitioner for the day and instructed te Petitioner to go home. Though
pe Beha Poner followed his instructions, he in turn marked te Peper absent and

included said absence a a warning given to tle Pefiteoner. te Reb tbiondhad a family

emergency that would've been fatal had He Petbioner not taking care of the matter.
Meanwhile Mr._ A. Purr iat showed great sympathy towards the two the journeyman. The

2B
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 126 of 159

only thing that lack and comparison is the fact that both of the journeyman took four days

each, opposed to the one hour and 45 minutes, the Pelikiow.e took the time needed to ensure
. é
dle febibioners family's safety. The differential in treatment is sufficiently illustrated. 3

In the grievance review and in Five Star's fle Reseondlend- rebuttal the account Mr. Greci

gave of my fie Petitioners actions of being insubordinate towards him (along with a host of
other false statements he made accusing me le Pedid loner of working unsafe, arguing with
others, and causing disturbances), was said to have occurred before the date of the warning.
None of the incidents were included in the warning because they simply did not happen as

falsely stated.

Te Petitioner was told by Mr. Greci (THE FOREMAN) to leave work in the middle of the day. He
instructed He PetiMloner to go to the union hall to correct a clerical error. He then accused
}Le fellanioner of leaving work early after te Pebibntrvec followed his instructions.

After correcting the clerical errors and returning to work the next day again | pee Retitiine-
was instructed by Mr. Greci to leave. After | ee Febblone had followed his instructions he

then added the offense to the warning dated April 5, 2017.

After | the Kelitioner was given the warning April 5, 2017, for following Mr. Greci's

instructions, none of the offenses occurred again yet Mr. A, Paccl) included them as if they
were repeated offenses and reasonable cause for termination and determination of his

investigation to support his decision.

All "A" Journeyman of Local Union #3 under the collective bargaining agreement, who for
whatever reason filled the need to take an unscheduled day off from work are allotted five

personal days a year to do so. Fie Pod Afioner used my lhe — Retitione S entitled Personal

days, for both said days of absences. documented proof is attached.

Mr.Greci called the union hall to check the payments for everyone who didn't have a union
card. | fle, pedi tne was not the only one who didn't have one, there were at least three
others. Mr. Greci was then told that there was a clerical error concerning my dle p eb bioners
union dues payment. The rule is that you cannot work on the job unless you have a valid union
card in your possession, if you do not have one you get sent home until you are able to do so.

Mr. Greci sent me tHe Peltoner home to take care of the clerical error. Though

| We Pelitioner showed hima receipt showing that the dues were paid, as well as a few of
my th £ Cebitlon eS coworkers who paid their dues but did not recieve their cards had done,
He Fed tione~ was the only one he told to leave to resolve the matter. Even after the clerical
error was corrected, Mr. Greci did not extend the same courtesy to me dle Pelitimtr ashe

36
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 127 of 159

4. é 3 4 oe 7 oe “
did my fle RehLoners peers. All of my He Ped) ddoner'S coworkers who did not have a
union card was allowed to continue to work, je Petition on the other hand was
instructed to leave, and then accused of leaving the job early for following those instructions.

The following day after the correction was made, idle Pelidto tr_was instructed to leave
a
again after arriving to work on time. While my. He Pebttion eBcoworkers who still did not

have a union card in their possession was allowed to work. | fle Ped ome—on the other hand
was given an absence, and a warning for following a supervisors instructions. This demonstrates
a sufficient differential in treatment between me Mioner and

In his dismissal Mr. R Parcini make excuses for Five Star's #le Respandants lack of

courtesy for fle Pediftone as if dée PebHoner were not entitled to the same treatment as my

fle Petidionecs peers because of a clerical error that was of no fault of fee Rb ener own.
cf é '
This is also included in 4L, Podak greeS rebuttal in which Mr. R. Cecin) complained of

reading because of its lengthliness. The Department of Human Investigator, Mr. &, Facrin i.
did not put the same importance towards the nature of my tHe Pedi Honer- emergencies as
he did my tle PetifionerS peers, even after seeing that the grievance board of

my dhe Ped poner Union did not honor, or accept the accusations for reasons of

my +e Pel tionedss termination April 48, 2017.

in his explanation Mr. R, Purcin' gives false testimony. The Pedi never told him
that tLe Rebitioner  wasa part of "THE TEAM". If de Pelitionewas a part of said "TEAM", it
would have been unnecessary to submit a complaint. What was told to Mr. R, Paccia

was that the day after Mr. Greci gave ° Pe ‘itioneghe warning letter, Mr. Valerio came in late
after 9 AM and was not sent home or written up. Later on, on the same day, Mr. Greci had a
talk with Le PelbHonerabout him wanting me tle Petit to be on "THE TEAM". Mr.
Greci did not show this type of interest prior.

In his investigation decision, Mr. R, Pur mini states "Moreover, Respondent provided a list
of employees between September 1, 2016 to the present who were disciplined for similar
wrongdoings as Complainant!. Out of a list of 28 employees, seven (7) had time.and receive
verbal warnings, most for leaving work early and one for arriving late.” [In this statement Mr.

R. Namuy) accuses me fle Petit; én@"__ of wrongdoing without sufficient
evidence of such. He implies that | tHe PePidiorerwas disciplined for similar wrongdoings as

if he weren't speaking “allegedly",]

1respondent provided copies of complainant's writeups. On April 5, 2017, he was written up for
absences leaving early and lateness. On April 13, 2017 he was written up for lateness absences
leaving early insubordination and disruptive behavior.

4B,
Po GA, 10

 

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 128 of 159

There are only four forms of discipline when it comes to work-related incidents and those are:
having time docked, given verbal warnings, given written warnings, and termination of
employment. | He Pet Mignem was subjected to all. Mr. Ra Aeen\ explains that "out
of 28 employees (7) had time docked, and received were Verbal warnings as the Complainant.”
Out of the seven, (6) of them were docked and given verbal warning for leaving early, and one
of them were docked and giving verbal warning for arriving late. Out of 28 employees on the list
Mr. R. Pucci compared the disciplines | he Ped] hener was subjected to (7) of those
employees, 21 of the employees listed were not.given verbal or written warning nor were they
fired, the offenses and disciplines were conveniently excluded in Mr. R, Puce) al
determination. It is not stated whether or not if it had been found that these (7) employees
were discriminated against based on their assumed gender, sexual orientation and/or if they

were either persons of transgendered experience, or female.

(Though Mr. R. Parra) mentioned the absences above, he failed toinclude

that tLe Pet jd 10Ne" =. Mr. Jeff Thurston (Five Star's Assistant Supervisor) Forged his
name to a copy of the Original Termination that was issued to me fle Red jt loner April 13,
2017. He later then cleaned that he in fact was its original author to the grievance board.
Threatening the life of a coworker was not included in the termination. Mr. RB Pucriad was
given copies of the original termination with the signature of its original author as well as a copy
of the termination after it was fraudulently altered by Mr. Thurston. Ultimately proving Mr.
Thurston's lack of integrity, lack of professionalism, and his lack of respect towards his superior,
Mr Kenetth Benfante. The original author of the termination slit dated April 13, 2017. Yet Mr.
R.Pxcrin'l___ defended Mr. Thurston's fraudulence and accept that the termination as a
"Technical Error". | He ehdione\ was not issued a WRITE UP on April 13, 2017. Five-Star

the Resporolent- tried to submit fraudulent disciplinary documents dated April 13, 2017,

including an entirely different termination to the Union SEVERAL MONTHS AFTER the Appeal
Board determined that the termination was "Not Justified". After proving indisputable truths
during the Appeal, against the many lies that surfaced on Five Stars, es Res pane lapd- behalf,
the "Not Justified" decision was made .The Union had informed tle Pes donerthat it had
rejected Five Star's tle Rep ahd attempt to submit the documents and that no further
proceedings would progress concerning the termination, and as far as the Union was concerned
the case was closed. | Lx Pedi loner included written documentation by the union
confirming these facts in my dle Pedtioner’s rebuttal which Mr.» Pucrint_ complained
of reading because he said it was too lengthly. | tHe Ped db loner also informed Mr.

Rs farrin) _ of such and telephone calls. Knowing these facts Mr. £.. Parrin? ignored
five stars ¢4e Reseonclank fraudulence and lack of integrity. Instead he accepted the

above, implying the provided information given to him by the Respondent were indeed factual
without requiring the evidence of validity that they had actually taken place, and/or were

 

|_tightfully issued (for he had more than enough reasons to inquire further). In their rebuttal five-

5B
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 129 of 159

star He RespPwlan’ actually accused me of disturbing a client on the premises who they
later claim in the same rebuttal was it even in the building on the date that the offense

occurred.

After the termination was deemed "NOT JUSTIFIED" in the appeal, Five Star fle Lespinapr-
made false statements to A New York State Department of labor investigator in which they
stated that the Union had reversed its decision of the termination being "NOT Sone back
to being "JUSTIFIED". This false information given prevented me de BRet)EUNG from

receiving unemployment benefits until myself and The Union informed the investigator that the

claims that Five Star. fle Re. rolant- had made were in fact false. Again proving the lack
of integrity on five Star's ! bad S behalf. Mr._&, Purrial did not include these

vital facts in his determination.

Mr. 2, Parrind’ _ stated how he agreed that my tle Pelitionec’s response to Mr. Sanik’'s
remark could have been taking as a threat and not sarcasm. When | Jee Pedi ener
pointed out the fact that Mr. Sanik remark itself was irrational and could not be responded to
logically, and that my Ye Pet Him ers response was sarcastic yet complexed enough for
"me ie Ped WH 6ne/ to feel the need to further explain myself by way of common sense. A
factor that should have been taken into consideration in making his decision. In the incident by
the freight elevator, Mr. Stanek and his witness both made the claim that | foe PetiFioner
simply stared at Mr. Stanek in recalling their account of the false accusation that
ithe Pelddrer_ threatened his life. Failing to realize that in order to make such accusations
that they in turn would've had to been staring at me dle Ref id/0nerto even make such

allegations.

When | fLe Pefitioner went back to ask security about a point of contact not only was
| ie pebioner not assigned to a work area at the time but | Me Feditenec made
my fed: tners inquiry during our breakfast break. During breakfast break no one in the
work crew is obligated to stay in a specific area. Some guys go for smoke, some may go to the
shanty to watch the news, or some may go outside for fresh air, or to make a private phone call.
We are given 30 minutes for breakfast break. Break starts at 9 AM, at 9:05 AM
j fle Peboner had made the inquiry with security concerning a point of contact for my
{Le Doli tines shop steward. At 9:12 AM is when | tle Pedibloner was redirected to my
je pehhine employer. And it was at that point that Mr. Greci told me fle Rider _ to
meet him in his office. As | phe Pebhener had done so many times previously,

i ed one followed his instructions. | de Pop dlon er hadn't gotten to the shanty

6h)
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 130 of 159

around 9:15 AM while it was still break.

Mr. Q Pure in assured me tle PefHoner that he would take the necessary steps to

see if he could get the surveillance footage from the building to prove my. fer) loner f

innocence. He later informed meddle Padidddner— that he had inquired but would be

unable to acquire said footage. Later | tLe Reb: iter found out that the NTA's legal
department would have provided this information per FOIL requests. When |

fre Petitioner told Mr. R, Raerin\ about it and asked that he makes such
requests for the investigation, he said that he would not do so.

de ‘ 4 .
Mr. Ry Parriny include in his dismissal that the Pefidr ners complaint

that his job was terminated AFTER he asked the NTA building security for a point of contact so
that the_e didione ‘S shop steward could review video surveillance and determined

that this conduct in itself did not constitute protected conduct under New York State Human
Rights Law. (see attached copy of dismissal) Page 3

When in fact the Pebrdbioner complaint was that his job was terminated BECAUSE he

asked the MTA building security for a point of contact so that the feb Loner— ___ shop
steward could review video surveillance, which is in fact a conduct that is constitute protected

conduct under New York State Human Rights Law. (See attached copy of dismissal) Page ~-
Pe Prom ese tent &L).03691-AJN-RWL~ Document 63 Filed 01/28/19 Page 131 of 159

    

COMMUNITY HEALTH CENTER

March 11, 2013

Patient Name: THOMAS, CAZE
Patient dob: 12/16/1977

Dear Dr. Garramone:

Thomas Caze has been followed at our practice since April 2011 for a condition known as Gender
Identity Disorder. Mr. Thomas although born physically female, is actually psychologically male.

As aresult of his continuing treatment to resolve this conflict, we have determined that his

psychological gender (i.e. male) predominates over his physical gender.

Mr. Thomas is successfully transitioning from female to male through a treatment program of
gender reassignment. In April 2011, Mr. Thomas met with a Callen Lorde mental health
professional and was deemed able to give full consent for gender reassignment .

Mr. Thomas does not have any medical contraindications for general anesthesia. He is at low
cardiac risk for this surgical procedure. Attached are his most recent labs, per your request. I
fully recommend that Caze Thomas be considered for chest reconstruction surgery. I am open to

discussing this further at 212-271-7200 x7622.

Thank you,

EDDIE MERAZ FNP

356 West 18 Street ' New York, NY 10011
(212)271-7200 » Fax (212)271-8111 + www.callen-lorde.org
seme 1° Ay PAG hd) EWhyRocument 63 Filed 01/28/19 Page 132 of 159

 
~~"

 

Fale -T dua termuation

allegation that he was terminated for what he characterized as the protected activity of requesting vi video. surveillance.

Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 133 of 159

where plaintiff had not engaged in “protected activity,” because he “failed to allege that he
complained about statutorily prohibited discrimination”). Here, Petitioner did not exercise his
protected rights but took matters into his own hands and improperly sought out information from
the MTA Building Security Office thereby interfering with Five Star’s business relationship with
the MTA. Clearly, it was inappropriate on Petitioner’s part to go directly to the MTA and ask to
review their video surveillance, especially in this day and age.’ By Petitioner’s own account, he
did not tell an official of Five Star he was being discriminated against or harassed because of his
transgender status, sex or any other protected class. Rather, he said he only told a supervisor he
felt harassed or discriminated against because he was over-supervised and treated differently
with no tie to his transgender status or sex. The Respondent denied he made any complaints.

In sum, the SDHR conducted a fair and comprehensive investigation that gave Petitioner
ample opportunity to provide sufficient evidence of the discrimination against him because of his
transgender status or making proper complaints of violations of the Human Rights Law. Despite
such opportunity, the SDHR found he did not provide sufficient proof to warrant a finding of

Probable Cause to hold a hearing on his claims. Not only was the determination a proper

 

> It should be noted that the Investigator_gave the Petitioner the benefit of the doubt and accepted his

 

from. MTA Security. In fact, the final straw th edi rmination was him threatening another employee
with physical harm. The threatened employee, Sanik, wrote a report that Petitioner yelled and screamed at him

about not doing exactly what Petitioner told him to do and asked if Sanik “wanted to take it to the hood.” Sanik
asked Petitioner why he was looking at him like he wanted to hurt him to which Petitioner responded “if he wanted
to kill me, he would kill me.” (Attachment C to Stolzer Aff.). This threat was witnessed by another Five Star
employee who recalled in a written statement that Sanik asked Petitioner “why are you staring at me, you look like
you wanted to kill me.” Petitioner responded “if I wanted to kill you, I would kill you. Petitioner continued to stare
at Sanik and said “this kid is going to make me punch him.” (Attachment C to Stolzer Aff., Exhibit 8). In one of his
written submissions to the SDHR Thomas wrote, “[Sanik] then turned around and said that I was staring at him as if
I wanted to kill him. Figuratively speaking, I said if I wanted to kill you, you would already be dead, and there you
stand alive and well.” (Attachment D to Stolzer Aff., Page 9).

 

a _.
hye 5, a “6 neo! © Fi Keane tty Be pre

‘96

   
  
 
 
 

T ae SS grad bp Sexe, Dn kek 1s ancepial deowend

“nel Gn Sg 4h aor pravdulend yy Decfored by je, TharStqin

pnd pnaphte wey We, Thurstan FESS MS Aemegrnd wine } be
Tr wD & Eee He Yo erminadion ShP i

 
  

war Off nei tnes ferme lon Giips

, ? irs er "
we es ATTEANLE Cornwall, At 7 beat cy oat Meceakenlan wa Ores 1icCee—- —

une

S de hee 2 ZAK Ops

a

a one

we a8

vr
Zease4:18%v-03691-AINARWES Document 63 Filed 01/28/19 Page 134 of 159

§

attached to the Affirmation of Ernest R. Stolzer submitted in support of Five Star’s Answer and
Objections in Point of Law as Attachment C”)'

Jeff Thurston is employed by Five Star as an Assistant Superintendent. In that capacity,
Mr. Thurston manages the field labor assigned to eight (8) projects, including at all relevant
times the electrical maintenance work for the headquarters of the Metropolitan Transportation
Authority located at 2 Broadway in downtown Manhattan New York (hereinafter referred to as

the “MTA Project”). The field labor for each project. is directly supervised. by.cither.a.General
ot \(Attachment C to Stolzer Aff., Page 1).

 

 

Daniel Greci was employed by Five Star as a General Foreman. Mr. Greci was assigned

 

tothe MTA Project aud, supervised approximately twelve ( 12) electricians. He reported to
Ree Feekment Showing ee orlyire| oeref ( Hue Porgect copy

reat 7 ) ey
OF Hee, heer WAL A Wowed to Pleabklige [Co paja oh Ly here
PNG; Greet) $9908 2S A GeaFornGn Brack 235 a Be Hes be
Felix Valerio was employed by Five Star Electric as a Foreman. Mr. Valerio was also

  
              

Thurston. (/d.)

 

assigned to the MTA Project and supervised approximately eleven (11) electricians who

d_ work on the MTA Project. Mr. Valerjo reported to Mr. Greci. (Ia.)’
f te Meme aed For hig Role

aar V, Valerie CIES s ae dr
PMPROILES), SG: aa. ale harr Ass Ye Ab her. 5S} at A antice
i

est CPS
On or about February ‘27, 201° - Petitioner C aze Thomas, an electrici was assigned to

    
 

work at Five Star by the Employment Department of the Joint Industry Board of the Electrical
Industry (“JIB”) which, among other things, facilitates the placement of unemployed members of
the union, Local 3, I.B.E.W. with union-affiliated contractors such as Five Star. Thomas was

directed by Five Star to report to the MTA Project. (Attachment C to Stolzer Aff., Page 2). At

 

' References hereinafter to attachments to the Affirmation of Ernest R. Stolzer shall be designated as
“Attachment _ to Stolzer Aff.” with the letter of the referenced attachment.

* On or about January 1, 2018, the MTA awarded the MTA Project to another electrical contractor, Nead
Electric. As is sometimes customary in the industry, both Greci and Valerio have transferred to Nead Electric to
continue working on the MTA Project.

Ue Capa?
Lire Cus buat “~ Come Bssigred do Gt © Gr

ayn ve progecd he w oP f i A
ooh GV, UNTTOR Hee
hAr. bee ) PUES Regeren fa
fE

Fore mA air pal Gren, ies
af
ny

oly Daeg Baw Jr santipes ag
gu

 

eo i J i

 

rereictin Me: Yd ekg in dre diawed. At pnd Eff.

$e OS he S wis ~ “are PRED i

Ane | lw RH Becerec
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 135 of 159

118 A.D. 3d 391, 987 N.Y.S. 2d. 217 (2d Dep’t 2014) (‘NYSDHR’s Determination [of no
probable cause] “entitled to considerable due deference to [NYSDHR’s] expertise in evaluating
discrimination claims); Matter of Smith v. New York State Division of Human Rights & SKF USA
Inc., 142 A.D. 3d 1362, 38 N.Y.S. 3d 651 (4th Dep’t 2016) (“Courts give deference to {the
Division] due to its experience and expertise in evaluating allegations of discrimination... and
such deference extends to the Division’s decision whether to conduct a hearing”); Matter of
Camp v. New York State Division of Human Rights, 300 A.D. 2d 281, 751 N.Y.S. 2d 564 (2d
Dep’t 2002); Matter of Curtis v. New York State Division of Human Rights, 124 A.D. 3d 117, 3

N.Y.S. 3d 138 (3d Dep’t 2015).
B.. SDHR’S Determination of No Probable Cause Should Not Be Disturbed

1. Petitioner Was Provided a Full and Fair Opportunity to Present Evidence of
His Claim of Discrimination

It is clear the Petitioner was provided a full and fair opportunity to present evidence in

support of his claims of discrimination. Petitioner submitted his charge of discrimination with

neat Rr ge EAT teste ASCP tre

attached pages articulating his claims, was interviewed in person by the SDHR representative.

caren Tt tt

investigating the charge, given the opportunity to provide the SDHR with a list of alleged

comments and/or behaviors toward him because of his transgender status, and submitted a

fourteen-page, single-spaced typed writing. rebutting the evidence rovided by Five Star and

oth Kespanlanks five Ste Elebic Cy sad Pe SOW Payted Se acene SEY oe onell
B I ovinat harrassment cn Page Yo op Compitintany-SPlaaligep® Yel heal As Coe

providing support for his case. (See Attachments A and D to Stolzer Aff.). 83 @ olle- / Se cUgiendly
Stated Vieledians, _—

As noted earlier in this Memorandum of Law, the SDHR has broad discretion in
determining the method to be employed to investigate each particular case. There is no
reasonable argument that Petitioner was not provided ample opportunity to present evidence in
support of his claim of discrimination, no less that the SDHR acted arbitrarily or capriciously to
his disadvantage in the way it gathered evidence.

- Aas tadery lewenl La e 2 Sev

a fn % . j } i 9 i a yD ie ae
The Complatntank (Plantipe eee os ere Sine Elekele COM
‘ag SELLD hhenever Mie Respotent - ety toad Rudin bos Cast
Ue SDIARL , haveves chem Medrmowsie) aro Ashlee Cosird

i : es Hh
Tavecvetl, Jemes Cron y M / ~

 

by
aS Weel
bee “Ley 0 ee fon
COE FANGS En ue

'CASé 1:18-cv-03691- AJN-R RWL Document 63° Filéd 01/28/19 Page 136 of 159

terminated for cause and told him that he would come to MTA Project building to address the
issue in person. Upon his arrival, Thurston met with Thomas and terminated him for cause.
Valerio then escorted Thomas from the building. (Attachment C to Stolzer Aff., Page 5).

B. Petitioner Filed His Verified Petition To Review SDHR’s Determination

Petitioner filed a Verified Complaint of Discrimination with the SDHR on or about June
1, 2017. (Attachment A to Stolzer Aff.). In his complaint to the SDHR, Petitioner alleged he
was discriminated against by Five Star because of his sex, sexual orientation and retaliated
against because of opposition to discrimination. He alleged that because of his sex and
perception of him being homosexual and transgender, he was subjected to rumors, lies and was
falsely accused of “causing safety hazards, disturbances and making violent threats”; was given a
warning for being late twice, absent once and leaving work early, while several co-workers were
absent or late but not disciplined. He further alleged that after being accused of threatening a
co-worker, he went to the Security Office of the MTA and requested to view the building
security surveillance tapes and entry records for the Headquarters Building. He complained he
was ignored by the MTA and redirected to his employer. Petitioner claimed he was terminated
because he went to MTA Security about the security tapes. He further alleged he was innocent
of threatening fellow employee Sanik.

The _ SDHR__conducted__a a_thorough investigation of. the Petitioner’s claims of,

 

discrimination. _The SDHR held an_ in- n-person. interview of the Petitioner, provided | him a an

 

 

 

 

opportunity to | to list all alleged comments and/or. behaviors of others toward him because of his

“cen renmnennnat eeORtN rye anata Yt canerentin tt tr Ae Aas

 

 

 

me

transgender status. (See Determination and Order After Investigation dated December 5, 2017

Shr

attached as Attachment B to Stolzer Aff.).

LT the (pepe Indonl hae axvir Met ot ny
canvestig hor pr Person. Thy is A FAlse Stobement, aw lie.
+ — oye

-BWL L Docurnente3,, (pFilag 01228/19 <Page 122.0459)

wey Y

if x LABAISIN
Reper + Thee

‘pend Ba esc” 3S bloer @ LF o
New York courts have consistently held that SDHR “has broad discretion in determining

e664. ii8- 18-4 03 e1,AJN

the method to be employed in investigating a claim.” Matter of Bal v. N.Y. State Div. of Human
Rights, 202 A.D.2d 236 (1st Dep’t 1994), lv. to app. den. 84 N.Y.2d 805 (1994). SDHR’s Rules
of Practice provide that SDHR’s investigation “may be made by field visit, written or oral
inquiry, conference, or any other method or combination thereof deemed suitable in the
discretion of the regional director or the director of regional affairs.” 9 N.Y.C.R.R. §465.6(b)
(emphasis added). Thus, as long as a complainant has a full and fair opportunity to present his
claims, SDHR may use whatever method or methods it deems appropriate in its discretion to
investigate the claim. These methods often include requesting written position and rebuttal
statements from the parties, reviewing documents submitted by the parties, and. interviewing
witnesses at one-party or two-party fact-finding conferences. See Matter of Cappuccia v. New
York State Div. of Human Rights, 140 A.D.3d 750 (2d Dep’t 2016).

peer cern er merenee
— ees orn \

To establish that SDHR’s investigation was “arbitrary and capricious” requires evidence

    
   
  
   

that the administrative agency’s examination was “so abbreviated and one-sided that it resulted

ina a record which did not afford a reasonable basis for, an administrative. determination. ” Matter

PA sg, peorerinn eat

of Verderber v. Roechling Steel, Inc., 110 A.D.2d 705 (2d Dep’t 1985); Matter of Bal, 202

A.D.2d at 237. —_

en “Petitioner does not assert in his Petition to this Court he was denied. a full and fair
a ee Ne Mes COM

teen get" tgs enone

opportunity to present evidence i in support | of "his complaint of discrimination. Rather, Petitioner
Cn

everniee: rere serene 1 eancreer en nea AT Nay
po ee as a nem nen ras orm tt ean annem

|

simply disagrees with the conclusions reached by the SDHR regarding the allegations in his

Complaint.

yo However, the courts must afford great deference to SDHR of Human Rights in reviewing

a determination of the agency. Matter of Knight v. New York State Division of Human Rights,

@
ber von wey EPRI Ae

SD few CE Oy te Lowe BY v Sn LOOK A PG ° ay
CSE T-18-cv-036914AJN-RWL Document 6% Filed01/28/19 Page 138 of 159

The SDHR’s Determination of No Probable Cause properly addressed this dispositive
issue of motivation at the outset of its decision and found “[t]he Division’s investigation does not
support Complainant was discriminated against because of his sex and/or perceived sexual
orientation.” (Attachment C to Stolzer Aff., Page 2). The SDHR asked Petitioner to provide a
list of “comments and/or behavior of others toward him because of his transgender status.” (/d.)
Petitioner provided just two (2) alleged incidents: (1) claims he overheard a single conversation
by a third level supervisor with an elevator operator about his transgender status; and (2) heard
on one occasion two individuals, neither of whom he could even identify as Five Star employees,
in a conversation about seeing on telephone screen showing a topless male and one individual
stated he thought he was Petitioner’s lover. (/d.) -

The SDHR found that neither incident was pervasive or severe enough to constitute a
hostile work environment. The agency was not only within its discretion in reaching that
conclusion, it was correct as a matter of law. Whether considered individually or together the
incidents did not constitute sufficient proof of discriminatory intent or hostile work environment.
Khalil v. State of New York, 17 Misc. 3d 777, 784 (N.Y. Sup. Ct., 2007) (dismissing plaintiffs

hostile work environment claim because “[i]solated, minor acts or occasional episodes are
’ — tt a

je ett rg ert Aa He crane

generally insufficient to meet the threshold requirement ofa hostile work environment . . .

change in the terms and conditions of employment”)

pete te cn enna

conduct must be extreme to amount to a
eT cnet cep RTO cane tn et pe Soo ve i - fv eseenege eta one
None of whe v weAL LOS y ore EASCS, Pol o @
. ; . ' ve wecte Med bn, \Qree imet. can’
(internal quotations omitted). Abuses CRO EMEA by * ~, , Retee, Sich rag
—— eee C4USE fi by phe dererchantse/ Keg ed aig Loti e,
NORE OF Typed Minsc, or OCLAs oan |
During an_in-person interview by the SDHR Representative Petitioner complained about

being written up for lateness when other employees were not. The SDHR found the examples of
other employees given by Petitioner were not comparable to his situation and therefore

insufficient to establish differential treatment. The Investigator did not simply dismiss
{ a i +f 2 z CCF Be ’ Lo") VA — DELS OM
Dean, Never inos re Meds a ener Eve hac f r

die 8 ; s Boe
dof. wo tf) 6ny SDR Beprésentarive .
ander Wleed/ vidt. Hing SDH Bey
SDA FEE AE SHE
or AJ WL
vet SRE Bre Pa’ CiggoH/28/79 Page 139 of 159
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 140 of 159

ft NEW. Division of
Cy stare | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner

INFORMATION FOR RESPONDENTS

CONCERNING COMPLAINT PROCEDURES OF
NEW YORK STATE DIVISION OF HUMAN RIGHTS

The New York State Division of Human Rights is a State agency mandated to receive,
investigate and resolve complaints of discrimination under N.Y. Executive Law, Article 15 (Human
Rights Law”), The Division’s role is to fairly and thoroughly investigate the allegations in light of all
evidence gathered.

WHAT TYPES OF COMPLAINTS ARE HANDLED BY THE DIVISION OF HUMAN
RIGHTS?

The Human Rights Law forbids discrimination in employment, apprenticeship and training,
purchase and rental of housing and commercial space, places of public accommodation, certain
educational institutions, and credit transactions. If a person feels that he or she has been discriminated
against by of reason of race, color, creed, sex, age (not public accommodation), disability, national
origin, marital status, familial status (housing only), conviction or arrest record (employment only),
genetic predisposition (employment only), military status, or sexual orientation, or because he or she
has opposed any practices forbidden under the Human Rights Law, that person may file a complaint
with the State Division of Human Rights.

HOW DOES A PERSON FILE A COMPLAINT?

Persons wishing to file a complamt of discrimination may contact the nearest regional office of
the Division of Human Rights. The Human Rights Law requires that they must file such a complaint
within one year of the alleged unlawful discriminatory act.

WHAT IS THE INVESTIGATIVE PRO CEDURE?

The Division represents neither the Complainant nor the Respondent. The Division pursues the
State’s interest in the proper resolution of the matter in accordance with the Human Rights Law.
Complainant and Respondent can retain private counsel to represent them during the investigation, but
such representation is not required.

Upon receipt of a complaint, the regional office will:

« Notify the Respondent(s). (A Respondent is a person or entity about whose action the
Complainant complains. An employer must have four or more employees, with certain
exceptions, for the Human Rights Law to apply.)

« Resolve issues of questionable jurisdiction.

 
Case 1:18-cv- -
Cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 141 of 159

Protection of personal privacy: In most cases, you will be expected to submit
esponse to the complaint. The Division observes a personal

documents in support of your r
privacy protection policy consistent with Human Rights Law § 297.8 which governs what

information the Division may disclose, and the N.Y. Public Officer's Law § 89 and § 96-a, which
prohibit disclosure of social security numbers and limit further disclosure of certain information
subject to personal privacy protection. Please redact or remove personal information from any
documentation submitted to the Division, unless and until the Division specifically requests any
personal information needed for the investigation. The following information should be
redacted: the first five digits of social security numbers; dates of birth; home addresses and hom
telephone numbers; any other information of a personal nature. The following documentation
should not be submitted unless specifically requested by the Division: medical records; credit
histories; resumes and employment histories. The Division may return your documents if they
contain personal information that was not specifically requested by the Division. If you believe
that inclusion of any such personal information is necessary to your response, please contact ine

to discuss before submitting such information.

If you have any questions about the process generally, or how to submit your response,
please call me at (718) 722-2060.

, Very truly yours,

am

Joyce Yearwood-Drury
Director O.S.HL1.

Enclosures:

Verified Complaint

Respondent Contact Information Form
Information for Respondents

\ue to

. - Lectin ee er snes
NI genk Vas #* ar apy, «becat F j
7 fhe Spke never . fad v4 thee invest? jar on chandter’
i eonwenlly, : f parc Ten: Cane & . is - !
ak Yi fp hau Jacking Me Wine gook Masts el ee
he erty 3 2 - OAL Aft Sy é non Pere 7

syd. dl He 2es/? ae Syn! gy
7 Syhtr ee A aS DO! S
on npn
ve ° sarion op 1%

ya

 

 

 

 

 

 

 

 

 

 

 

Page 2

 

 
4

Case'1:18-¢v-03691-AJN-RWL Document 62 Filed 01/28/19 Page 142-of 159
ti

. fe {I
« a9 af xX ai = tL nae LY indelS
This ence Ene / page Aten: with offers of wee Stabe Deal oF Harney Rares
wes isin ien and cheaters nlp Lion v3 arbi trary And CAPRMAOVS fred ce lack. ra Hoa b455

has Complainant work in the basement alone; that Valerio related details of previous
disagreements Valerio had with Complainant; and that Valerio told the elevator | operator that
Complainant’s real name was no \Caze.| Accepting all ' of the above as true, it does not rise to the

requisite level level to constitute a hostile work environment as it is not pervasive.or severe enough.

|2@) At most, it is gossiping that, although it could very well be in poor taste, it does not rise to the

level to abusive workplace environment.

The other instance Complainant identified is again a scenario where the speakers were not aware

Complainant was overhearing them. Two unidentified journeymen were talking about how they

caught a glance at Complainant’s telephone screen and saw a topless guy who, they said, must be

Complainant’s lover. Complainant did not identify who these individuals are and it is not clear

whether they are even Respondent employees. Complainant stated that one of them sounded like
| ab) Mr. Messineo. This example, too, does not rise. to the requisite level to constitute a hostile work
_ \" environment as it is not pervasive or severe enough. —

During the Division initiated interview, Complainant stated that he was Written up for lateness

when others were not. As an example, he stated that Messineo missed several days of work

consecutively because of dental reasons and was not written up, whereas Complainant missed a

day of work because he needed to help his grandmother with her radiator and was written up.
1%) Another example Complainant gave was that Carlos Santiago missed at least four consecutive.

  

days because he had marital issues and he was not written up,

i? Gl Both examples above clearl show that the situations are > dissimilar and insufficient to illustrate
differential treatment.

The third example Complainant gave was that Felix Valerio, who is a Supervisor, missed work 7
\2(c) Bnd_was not written up. Complainant stated that he knows about this because he was part of alee Semen
team. Besides lacking in detail, Complai are not similar] situated employees,
thus, an insufficient and inadequate example of differential treatment,. & Pec Fi ve Star Bleedete Coy
= at Soret COPE es Boles Reel ae WHE empiaged

Moreover, Respondent provided a list of employees between September 1, 2016 to the present
who were disciplined for similar wrongdoings as Complainant’. Out of a list of 28 employees, ,
! Ye) seven (7) had time docket and received verbal warnings, most for leaving work early and one for

arriving late.

   

Another differential treatment example Complainant gave was regarding the absenteeism over
the union card issue. He stated during the interview with the Division that there were other __
i »/.\ Smployees who, too, did not have their union card with them,but were not sent home. He stated.
(1S) that like all others, Complainant showed Greci the money order receipt in lieu of the card and.
Greci called the union about all the guys who presented the money order receipts. Greci then told
Complainant to go and take care of the issue with the Union and marked Complainant as absent.

That same day Complainant went to the Union who told Complainant that there was a clerical _

  

 

      

wey fh \ Respondent provided copies of Comp ginant’s write ups. On April 5, 2017, he was
(2 (4) leaving early, and lateness. On April 13, 2017, he was written up for lateness, absen
Ansubordination and distuptive behavior.“ RE, madulent doewren

ces, leaving early,

-12-
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 143 of 159
INFORMATION FOR RESPONDENTS

CONCERNING COMPLAINT PROCEDURES OF THE NYS DIVISION OF HUMAN RIGHTS
Page 3

Respondent can retain private counsel for the hearing, and, if Respondent is a corporation, is
required to be represented by legal counsel. The Complainant can retain private counsel for the
hearing, but is not required to do so. If Complainant is not represented by private counsel, the
Division’s counsel prosecutes the case in support of the complaint. Attorneys for the parties or for the
Division may issue subpoenas for documents and to compel the presence of witnesses.

At the conclusion of the hearing sessions, a proposed Order is prepared by the Administrative
Law Judge and is sent to the parties for comment.

A final Order is issued by the Commissioner. The Commissioner either dismisses the
complaint or finds discrimination. If discrimination is found, Respondent will be ordered to cease and
desist and take appropriate action, such as reinstatement, training of staff, or provision of reasonable
accommodation of disability. The Division may award money damages to Complainant, including
back pay and compensatory damages for mental pain and suffering, and in the case ofhousing
discrimination, punitive damages, attorney’s fees and civil fines and penalties. A Commissioner’s
Order may be appealed by either party to the State Supreme Court within 60 days. Orders after
hearing are transferred by the lower court to the Appellate Division for review.

WHAT IS A COMPLIANCE INVESTIGATION?
The compliance investi ation unit verifies whether the Respondent has complied with the

Fg

provisions of the Commissioner’s Order. If the Respondent has not complied, enforcement

proceedings in court may be brought by the Division.

NOTICE PURSUANT TO PERSONAL PRIVACY PROTECTION LAW

Pursuant to the Human Rights Law, the Division collects certain personal information from
individuals filing complaints and from those against whom a complaint has been filed. The
information is necessary to conduct a proper investigation; failure to provide such information could
impair the Division’s ability to properly investigate the matter. This information is maintained ina
computerized Case Management System maintained by the Division’s Director of Information
Technology, who is located at One Fordham Plaza, Bronx, New York, (718) 741-8365.

PENAL PROVISION OF THE HUMAN RIGHTS LAW
- The Human Rights Law contains the following penal provision:

“Any person, employer, labor organization or employment agency, who or which shall
willfully resist, prevent, impede or interfere with the division or any of its employees or representatives
in the performance of duty under this article, or shall willfully violate an order of the division or
commissioner, shall be guilty of a misdemeanot and be punishable by imprisoninent in a pemtentiary,
or county jail, for not more than one year, or by a fine of not more than five hundred dollars, or by
both; but procedure for the review of the order shall not be deemed to be such willful conduct,”

Human Rights Law § 299.

GENERAL INFORMATION

For a more detailed explanation of the process, see the Division’s Rules of Practice
(9 N.Y.C.R.R. § 465) available on our website www.dbr.ny.gov. Ifyou have any additional questions
about the process, the investigator assigned to the case will be available to answer most questions.

 

 

 

 

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 144 of 159

g dard lone ( lecE oe
Tntegrity
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19

rt i | Division of |
BATE | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner .
September 27, 2017
Five Star Electric Corp.

Attn: Robert J. Saville, President,CEO, General Counsel
101-32 101st Street
Ozone Park, NY 11416

Page 145 of 159

Re:  Caze Thomas v. Five Star Electrical Co., Jeff Thurston, Daniel Greci, Felix

Valerio
Case No. 10188276

Dear Mr. Saville:

The above-captioned complaint has been assigned to me for investigation. Toward that

end, the following information is currently required:

1. List of employees in the same work location as Complainant between September
1, 2016 to the present who were disciplined for similar wrongdoings as
Complainant. Provide their full name, gender, date of hire, title, type of

wrongdoing, date, and type of discipline.

2. List of Respondent electricians between January 1, 2017 to the present in the
same work location as Complainant. Provide full name, gender, date of hire, title,

current employment status and telephone number. If no longer employed, date of

separation, reason, and the last known telephone number.

3. Confirm who wrote the statement on exhibit 8 and whose signature appears at the

bottom of that statement.

4. Confirm if Complainant, besides filing with the Division, has filed or otherwise
complained about discrimination or perceived discrimination either with
Respondent or with the Union. If yes, inform if an internal investigation was
conducted and provide copy of investigation including witness statements.

Please provide this information by October 6, 2017.

You may transmit the information to me by e-mail at Redlind.Purrini@dhr.ny.gov. Please
note, however, if you are submitting any documentary evidence, photocopies must be delivered

to our office in addition to any e-mail submission of those documents.

 

Office of Sexual Harassmert Issues 29 Hanson Place Room 8C9 Brooklyn. New York 7/217

1718) 722-2060 |! Facsimmle (718: 722-4525 | WWW DHR NY GOV
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 146 of 159

 

FIVE STAR ELECTRIC CORP

LICENSED ELECTRICAL CONTRACTORS

 

°

October 6, 2017

VIA US MAIL AND EMAIL

Rodlind Purrini

Office of Sexual Harassment Issues

New York State Division of Human Rights
55 Hanson Place, Room 900

Brooklyn, New York 11217

Re: Caze Thomas v. Five Star Electrical Co., et al.
Case No, 10188276

Dear Rodlind:

This is in response to your September 27, 2017 letter. Please see the attached documents in
response to your requests numbered 1 and 2. In response to your request numbered 3, the
statement was written by Daniel Greci based on his conversation with Ronald Shatilla, who
signed the statement at Mr. Greci’s request.

In response to your request numbered 4, as mentioned in our response to the initial complaint
(page 6), Five Star did not receive any complaint from Mr. Thomas regarding discrimination.

We do not know whether Mr. Thomas has filed or otherwise complained about discrimination or
perceived discrimination to the Union.

As tragically demonstrated by yesterday’s fatal shooting of a NYC construction worker by a co-
worker, threats such as the one involved here cannot be taken lightly.

Please let me know if the Division has further questions.

snely ee »
“2 “Sovitte|

President & CEO/General Counsel
RS/la
Enc.

104-32 10ist STREET » OZONE PARK, NY 11416-2616 © (718) 641-5000 ° FAX (718) 845-4161
Case 1: 18- “CV- 03691- AJIN- RWL Document 63 Filed 01/28/19 Page 147 of 159

DISCRIMINATION COMPLAINT FORM // /;
Date %, 1S, yt

L, ( are smn 600 th , make this Complaint of Discrimination

(Name & Card Number)
—_—

The member who discriminated ; against me is fell x, D anny, Mal/- y Lena J ames

 

 

 

 

 

 

 

|
(or) the Contractor who discriminated against me is Flv e Star Evectrl Cc.

 

 

| feel that the discrimination was because of my race/color , SEX L , age

f

 

religion _, National origin , disability _ , sexual orientation  _,

 

 

 

marital status _ , other reason , (state reason)

 

 

The date | was discriminated against was Stact dole to Present
1, .
“ « Thetimeand place were 2. Brouahay JY VY

 

The act or words that | think were discriminatory were Reaelizeol Me for times . WKS

[ak andl ode subyect; AS oe. workers bs t same chearce cor the SOC eetions,

barr ASS eat Geeguee Lidida} aisthose MY OcPeFence i Fhe. UG6PIC, with # Co-wor

About Ly’ L aendec- Sub EOCMEGN in ld Elevahy oerobs Sod inndte

08 Epo atign because Thad w& disagrcerrent BER an “Suber
the persons Siwho saw what happened were _/”7H Seowridy é UT Poenast-sc

Lave loyees, ote, ous S fer workers.

 
    

 

On Coy bell. ‘ te. snvestig ation Seuuc'ly Oveictol
Mi ke ee 190 fhe phere. Ano Fizeahe workers

 

 

 

 

fad SAnirors. Ged Aker pe OF
Re OF EEC Div Horus viedys iP
Deepen Ode a Business Reweskonigu
usiness epre: entative
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 148 of 159

Add Aone) Reburdnl
N27 S80 Fi tB-E0S 80 AIN RW “DUeent 624916" O472971I9 Page 149 of 159 |
Crrac! i ‘ p . hy 2 acd ay BAAS j en aK role tyne fee CY ondan- Jd 228k haa Cy fe ef UP fe} 4
AreChe Arise Bre, ROM os enry yes Point SECANBAT WE Se Cleedere

Cori
oy Numerous references to Petitioner’s transgender status are made throughout the
Division’s final investigation report, in addition to several investigatory steps that the Division
undertook in order to flesh out whether or not Petitioner was treated any differently by Five Star
because of his transgender status. For example:

- At page 10 of the report, the Division explained how it specifically asked
Petitioner to provide any comments and/or actions that he believed were said or
taken because of his transgender status: “The Division sent a written request to
Complainant to relate all the comments and/or behavior of others towards him
because of his transgender status.” (Division Answer Ex. A, Final Investigation
Report and Basis of Determination at p. 10).

- Also at page 10 of the report, the Division explained that as part of its
investigation, it required Five Star to respond to Petitioner’s allegations of

discrimination based on his transgender status: “The Division asked Respondent

to_address Complainant’s rebuttal since in the rebuttal Complainant more fully,

ee eee

which was not clear from the initial

 

complaint.” (Division Answer Ex. A, Final Investigation Report and Basis of
Determination at p. 10).

- The Division also described several investigatory interviews of Five Star
employees that it conducted with regard to Petitioner’s claims, and references
Petitioner’s transgender status as something that was included as part of these
interviews. Indeed, at page 10 of the report, the Division summarizes its
interview of Andrezej Malinowski and specifically notes that Mr. Malinowski

spoke with the investigator about Petitioner’s transgender status and indicated that
Coke a lowed Respondent ewe Star Electr, lerpe be
Oo. P onaplandents Rebuttal anol Speak rer He
Rebute OS pHa € pra doing ants / Pi Bont eye §
Ore} Ca} lotnds yt and ON Vat. i 47 ow VE ¢ Le bs
Plant vag OY PI PNB lo sees de Plantice/ gre otobent~
belwle, Unseen worn 1 This was due bse bie.

i AG Concer nlay WUS » dS Swomril-
aicecty Cane’ y of ca C voto Cos ws awio fA Ly
sect de Ollon! Respondand Five tur Pleorrte Cony
03691-AJN-RWL Document 63 Filed 01/28/19 Page 150 of 159

 

FIVE STAR ELECTRIC CORP

LICENSED ELECTRICAL CONTRACTORS

 

October 23, 2017

VIA US MAIL AND EMAIL

Rodlind Purrini

Office of Sexual Harassment Issues

New York State Division of Human Rights
55 Hanson Place, Room 900

Brooklyn, New York 11217

Re: Caze Thomas vy, Five Star Electrical Co., et al.
Case No. 10188276

Dear Rodlind:

This is in response to the so-called “rebuttal” from Caze Thomas that was attached to your
October 16, 2017 email and which apparently was received by your office on August 21, 2017. .

   
 

In the response to the subject complaint, we pointed out that Mr. Thomas (1) had failed to cite a
single specific fact to support his assertion that he was subjected to unlawful discriminatory.
practices relating to his employment based on his sex and sexual orientation,and (2) had failed t
assert that he had complained to a Five Star supervisor about alleged unlawful discriminatory
practices relating to his employment based on his sex and sexual orientation. Mr. Thomas’
“rebuttal” fares no better, failing to remedy either deficiency from his original complaint.
again submit that Mr. Thomas has failed.to demonstrate any probable cause.to.support his .
complaint of unlawful discrimination and urge the Division to dismiss the-complaint against all
Respondents,

     

On page | of his “rebuttal”, Thomas generally states that Respondent Felix Valerio “harassed”
him (“possible that Valerio was promoted for the part he played in harassing me”; in fact, Mr.

Valerio was a foreman prior to Mr. Thomas’ employment with the company) without citing a

single specific instance of any such harassment.

On page 2 of his “rebuttal”, Thomas states that Marcin Sanik “harassed” him “because I didn’t

accept his next suggestion” on how to do a certain task, The “harassment” amounted to a
“disgruntled” or “negative” “attitude” which allegedly manifested itself in criticism or

argumentative comments. Thomas fails to assert that such “harassment” from.a.co-worker (an

apprentice) related to his sex or sexual orientation and fails to allege that he complained about.

101-32 101st STREET * OZONE PARK, NY 11416-2616 « (748) 641-5000 © FAX (718) 845-4161
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 151 of 159

    
    
  
    
    
 

 

 

mM

x

oy

oO

ME COURT OF THE STATE OF NEW YORK =
TY OF NEW YORK

D. THOMAS, oe g

| | AFFIRMATION OF 2

Petitioner, ; E RNEST R. STOLZER =

. JUSTICE JOAN MADDEN

TAR ELECTRIC CO., AND NEW YORK aha s

TMENT OF HUMAN RIGHTS, : Index No. 100141/18 S

Respondents.

 

RNEST R. STOLZER, under penalty of perjury, affirms pursuant to CPLR 2106 as

Tam an attorney admitted to practice of law in the courts the State of New York,
firm of Bond, Schoeneck & King, PLLC, counsel for Respondent, Five

2 Star”). As such I am familiar with the facts and circumstances stated

s the largest unionized electrical contractor ih the City of New York,
‘imately 1,300 employees, including approximately 950 electricians.

> to the State Division of Human Rights dated July 14,2017, appended

On br about February 27, 2017, the Petitioner Caze D. Thomas, (“Petitioner”), an
was assigned t to work at Five Star by the Employment Department of the. Joint

oard of Blectridal Workers (“JIB”) which, among other things, facilitates the -

of unemployed members of the Union, Local 3, LB.E.W. with union-affiited

such as" Five Star (Attachment C to this Affirmation, Page 2).

On or about April 13, 2017, Petitioner was s terminated from. employment,

‘

109022.1 4/26/2018

 

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 152 of 159

 

Petitioner thereafter filed a complaint of discrimination with the New York State

    
 
   
   
   
  
    
   

mm
x

=
oO
pad
>

f Human Rights (“SDHR”) alleging he was discriminated against by Five Star.

ment A to this Affirmation).

 

Respondent in this court proceeding, Five Star, filed a comprehensive response

aud

eSDHR. (Attachment C to this Affirmation),

Petitioner} in this proceeding filed a written rebuttal received aby the SDHR on.

1, 2017, (Attachment D to this Affirmation)...

8. In a letter: dated September 27, 2017, the SDHR requested additional information
Five Star. (Attach ent E to this Affirmation).

9 Five Star responded to the SDHR with the requested. information j ina a letter dated

 

er 6, 2017. (Attachment F to this Affirmation). Please. note the tel phone umbers
ested by the Stat Division were provided to the agency in Five: Star’ s , submission, The

ephone numbers have been redacted in this public court filing to protect the privacy of the

  

10. Five Star also submitted a response to Petitioner’s rebuttal. (Attachment G to this
Affirmation).
‘tl, By Determination and Order After Thvestigation dated December 5, 201 1, the

iréctor of SDHR determined there was “No Probable Cause to believe the Respondent has

engaged in or are engaging in the unlawful discriminatory practice complained of “and dismissed

 

 

the complaint. (Attachment B to this Affirmation).
12. By Decision dated January 25, 2018, the U. S. Equal Opportunity Commission

adopted the findings of the SDHR. (Attachment H to this Affirmation).

409022:1.4/26/2018

 

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 153 of 159

DD yscwmptione anid Harrassyunt
in gence bud nak Limited to

ae |
po~wAwy wa yg te

** CdSe 1°18-cv-03601-AJN-RWL Document 63 Filed 01/28/19 Page 154 of 159

Petitioner’s allegations at that point but, rather, required Five Star to provide information about
discipline of other employees for similar conduct. (Attachment E to Stolzer Aff.). Five Star
provided the required information which showed other employees were docked or disciplined for

lateness or leaving early. (Attachment F to Stolzer Aff.).

Te ee

Petitioner also told the SDHR Investigator about a circumstance when he let his Union »

 

 

 

card expire and therefore was not allowe k yah, Acquired. aval lid-card. The card was.
Se oT Pe wenger COMP 1A th Plant never , Mila dec i ha dey
Ths °% ver Pe. Ge. el) 3 chee 83 toe larabiage [3 Unjanr UB é Aah.

necessary ;to ‘work’ onthe j MTA Project worksite for which Five Star utilized only Local 3 IBEW
union electricians who had to possess a valid Local 3 membership card. Petitioner did not have a
valid union card and, as a result, was not allowed to work and told to contact his Union. The
Union office made a mistake which prevented Petitioner from reinstating his membership for an
additional day which prevented him from working at the MIA Project jobsite. However, once
the issue was resolved, Petitioner was allowed to work. Petitioner told the investigator he did not
know if other employees were affected by Union clerical errors. The SDHR determined that
Five Star could not have been acting against him for improper motivations when it was the
Union’s mistake that caused the delay in in him returning to work. The SDHR’s determination
was not only within its discretion but correct as well, since he did not establish that as a
transgender employee, he was treated differently than employees in the same or similar situation
who are not transgender.

Finally, Petitioner complained he was terminated in retaliation for engaging in protected
activity. The problem is Petitioner did not engage in activity protected under the Human Rights
Law. Protected activity under the Human Rights Law is complaining to the State Division or his
employer about violations of the law against himself or other employees. Brunache v. MV
Transp., Inc., 151 A.D.3d 1011, 1013 (2d Dep’t 2017) (dismissing plaintiff's retaliation claim
{aga sb Mearns, The peditere/tomp liga bmi-

. Led
Mc Greer discerns rs Store
| Plantier by order Wie *e Venue Ue Tole Fer nek WON Ing ae

fa
Int have o tAnlen Cas
ne plis wed odters vohe didn* hav ny
waiver Cord SN, eck eh Le SHAr accuse wae Compl iainkan/ Plann
<p Con iitue 5 ve

ings i \ * we, KN a SywyQ Ve wa QB F 162 Clerc Og &. y
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 155 of 159

DEFERRED SALARY PLAN .
JOINT INDUSTRY BOARD OF THE ELECTRICAL INDUSTRY
158-11 HARRY VAN ARSDALE JR. AVENUE, FLUSHING NY 11365
PHONE: 718-969-4040

APPLICATION FOR WAGE REPLACEMENT DAY AND PICKET DUTY BENERITS

: PLEASE PRINT _
( wcé Loves
NAME AEC /- OM E>

First

 

 

Last

ADDRESS “bE -#E Farsens id im SOC SEC.#_Ob6$-67-4K9

Number and Street

 

 

 

Fresh Melons | LOCAL UNION#. 7%

Yown or City ( IZG5 | ;
LV Din 6 ic. Repallic, piv. A unioncarps ove
Stale Ip Code

PHONE NUMBER: CYT - 26275 L37

Please answer below:

I- Are you (check one): Cnemployed L! Employed
Name of employer:

 

 

! am applying for: .
a | |
2- [+Wage Replacement Day Benefit (Includes Election Day):
Indicate date(s): 2 6/) 7
Please attach paystub(s). ‘

3-11 Picket Duty Benefit (“A” Rated Journeypersons Only):
Indicate date(s):
The attached form must be completed and returned with this application.

 

 

 

f uriderstand that all distributions for these benefits may be made only from the employer contribution portion:

of my Deferred Salary Plan account and are subject to the applicable taxes under IRS regulation as indicated
on the back of this form. , ,

a For Office Use Only

 

 

 

 

[ Code Amount Date _TB Amount _TB Date

 

 

 

 

 

 

 

 

 

 

 

 

| READ INSTRUCTIONS ON REVERSE SIDE _|

DS-14
LICENSED ELECTR gge dot BeovrO8691-AJN-RWL Ddettrrtent 63°"Fited 01/28/19 Page 156 of 159/47

OZONE PARK,

(01-32 10157
718

STREET,

 

N.Y.

11416

mere yy SRR hes

423

UNION

SINGLE 93 1

MARITAL STATUS DEPENDENTS DEPARTMENT

    

  

-03/08/17

PAY PERIOD

908762

CHEEK NO.

     

 

03/10/17

CHEUK DATE

 

  

    

 

 

 

RATE

 

 

 

 

 

 

 

 

 

 

 

 

EARNINGS GROSS PAY
RG MIJ&M ELECTR | 28.001 54.000 1,512.00 FEDERAL GROSS 2,381.40
(PREV WAGE RATE) 28.000 FEDERAL TAX 83.00] FEDERAL TAX 115.00
F.I.C.A. TAX 115.67) F.1.C.A. TAX 202.414
STATE TAX (NY ) 60.88 f STATE Tax 99.82
CITY.TAX (NYC) 37.96] CITY TAX 62.65
i” UNTON- (K) _ 1547.20] 401K PLAN 264.60
EMPLOYER PAID UNION BENEFITS
ANNUITY HOURLY 56.00
HEALTH REIMB 112.00
401K FICA CONTRB 115.67
401K HR%DAY CNTRB 268.80
TOTALS 28.00 1,512.00 NET PAY 1,063.29

 

 

 

\
   

           

 

eee
o \
pi
o
A
oe: =
w
a
| 3 ; 3
\ Ww wast ay cash! Bx
ae tn gend CBE ade pay nb mo.
a +g a better “2% Fion ape ae chick § Qo |
w Theregad whe Hestern ST" ARADREDDOLLARS AND 3
= us a = an0g.00 ZHUE — :
= 5 os20nF #200. =
e . Lsepee eee Qc 00430 i vee TAP ORTANT ~ :
> _ patna U competed MONEY 3
ea oe eR N 1 S . noist payment =
Sc “payable 10: ORDER ECE For your : vo a save UU Gaara pee ® | .
K REE Ton SEO PN eons ue ol SSNs se hn we cae Fe e. |
a Sera cence VP Se Sr een Pcreacoe™ ‘ Bo
cc ca eua Oompa 21 x mi
a : Sti ms sone ase / 6S GS 5 OO. : 4 “ese |
= Nau \GGR RARE . A
All \e )

Case 1:18-cv-03691-AJN-RWL Document 63. Filed 01/28/19 Page 157 of 159

®

 
Case 1:18-cv-03691-AJN-RWL Document 63 Filed 01/28/19 Page 158 of 159

—beernetion FOX
CAS &
 

oe | LL By | C4ceé S\hnomor
rneyman—_ aap The see “ee “OXST— gsi OCS -62-EYE}

CHECK TYPES OF WORK INSTALLED Ploase state tyje of work on which employee excels . ea n ! ice ON erUtirin bude -

   

 

 

   

 

 

 

 

 

c= - — D . me dations ve )Ul9 tacky mate me food bad he. | indegrity

 

Se . 7 . —— | - : oe “Woy Teepe ‘Trncshons hangar tt a

ie raffic Ughting nF Renee Fesrnasenet Smoioment , : rot Ke wridicsy the termination |

aoe | RIS | BP Be herrass land rich
Fire Alarm’. ¢ _ <. : ! ’ nw and Sic

Bx Cable | A pi dina th IPL | = he wrote “dent
samme, | -usLaative fo So Sele evden

 

 

 

 

 

 

       

   

 

 

 

 

 

 

 

 

   

 

     

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

© BE FORWARDED, WITHOUT DELAY, TO THE JOINT INDUSTRY BOARD Leaves Job Py Sustar vent locally
158-11 HARRY VAN ARSDALE JR. AVENUE, FLUSHING, NY 11365-3095 ar. f eypor ce erSO ~(
oe Hicobans de CrP ended YS te with Secor, og
Lycee oF B Coworker, OFF ve SCBUSE Sf ere did rot +
bere Hey Ier Heng: 0 cy ae accused.

fansidier vis

 

Fidase note other type of Work oF job: ood ; ko.
Joao pg TIVE, See CFCC
gener |, Vennett, Zale
shan JOE TALIS ly || le
_ TO BE FORWARDED, WITHOUT DELAY, TO THE JOINT INDUSTRY BOARD
"156-11 HARRY VAN ARSDALE JR. AVENUE, FLUSHING, NY 11365-3095 :
Be! ener —— gene x YY
D EMPLOYMENT TERMINATION REPORT y J S 28
E o Date: Y/13, 77 z af
Qe ¢ 5 Ba a.
o = Name of Journeyman SS# @xS5 / | eo 8 =
Y] | or Journeywoman, Card Number co a2 es
3 Bo CHECK TYPES OF WORK INSTALLED oe ' Please state type of work on which employes excels = e325
OC .: Ci Fiber optic S sale
Z| E  () Street Lighting re 666
3 2 1] trattic Lighting seSe 3
ix & rl Data Reas se Tye ployment > % €
od & iG SG
1D gf Schoo} - - 6 &
1S 6: Hy Fire Alarm ; ; Qb<erttec is HY) z 8
(O & [] vetpnone aaa veS ie avy
a Sf . { : 4 1
5. 3H BxCabte iNsubyairngs ian
°F 8 Ey subway oe AiSs(uptive Fo 08
aa 2 Please note other type of work ar fons : - 1 }
a. . , , . 5 . Af |
wy _ 3» PW FRCS Contractor | a . aT he Ar tevOree Reviews bowrol ddlnol |
O Foreman aL fe ‘ é
a
x=
=

_

 

   
